Exhibit 10.1

EXECUTION COPY
 
ASSET AND EQUITY PURCHASE AGREEMENT
BY AND AMONG
TRONOX INCORPORATED,
TRONOX LLC,
TRONOX PIGMENTS (SAVANNAH) INC.
TRONOX WORLDWIDE LLC,
TRONOX PIGMENTS (NETHERLANDS) B.V.,
TRONOX WESTERN AUSTRALIA PTY LTD,
HUNTSMAN PIGMENTS LLC,
HUNTSMAN AUSTRALIA R&D COMPANY PTY LTD
AND
HUNTSMAN CORPORATION
AUGUST 28, 2009
 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                  1.   DEFINITIONS     2  
 
                2.   PURCHASE AND SALE     30  
 
  (a)   Purchase and Sale of Acquired Assets     30  
 
  (b)   Assumption of Assumed Liabilities     31  
 
  (c)   Purchase and Sale of Target Interests     31  
 
  (d)   Treatment of Intercompany Accounts Receivable and Accounts Payable    
31  
 
  (e)   Consideration     31  
 
  (f)   Closing     33  
 
  (g)   Deliveries at Closing     33  
 
  (h)   Purchase Price Adjustments     37  
 
  (i)   Allocation     41  
 
  (j)   Non-Assignment of Assumed Contracts     41  
 
                3.   SELLERS’ REPRESENTATIONS AND WARRANTIES     41  
 
  (a)   Organization of Sellers and Target Companies; Good Standing     42  
 
  (b)   Authorization of Transaction     43  
 
  (c)   Noncontravention     44  
 
  (d)   Capitalization of Target Companies     44  
 
  (e)   Title to Assets of the Acquired Business     45  
 
  (f)   SEC Documents; Financial Statements; Accounts Receivable; Inventory    
45  
 
  (g)   Contracts     47  
 
  (h)   Intellectual Property     50  
 
  (i)   Legal Compliance     50  
 
  (j)   Litigation     51  
 
  (k)   Environmental, Health and Safety Matters     51  
 
  (l)   Sufficiency of Assets of the Acquired Business     52  
 
  (m)   Employees and Employment Matters     52  
 
  (n)   Employee Benefit Plans     53  
 
  (o)   Australian Superannuation     54  
 
  (p)   Real Property     55  
 
  (q)   Permits     57  
 
  (r)   Tiwest Joint Venture Interests     57  

 



--------------------------------------------------------------------------------



 



                 
 
  (s)   Conduct in the Ordinary Course of Business; Absence of Certain Changes,
Events and Conditions     58  
 
  (t)   Tax     58  
 
  (u)   Target Companies; Books and Records     59  
 
  (v)   Insurance     59  
 
  (w)   Brokers’ Fees     60  
 
  (x)   Information Technology     60  
 
  (y)   Products Liability     60  
 
  (z)   Foreign Corrupt Practices Act     60  
 
  (aa)   No Other Representations or Warranties; Disclosed Materials     61  
 
                4.   BUYERS’ AND GUARANTOR’S REPRESENTATIONS AND WARRANTIES    
61  
 
  (a)   Organization of Buyers and Guarantor     61  
 
  (b)   Authorization of Transaction     62  
 
  (c)   Noncontravention     62  
 
  (d)   Litigation     62  
 
  (e)   Brokers’ Fees     63  
 
  (f)   Financial Capacity     63  
 
  (g)   Investment Representation     63  
 
  (h)   Interested Stockholders     63  
 
  (i)   Condition of the Business     63  
 
  (j)   GST Law     64  
 
                5.   PRE-CLOSING COVENANTS     64  
 
  (a)   Reasonable Best Efforts; Cooperation     64  
 
  (b)   Notices and Consents     65  
 
  (c)   Bankruptcy Approval     68  
 
  (d)   Conduct of Business     71  
 
  (e)   Information and Consultation     73  
 
  (f)   Notice of Developments     74  
 
  (g)   Access     74  
 
  (h)   Press Releases and Public Announcements     74  
 
  (i)   Bulk Transfer Laws     75  
 
  (j)   Cure Amounts     75  
 
  (k)   Replacement Bonding Requirements     77  

 



--------------------------------------------------------------------------------



 



                 
 
  (l)   Competing Transaction     77  
 
  (m)   Pre-Closing Assistance     78  
 
  (n)   Indebtedness of Target Companies     80  
 
  (o)   Transfer of Excluded Subsidiaries     80  
 
  (p)   Target Companies’ Asset Sales     81  
 
  (q)   Insurance     82  
 
  (r)   PBGC Release     82  
 
  (s)   Election to Purchase Tronox Netherlands     83  
 
  (t)   Covered Employees     83  
 
  (u)   Employee Layoffs     83  
 
  (v)   Seller Retained Employees     83  
 
                6.   OTHER COVENANTS     84  
 
  (a)   Cooperation     84  
 
  (b)   Further Assurances     84  
 
  (c)   Litigation Support     84  
 
  (d)   Run-Off     84  
 
  (e)   Prorations     85  
 
  (f)   Availability of Business Records     86  
 
  (g)   Offers of Employment to Covered Employees     86  
 
  (h)   Transfer Taxes     87  
 
  (i)   GST     88  
 
  (j)   Wage Reporting     89  
 
  (k)   Acknowledgements     89  
 
  (l)   Provisions Relating to Excluded Environmental Liabilities     89  
 
  (m)   Assumed Employee Benefit Plans     90  
 
  (n)   Removal of Certain Equipment     91  
 
  (o)   Continuation of Coverage     91  
 
  (p)   Bankruptcy Release     92  
 
  (q)   Confidentiality     93  
 
  (r)   Tronox Netherlands Tax Filing     93  
 
  (s)   WARN Obligations     93  
 
  (t)   Survey for Henderson Real Property     93  
 
  (u)   Assistance with Comfort Letter     94  

 



--------------------------------------------------------------------------------



 



                 
 
                7.   CONDITIONS TO OBLIGATION TO CLOSING     94  
 
  (a)   Conditions to Buyers’ Obligations     94  
 
  (b)   Conditions to Sellers’ Obligations     95  
 
  (c)   No Frustration of Closing Conditions     97  
 
                8.   TERMINATION     97  
 
  (a)   Termination of Agreement     97  
 
  (b)   Procedure Upon Termination     99  
 
  (c)   Effect of Termination; Break-Up Fee     99  
 
                9.   MISCELLANEOUS     101  
 
  (a)   Expenses     101  
 
  (b)   Entire Agreement     102  
 
  (c)   Incorporation of Annexes, Exhibits and Disclosed Materials     102  
 
  (d)   Amendments and Waivers     102  
 
  (e)   Succession and Assignment     102  
 
  (f)   Notices     102  
 
  (g)   Governing Law; Jurisdiction     104  
 
  (h)   Consent to Service of Process     104  
 
  (i)   Waivers of Jury Trial     104  
 
  (j)   Specific Performance     105  
 
  (k)   Severability     105  
 
  (l)   No Third Party Beneficiaries     105  
 
  (m)   No Survival of Representations, Warranties and Agreements     105  
 
  (n)   Construction     105  
 
  (o)   Computation of Time     106  
 
  (p)   Mutual Drafting     106  
 
  (q)   Disclosed Materials     106  
 
  (r)   Headings; Table of Contents     106  
 
  (s)   Counterparts; Facsimile and Email Signatures     107  
 
  (t)   Time of Essence     107  
 
  (u)   Guaranty     107  

 



--------------------------------------------------------------------------------



 



EXHIBITS, ANNEXES AND SCHEDULES

          Exhibit A   -  
Form of Bidding Procedures
Exhibit B   -  
Form of Sale Order
Exhibit C   -  
[Reserved]
Exhibit D   -  
Copy of Deposit Escrow Agreement
Exhibit E   -  
Forms of Bill of Sale
Exhibit F   -  
Forms of Assignment and Assumption Agreement
Exhibit G   -  
Form of Patent Assignment Agreement
Exhibit H   -  
Form of Trademark Assignment Agreement
Exhibit I   -  
Form of Copyright Assignment Agreement
Exhibit J   -  
Tiwest Amount
Exhibit K   -  
List of Required Third Party Consents
Exhibit L   -  
Form of Special Warranty Deed
Exhibit M   -  
Form of Net Working Capital Escrow Agreement
Exhibit N   -  
Form of COBRA Escrow Agreement
Exhibit O   -  
Form of Target Company APA
Exhibit P   -  
Henderson Lease Term Sheet
Exhibit Q   -  
Western Australia Transfer of Land Form
Exhibit R   -  
Western Australia Transfer of Lease Form
       
 
Annex A   -  
Excluded Intellectual Property
Annex B   -  
Assumed Contracts
Annex C   -  
Cure Amounts
Annex D   -  
Select Excluded Assets
Annex E   -  
Owned Real Property
Annex F   -  
Products
Annex G   -  
Net Working Capital Guidelines
Annex H   -  
Assumed Employee Benefit Plans
Annex I   -  
Excluded IT Systems
Annex J   -  
Retained Intercompany Balances
Annex K   -  
Tiwest and Henderson Adjustments to Target Working Capital Amount
Annex L   -  
Acquired Henderson Intellectual Property
       
 
Disclosure Schedule    

 



--------------------------------------------------------------------------------



 



ASSET AND EQUITY PURCHASE AGREEMENT
     This ASSET AND EQUITY PURCHASE AGREEMENT (this “Agreement”) is entered into
as of August 28, 2009, by and among Tronox Incorporated, a Delaware corporation
(“Tronox Incorporated”), Tronox LLC, a Delaware limited liability company
(“Tronox LLC”), Tronox Pigments (Savannah) Inc., a Georgia corporation (“Tronox
Pigments”), Tronox Worldwide LLC, a Delaware limited liability company (“Tronox
Worldwide” and together with Tronox Incorporated, Tronox LLC and Tronox
Pigments, the “U.S. Sellers,” and each individually, a “U.S. Seller”), Tronox
Western Australia Pty Ltd (ACN 009 331 195), a Western Australia company
(“Tronox Australia” and, together with U.S. Sellers, the “Asset Sellers” and,
each individually, an “Asset Seller”), Tronox Pigments (Netherlands) B.V., a
Dutch limited liability company (“Tronox Netherlands” and, together with Tronox
Australia, the “Non-U.S. Sellers,” and, each individually, a “Non-U.S. Seller”;
U.S. Sellers and Non-U.S. Sellers are referred to in this Agreement collectively
as “Sellers,” and, each individually, a “Seller”), Huntsman Pigments LLC, a
Delaware limited liability company (“U.S. Buyer”), and Huntsman Australia R&D
Company Pty Ltd (ACN 181 080 113), an Australian company (“Australia Buyer”,
and, together with U.S. Buyer, “Buyers”), and Huntsman Corporation, a Delaware
corporation (“Guarantor”). Sellers and Buyers are referred to collectively
herein as the “Parties.” Capitalized terms used but not otherwise defined herein
shall have the meanings assigned to them in Section 1.
     WHEREAS, Tronox Incorporated indirectly owns all of the outstanding equity
interests of each of (i) Tronox Pigments (Holland) B.V., a Dutch private company
with limited liability (“Tronox Holland”), (ii) Tronox Pigments Ltd., a Bahamian
international business company (“Tronox Pigments Bahama Islands”), and
(iii) Tronox Pigments (Singapore) Pte Ltd., a Singaporean private limited
company (“Tronox Singapore” and, together with Tronox Holland and Tronox
Pigments Bahama Islands, “Target Companies,” and, each individually, a “Target
Company”);
     WHEREAS, Tronox Australia directly owns the Tiwest Joint Venture Interests;
     WHEREAS, Sellers and the Target Companies engage, directly and through
their respective Subsidiaries, (i) worldwide, in the business of developing,
researching, processing, manufacturing, distributing, marketing and selling the
Products (as defined below), and (ii) in Australia, in the business of mining
of, and exploration for, raw materials required to produce the Products (such
businesses, collectively, the “Business”);
     WHEREAS, U.S. Sellers and certain of their respective Affiliates filed for
relief under chapter 11 of title 11 of the United States Code Sections 101-1330
(the “Bankruptcy Code”) on January 12, 2009 (the “Chapter 11 Cases”), which
cases are pending in the United States Bankruptcy Court for the Southern
District of New York (the “Bankruptcy Court”);
     WHEREAS, (i) the U.S. Sellers wish to sell to U.S. Buyer, and U.S. Buyer
wishes to purchase from the U.S. Sellers, the Acquired Assets (other than the
Acquired Australian Assets) as of the Closing, (ii) U.S. Buyer wishes to assume
from the U.S. Sellers the Assumed Liabilities (other than the Assumed Tronox
Australia Liabilities) as of the Closing, (iii) Tronox Australia wishes to sell
to Australia Buyer, and Australia Buyer wishes to purchase from Tronox
Australia,

 



--------------------------------------------------------------------------------



 



the Acquired Australian Assets as of the Closing, (iv) Australia Buyer wishes to
assume from Tronox Australia the Assumed Tronox Australia Liabilities as of the
Closing, and (v) Non-U.S. Sellers, Tronox LLC and Tronox Worldwide, as
applicable, wish to sell to U.S. Buyer, and U.S. Buyer wishes to purchase from
Non-U.S. Sellers, Tronox LLC and Tronox Worldwide, as applicable, all of the
Target Interests owned by Non-U.S. Sellers, Tronox LLC and Tronox Worldwide, as
applicable, as of the Closing, in the case of clauses (i) through (v) inclusive,
on the terms and subject to the conditions set forth herein and in accordance
with sections 105, 363 and 365 of the Bankruptcy Code;
     WHEREAS, it is the express intention of the Parties that Buyers and
Guarantor will not in any way assume or become liable or otherwise responsible
for any Excluded Liabilities (including any Excluded Environmental Liabilities),
and Sellers acknowledge that Buyers and Guarantor would not enter into this
Agreement nor seek to acquire the Acquired Assets but for the clear
understanding that Buyers and Guarantor will not assume, or become liable or
otherwise responsible for, any Excluded Liabilities; and
     WHEREAS, each Buyer is an indirect wholly owned Subsidiary of Guarantor,
and Guarantor wishes to irrevocably and unconditionally guarantee to Sellers the
due and punctual payment of the Purchase Price and certain other payment
obligations of Buyers hereunder on the terms and subject to the conditions set
forth herein.
     NOW, THEREFORE, in consideration of the mutual promises herein made, and in
consideration of the representations, warranties and covenants herein contained,
and other good and valuable consideration, the receipt and sufficiency of which
is hereby acknowledged by the Parties and Guarantor, the Parties and Guarantor
agree as follows:
     1. Definitions. Except as otherwise set forth in this Agreement (or in any
Schedule or Exhibit hereto), the following terms shall have the meanings
ascribed to such terms in this Section 1.
     “2007 Financial Statements” has the meaning set forth in Section 3(f)(iii).
     “2008 Preliminary Selected Financial Data” has the meaning set forth in
Section 3(f)(ii).
     “Acceptable Confidentiality Agreement” has the meaning set forth in Section
5(l).
     “Accounts Receivable” means (a) all trade accounts receivable and other
rights to payment from customers of the Asset Sellers, (b) all other accounts
receivable or notes receivable of the Asset Sellers, and (c) any security
interest, claim, remedy or other right of the Asset Sellers related to any of
the foregoing, in each case, arising out of the operation of the Acquired
Business prior to the Closing. For purposes of Section 3(f)(v), Accounts
Receivable shall also include such items set forth in preceding clauses
(a) through (c) inclusive with respect to the Target Companies.
     “Acquired Assets” means all of the Asset Sellers’ right, title and interest
in, to and under all of Asset Sellers’ properties, assets, claims and rights of
every nature, kind and description, tangible and intangible (including
goodwill), whether real, personal or mixed, whether accrued, contingent or
otherwise, existing as of the Closing, in each case, that are used or held for
use in

2



--------------------------------------------------------------------------------



 



the operation of the Business, including the following existing as of the
Closing: (a) all Inventory of the Asset Sellers (including the Acquired Savannah
Inventory); (b) all Furnishings and Equipment of the Asset Sellers; (c) all
Records of the Asset Sellers used or held for use in the operation of the
Business, provided that the Asset Sellers shall have the right to make (or,
following the Closing, obtain from Buyers) copies of any of such Records that
the Asset Sellers are required by applicable law to retain, or that Sellers
determine are necessary or reasonably required to retain, including Tax Returns,
taxpayer and other identification numbers, financial statements and corporate or
other entity filings, in connection with (i) the wind-down of the estates of the
U.S. Sellers and certain of their Affiliates and (ii) the Excluded Assets and
Excluded Liabilities (but in no case shall any Asset Seller have a right to make
copies or retain Records disclosing or embodying proprietary manufacturing or
processing know-how or trade secrets included in the Acquired Intellectual
Property); (d) all Acquired Intellectual Property; (e) all Owned Real Property
and Third Party Leases, in each case, of the Asset Sellers; (f)(i) all Contracts
to which Tronox Australia is a party (except for Contracts related to any
Excluded Liability) and (ii) those Leases (and the related Leased Real Property)
and those other Contracts, in each case, of the other Asset Sellers set forth on
Annex B hereto (in the case of this clause (ii), as the same may be modified or
supplemented after the date hereof in accordance with Section 5(j)) (all
Contracts contemplated by this clause (f), collectively, the “Assumed
Contracts”); (g) all assets of the Asset Sellers related to or under an Assumed
Employee Benefit Plan; (h) all of the Asset Sellers’ Accounts Receivable
(including the Acquired Savannah Accounts Receivable); (i) all Deposits and
Similar Amounts; (j) all Permits of the Asset Sellers (i) used or held for use
in the ownership or operation of the Business or (ii) relating to any Acquired
Asset, in the case of sub-clauses (i) and (ii) above, that are transferable in
accordance with their terms or by operation of law, but excluding all Permits
exclusively related to any Excluded Asset (all Permits contemplated as included
by this clause (j), collectively, the “Acquired Permits”); (k) all of the rights
of the Asset Sellers to the extent associated with any Assumed Liability;
(l) all claims, causes of action, rights of recovery and rights of setoff of any
kind (including rights to insurance proceeds and rights under and pursuant to
all warranties, representations, indemnities and guarantees made by suppliers of
products, materials or equipment, or components thereof, and rights under and
pursuant to all indemnity arrangements with third parties) of the Asset Sellers
to the extent relating to the Acquired Business or the Acquired Assets (but, for
the avoidance of doubt, not to the extent relating exclusively to the Excluded
Assets or Excluded Liabilities) pertaining to, arising out of and inuring to the
benefit of any Asset Seller; (m) all Avoidance Claims of the Asset Sellers
against the Target Companies, the Retained Employees and Tiwest; (n) the
Acquired Savannah Equipment and the Acquired Soda Springs Assets; (o) the
Acquired Cash; (p) all IT Systems of the Asset Sellers; (q) the Tiwest Joint
Venture Interests, to the extent that such assets are not acquired by any Tiwest
Joint Venture Participant or any other Person other than Sellers by exercise of
such Person’s pre-emptive or other similar rights in accordance with the Tiwest
Joint Venture Documents; (r) the Acquired Henderson Assets; (s) any Retained
Intercompany Balances; and (t) the Pre-Funded Uncleared Disbursement Amounts.
Notwithstanding the foregoing, in no event shall the Acquired Assets include any
Excluded Asset.
     “Acquired Australian Assets” means all of the Acquired Assets of Tronox
Australia.

3



--------------------------------------------------------------------------------



 



     “Acquired Business” means the Business (including the Acquired Assets, the
Target Companies and their respective Subsidiaries), but excluding the Excluded
Assets, the Excluded Liabilities, the Excluded German Subsidiaries and the
Excluded Danish Subsidiaries.
     “Acquired Business IP” has the meaning set forth in Section 3(h)(i).
     “Acquired Cash” means, collectively, (a) any checks that relate to the
Acquired Business that have been deposited in any bank account or lockboxes of
any Asset Seller but have not yet cleared as of the Closing, (b) any checks that
have been deposited into any bank account of a Target Company but have not yet
cleared as of the Closing, (c) any petty cash located at any Target Company as
of the Closing, and (d)(i) any Cash remaining in accounts of the U.S. Asset
Sellers located outside of the United States of America and (ii) any Cash
remaining in accounts of Tronox Australia, the Target Companies and, only to the
extent of Tronox Australia’s interest, Tiwest, in each of subclauses (i) and
(ii), as of the Closing.
     “Acquired Current Assets” means the current assets of the Asset Sellers
existing as of the Closing used or held for use in, or otherwise to the extent
arising out of, the operation of the Acquired Business prior to the Closing,
excluding, for the avoidance of doubt, any Excluded Assets, and limited to the
sum of line items “Accounts Receivable (net of reserves for bad debt)”,
“Inventories (net of reserves)” and “Deposits and Prepaids,” as determined in
accordance with the Net Working Capital Guidelines; provided that in determining
total Acquired Current Assets hereunder, all Intercompany accounts receivable
and current and deferred income Taxes shall be disregarded.
     “Acquired Henderson Assets” means all of the Asset Sellers’ right, title
and interest in, to and under all Acquired Henderson Plant and Equipment.
     “Acquired Henderson Intellectual Property” means all Acquired Intellectual
Property set forth on Annex L.
     “Acquired Henderson Plant and Equipment” means all of the equipment and
machinery of the Asset Sellers that are used or held for use for the operation
of the facility located at the U.S. Sellers’ Henderson, Nevada site.
     “Acquired Intellectual Property” means all of the Asset Sellers’ right,
title and interest in, to and under all Intellectual Property which is used or
held for use in the Business, including all Intellectual Property set forth in
Section 3(h)(i) of the Disclosure Schedule and the Intellectual Property used or
held for use in the operation of the U.S. Sellers’ Savannah, Georgia site,
including for licensing to third parties by any Asset Seller. Acquired
Intellectual Property shall include: (a) all Intellectual Property relating to
or arising from (i) the production of titanium dioxide; (ii) finishing
technology used to treat, coat or modify titanium dioxide; (iii) the use of
titanium dioxide in applications; (iv) the manufacture of co-products arising
from the processing of titanium dioxide; and (v) the manufacture and sale of
electrolytic manganese dioxide, sodium chlorate, boron trichloride, or elemental
boron; and (b) all causes of action (either in law or equity) for all past,
present, and future infringement and misappropriation of the foregoing rights,
and the right to collect and retain all damages for such infringement and
misappropriation;

4



--------------------------------------------------------------------------------



 



provided, however, the Acquired Intellectual Property does not include the
Excluded Intellectual Property.
     “Acquired Permits” has the meaning set forth in the definition of Acquired
Assets.
     “Acquired Savannah Accounts Receivable” means all Accounts Receivable
resulting from all finished goods Inventory previously owned by Tronox Pigments
that were produced at a facility of the Asset Sellers (other than Tronox
Pigments) or the Target Companies.
     “Acquired Savannah Equipment” means all of the Asset Sellers’ right, title
and interest in, to and under all of the Asset Sellers’ installed and spare
chlorinators, oxidizers and TiCl4 condensation equipment and any directly
connected equipment in which proprietary Intellectual Property is held or which
U.S. Buyer reasonably considers following its access visit referred to in
Section 6(n)(ii) may comprise valuable Intellectual Property, in each case,
located at the U.S. Sellers’ Savannah, Georgia site.
     “Acquired Savannah Inventory” means all finished goods Inventory owned by
Tronox Pigments that was produced at a facility of the Asset Sellers (other than
Tronox Pigments) or the Target Companies.
     “Acquired Soda Springs Assets” means all of the Asset Sellers’ right, title
and interest in, to and under all of Asset Sellers’ assets (including the
Acquired Soda Springs Plant and Equipment), claims and rights of every nature,
kind and description, tangible and intangible (including goodwill), whether
personal or mixed, whether accrued, contingent or otherwise, existing as of the
Closing, in each case, that are used or held for use in the operation of the
Business at the U.S. Sellers’ Soda Springs, Idaho site, other than Excluded Soda
Springs Assets.
     “Acquired Soda Springs Plant and Equipment” means all of the equipment and
machinery of the Asset Sellers that are used or held for use for the operation
of the facility located at the U.S. Sellers’ Soda Springs, Idaho site.
     “Acquired Tiwest Joint Venture Interests” means all Tiwest Joint Venture
Interests other than the Excluded Tiwest Joint Venture Interests.
     “Acquisition Transaction” has the meaning set forth in Section 5(c)(v).
     “Adjustment” has the meaning ascribed to it in the GST Law.
     “Adjustment Determination Effective Time” has the meaning set forth in
Section 2(h)(iii).
     “Adjustment Note” has the meaning ascribed to it in the GST Law.
     “Affiliate” when used with reference to another Person means any Person,
directly or indirectly, through one or more intermediaries, Controlling,
Controlled by, or under common Control with, such other Person.
     “Agreement” has the meaning set forth in the preamble.

5



--------------------------------------------------------------------------------



 



     “Antitrust Division” has the meaning set forth in Section 5(b)(iv).
     “Applicable Assumption Deadline” has the meaning set forth in Section
5(j)(ii).
     “Asset Sale Option” has the meaning set forth in Section 5(p)(i).
     “Asset Sellers” has the meaning set forth in the preamble.
     “Assignment and Assumption Agreements” has the meaning set forth in Section
2(g)(i)(B).
     “Assumable Contract” has the meaning set forth in Section 5(j)(i).
     “Assumed Accounts Receivable Rebate Liabilities” means all Liabilities of
the Asset Sellers existing as of the Closing arising out of customer rebate and
similar incentive programs of the Asset Sellers in connection with any Accounts
Receivable outstanding as of the Closing.
     “Assumed Contract” has the meaning set forth in the definition of Acquired
Assets.
     “Assumed Current Liabilities” means, without duplication, (a) accounts
payable (other than contra-accounts related to uncleared disbursements recorded
as accounts payable) under any Assumed Contract, (b) the Sellers PBGC Amount, if
any, (c) the Assumed Accounts Receivable Rebate Liabilities, and (d) all other
current Assumed Liabilities of the Asset Sellers, excluding any Buyer
Environmental Liability, in each case, existing as of the Closing and as
determined in accordance with the Net Working Capital Guidelines; provided that,
in determining Assumed Current Liabilities hereunder, (i) all Intercompany
accounts payable and current and deferred income Taxes, (ii) all Cure Amounts,
(iii) all Transfer Taxes allocated to Buyers pursuant to Section 6(h), (iv) the
Assumed Sales Rebate Liabilities, and (v) the Assumed Vacation Liabilities shall
be disregarded. For the avoidance of doubt, all Assumed Sales Rebate Liabilities
(and the components thereof) will be calculated in accordance with the Net
Working Capital Guidelines.
     “Assumed Employee Benefit Plan” means each Employee Benefit Plan assumed by
a Buyer referenced in Section 6(m).
     “Assumed Liabilities” means, collectively:
     (a) the following Liabilities of the Asset Sellers to the extent arising
out of or relating to the Business or the Acquired Assets from and after the
Closing and that do not, except as specifically noted, arise out of or relate to
the operation of the Business or the Acquired Assets on or prior to the Closing:
(i) except with respect to Environmental Liabilities, all Liabilities of the
Asset Sellers relating to or arising out of the ownership or operation of the
Acquired Business or the Acquired Assets, including all Liabilities under the
Assumed Contracts (including, with respect to Assumed Contracts, all executory
Liabilities arising prior to the Closing) and the Acquired Permits, and all
Liabilities for personal injury of customers and Retained Employees; (ii) all
Liabilities for product returns or replacements or relating to or arising under
any product warranties, claims of product liability, obligations to indemnify or
similar claims, in each case, related to the Acquired Business or the Acquired
Assets; and (iii) all Liabilities relating to

6



--------------------------------------------------------------------------------



 



payroll, vacation, sick leave, parental leave, workers’ compensation and
unemployment benefits of the Retained Employees;
     (b) all Buyer Environmental Liabilities;
     (c) all Assumed Tronox Australia Liabilities;
     (d) (i) all Liabilities for Transfer Taxes that do not arise in the United
States of America, and (ii) all other Taxes specifically identified and included
in the computation of Tax Amount but only to the extent included in the
determination of the Conclusive Net Working Capital Statement;
     (e) all Cure Amounts;
     (f) all Assumed Accounts Receivable Rebate Liabilities;
     (g) all Assumed Sales Rebate Liabilities;
     (h) all Liabilities relating to amounts required to be paid by Buyers
hereunder;
     (i) all Liabilities arising under or in connection with each Assumed
Employee Benefit Plan, including all Liabilities accrued prior to the Closing;
     (j) all Retained Intercompany Balances;
     (k) Assumed Vacation Liabilities;
     (l) accounts payable (other than contra-accounts related to uncleared
disbursements recorded as accounts payable) under any Assumed Contract; and
     (m) the Sellers PBGC Amount, if any.
provided, however, that, notwithstanding the foregoing or anything contained in
this Agreement to the contrary, the Assumed Liabilities shall not include any
Excluded Liabilities.
     “Assumed Sales Rebate Liabilities” means all Liabilities of the Asset
Sellers and the Target Companies relating to the Acquired Business existing as
of the Closing arising out of customer rebate and similar incentive programs of
the Asset Sellers and the Target Companies in connection with sale transactions
that have been paid in full as of the Closing. For purposes of Section 1 and
Section 2(h), the amount of the Assumed Sales Rebate Liabilities shall be
determined net of any vendor and other supplier rebates receivable by or
otherwise due to the Asset Sellers as of the Closing in connection with purchase
transactions under Contracts assumed or conveyed to Buyers that have been paid
in full.
     “Assumed Tronox Australia Liabilities” means all Liabilities of Tronox
Australia, including Environmental Liabilities, relating to the Tiwest Joint
Venture, Tiwest or the Tiwest Joint Venture Interests; provided, however, that
the Assumed Tronox Australia Liabilities shall not include any Excluded Tronox
Australia Liabilities.

7



--------------------------------------------------------------------------------



 



     “Assumed Vacation Liabilities” has the meaning set forth in Section 6(g).
     “Australia Buyer” has the meaning set forth in the preamble.
     “Avoidance Claims” shall mean any rights, claims, causes of action,
avoiding powers, suits and proceedings to avoid a transfer of property or an
obligation incurred by Sellers pursuant to any applicable section of the
Bankruptcy Code, including sections 544, 545, 547, 548, 549, 550, 551, 553 and
724(a) of the Bankruptcy Code.
     “Bankruptcy Code” has the meaning set forth in the recitals.
     “Bankruptcy Court” has the meaning set forth in the recitals.
     “Bidding Incentives” means, collectively, the Break-Up Fee and the
Reimbursable Expenses.
     “Bidding Procedures” means the bidding procedures approved by the
Bankruptcy Court pursuant to the Bidding Procedures Order, substantially in the
form of Exhibit A attached hereto.
     “Bidding Procedures Motion” has the meaning set forth in Section 5(c)(i).
     “Bidding Procedures Order” means an order of the Bankruptcy Court approving
the Bidding Procedures and the Bidding Incentives, substantially in the form
attached hereto as Exhibit A.
     “Bills of Sale” has the meaning set forth in Section 2(g)(i)(A).
     “Bonding Requirements” means standby letters of credit, guarantees,
indemnity bonds and other credit support instruments issued by third parties on
behalf of any Asset Seller or any of their respective Subsidiaries regarding the
Acquired Business (other than any letters of credits, guarantees, indemnity
bonds or other support instruments issued for workers’ compensation or any other
insurance purposes).
     “Break-Up Fee” has the meaning set forth in Section 8(c)(iii).
     “Business” has the meaning set forth in the recitals.
     “Business Day” means any day other than a Saturday, a Sunday, July 24, or a
day on which banks located in New York, New York shall be authorized or required
by law to close; provided, however, that the Closing Date shall also not include
any day on which banks located in Sydney and Perth, Australia, or Amsterdam, The
Netherlands shall be authorized or required by law to close.
     “Buyer Environmental Liabilities” means all Environmental Liabilities
(a) to the extent (but only to the extent) relating to or arising out of facts
or circumstances, caused or occurring from and after the Closing at the Owned
Real Property, the JV Leased Real Property and any Leased Real Property leased
pursuant to any Leases that are Assumed Contracts (including the Henderson Lease
but excluding any Excluded Assets) or (b) to the extent (but only to the extent)

8



--------------------------------------------------------------------------------



 



relating to or arising out of the conduct of the Acquired Business from and
after Closing or the acts or omissions of Buyers or their respective
Representatives from and after the Closing.
     “Buyer Master Data Description” has the meaning set forth in Section
5(m)(i)(D).
     “Buyers” has the meaning set forth in the preamble.
     “Carve-Out Financial Statements” has the meaning set forth in Section
5(m)(i)(A).
     “Cash” means cash and cash equivalents as defined in accordance with GAAP.
     “Chapter 11 Cases” has the meaning set forth in the recitals.
     “Closing” has the meaning set forth in Section 2(f).
     “Closing Date” has the meaning set forth in Section 2(f).
     “Coal Act” means the United States Coal Industry Retiree Health Benefit Act
of 1992.
     “Coal Act Liabilities” means all Liabilities of the Asset Sellers and their
respective Affiliates relating to the Coal Act, including any Liability (a) to
provide retiree health benefits to eligible beneficiaries and their dependents
pursuant to Section 9711 of the Coal Act, (b) to pay the annual prefunding
premium and the monthly per beneficiary premium required pursuant to Sections
9712(d)(1)(A) and (B) of the Coal Act, (c) to provide security to the UMWA 1992
Benefit Plan pursuant to Section 9712(d)(1)(C) of the Coal Act and any other
Liability related to the UMWA 1992 Benefit Plan, and (d) related to the UMWA
Combined Benefit Fund.
     “COBRA” means Part 6 of Subtitle B of Title I of ERISA, Section 4980B of
the IRC, and any similar state law.
     “COBRA Escrow Agreement” has the meaning set forth in Section 2(e)(iv).
     “COBRA Escrow Amount” has the meaning set forth in Section 2(e)(iv).
     “Code” means the Internal Revenue Code of 1986.
     “Colorado River Commission Contracts” means the following six contracts:
     (a) that certain Contract No. P05-70 between Colorado River Commission and
Tronox LLC f/k/a Kerr-McGee Chemical LLC (successor to Kerr-McGee Chemical
Corporation) for the Sale of Electric Power from the Parker Davis Project, dated
March 1, 1988, as amended by Amendment No. 1 to Contract P-05-70, dated June 8,
1994 and Renewal Contract No. P05-70R between the Colorado River Commission of
Nevada and Tronox LLC for the Sale of Electric Power from the Parker-Davis
Project effective as of May 1, 2006 (the “Parker-Davis PPA”);
     (b) Contract No. P05-50 between the Colorado River Commission of Nevada and
Kerr-McGee Chemical Corporation for the Sale of Electric Power from the Boulder
Canyon Project effective as of January 1, 1987, as amended by Contract
No. P05-50A1

9



--------------------------------------------------------------------------------



 



between the Colorado River Commission of Nevada and Tronox LLC for the sale of
Electric Power from the Boulder Canyon Project effective as of June 23, 1994
(the “Boulder Canyon PPA”);
     (c) Contract No. P05-65 between the Colorado River Commission of Nevada and
Kerr-McGee Chemical, LLC for Transmission Service effective as of August 14,
2001 (the “Transmission Service Contract”);
     (d) Operational Agreement No. P20-55R3 by and among the Colorado River
Commission of Nevada, American Pacific Corporation, Basic Water Company,
Chemical Lime Company of America, Southern Nevada Water Authority, Titanium
Metals Corporation and Tronox LLC effective as of October 1, 2006 (the
“Operational Agreement”);
     (e) Agreement to Advance Funds for Parker-Davis Project Generation
Facilities, Contract No. P20-77 among the Colorado River Commission and Certain
Electric Service Contractors, including Kerr-McGee Chemical, LLC, effective as
of October 1, 1998 (the “P-D Generation Funding Agreement”); and
     (f) Agreement to Share Costs of Implementation of Lower Colorado River
Multi-Species Conservation Program, Contract No. P20-49 among the Colorado River
Commission and Certain Electric Service Contractors, including Kerr-McGee
Chemical, LLC, effective as of an unspecified CRC approval date (the
“Conservation Program Funding Agreement”).
     “Competing Transaction” means any transaction or series of related
transactions involving: (a) any merger, amalgamation, share exchange,
recapitalization, consolidation, liquidation or dissolution of Sellers, Target
Companies and Tiwest; (b) any direct or indirect acquisition (by asset purchase,
stock purchase, merger, or otherwise) by any Person or “group” (as defined under
Section 13(d) of the Exchange Act) of all or substantially all of the Acquired
Business or the Acquired Assets (including any capital stock of or ownership
interest in any Target Companies), or any license, lease or long-term supply
agreement having a similar economic effect; or (c) any direct or indirect
acquisition of beneficial ownership (as defined under Section 13(d) of the
Exchange Act) by any Person or “group” of all or substantially all of the voting
stock of Sellers or any tender or exchange offer that if consummated would
result in any Person or group beneficially owning all or substantially all of
the voting stock of Sellers. For the avoidance of doubt, the exercise of any
rights to purchase the Tiwest Joint Venture Interests by the Tiwest Joint
Venture Participants arising out of the Tiwest Joint Venture Documents do not
and shall not constitute a Competing Transaction.
     “Competition/Investment Law” has the meaning set forth in Section 3(c).
     “Conclusive Net Working Capital Statement” has the meaning set forth in
Section 2(h)(v).
     “Conclusive Rebate Amount” has the meaning set forth in Section 2(h)(v).

10



--------------------------------------------------------------------------------



 



     “Confidentiality Agreement” means that certain letter agreement, dated as
of February 26, 2009, by and between Tronox Incorporated and Huntsman
International, LLC, an Affiliate of each Buyer, as supplemented by that certain
Clean Team Confidentiality Agreement Addendum, dated as of July 13, 2009, and as
amended by the certain Amendment dated as of the date hereof (as the same from
time to time may be amended, supplemented or replaced), regarding the terms and
conditions on which Tronox Incorporated would make available certain
information.
     “Contract” means any written or oral agreement, contract, lease (including
the Leases), sublease, indenture, mortgage, instrument, guaranty, loan or credit
agreement, note, bond, customer order, purchase order, sales order, franchise,
dealer and distributorship agreement, supply agreement, development agreement,
joint venture agreement, promotion agreement, license agreement, contribution
agreement, partnership agreement or other arrangement, understanding, permission
or commitment that, in each case, is legally binding.
     “Contract Indemnitees” has the meaning set forth in Section 5(q)(ii).
     “Control” means, when used with reference to any Person, the power to
direct the management or policies of such Person, directly or indirectly, by or
through stock or other equity ownership, agency or otherwise, or pursuant to or
in connection with any Contract; and the terms “Controlling” and “Controlled”
shall have meanings correlative to the foregoing.
     “Controlled Group Liability” means any and all Liabilities (a) under Title
IV of ERISA, (b) under Section 302 of ERISA, (c) under Sections 412 and 4971 of
the IRC, (d) resulting from a violation of the continuation coverage
requirements of Section 601 et seq. of ERISA and Section 4980B of the IRC or the
group health plan requirements of Sections 9801 et seq. of the IRC and
Sections 701 et seq. of ERISA, and (e) under the Coal Act.
     “Cooljarloo JVA” has the meaning set forth in the definition of Tiwest
Joint Venture.
     “Covered Employee” means any officer or employee of any Asset Seller or
Target Company or Tiwest whose duties relate exclusively or primarily to the
operation or management of the Business and who is employed by (a) a U.S. Seller
at the Asset Sellers’ Hamilton, Mississippi site, Oklahoma City, Oklahoma sites,
Henderson, Nevada site or Soda Springs, Idaho site, (b) Tronox Holland,
(c) Tronox Australia, (d) Tronox Pigments Bahama Islands, (e) Tronox Singapore
or (f) Tiwest, in each case, immediately prior to the Closing.
     “Cure Amount” with respect to any Contract shall be the cash amounts
required to cure any monetary defaults on the part of U.S. Sellers pursuant to
section 365 of the Bankruptcy Code, as ultimately determined by the Bankruptcy
Court.
     “Data Room” means that certain “TRXTriton” virtual data room operated by
Merrill Corporation and made available to Buyers and their Representatives.
     “Debt Financing” has the meaning set forth in Section 5(a).
     “Debtors” has the meaning set forth in Section 5(r).

11



--------------------------------------------------------------------------------



 



     “Decree” means any judgment, decree, ruling, injunction, assessment,
attachment, undertaking, award, charge, writ, code, regulation, rule, executive
order, administrative order or any other restriction or any other order of any
Governmental Entity.
     “Deposit” has the meaning set forth in Section 2(e)(ii).
     “Deposit Escrow Agreement” has the meaning set forth in Section 2(e)(ii).
     “Deposits and Similar Amounts” means marketable securities, prepaid
expenses, advance payments, surety accounts, deposits and other similar prepaid
items, checks in transit and undeposited checks, in each case, to the extent
exclusively or primarily related to any Assumed Contract.
     “Development Agreement” has the meaning set forth in the definition of
Tiwest Joint Venture.
     “Disclosed Materials” has the meaning set forth in Section 3.
     “Disclosure Schedule” has the meaning set forth in Section 3.
     “Disputed Item” has the meaning set forth in Section 2(h)(v).
     “Easements” means those easements, servitudes, surface use rights and
rights-of-way appurtenant to the Land and used in connection with the Acquired
Business as it is currently being conducted, together with all pipelines,
utility assets and other facilities situated thereon.
     “Employee Benefit Plan” means any “employee benefit plan” (as such term is
defined in Section 3(3) of ERISA) and any other benefit or compensation plan,
program, agreement, arrangement or understanding of any kind in each case,
maintained or contributed to by any Seller or Target Company, Tiwest or any of
their respective Subsidiaries or in which any Seller or Target Company, Tiwest
or any of their respective Subsidiaries participates or participated and that
provides benefits to Covered Employees or with respect to which any Seller or
Target Company, Tiwest or any of their respective Subsidiaries has or could have
any Liabilities.
     “End Date” has the meaning set forth in Section 8(a)(vii).
     “Enterprise” has the meaning ascribed to it in the GST Law.
     “Environmental, Health and Safety Requirements” means all applicable
domestic, foreign federal, provincial, state, supranational and local
administrative, civil and criminal laws, Permits, rules having the force and
effect of law, statutes, regulations, ordinances, codes, decrees, directives,
legally binding judicial and administrative orders, and all common law (at law
or in equity), in each case, concerning or relating to workplace health and
safety or to pollution, preservation, remediation or the protection of the
environment or natural resources, or the emission of greenhouse gases.
     “Environmental Liabilities” means any direct, indirect, pending or
threatened liability, claim, loss, damage, fine, penalty, cost, expense,
deficiency, obligation or responsibility, whether

12



--------------------------------------------------------------------------------



 



known or unknown, arising under or relating to any Environmental, Health and
Safety Requirements or any Release of Hazardous Materials, whether based on
negligence, strict liability or otherwise, including costs and liabilities for
investigation, removal, remediation, restoration, abatement, monitoring,
personal injury, property damage, natural resource damages, court costs, and
reasonable attorneys’ fees.
     “ERISA” means the United States Employee Retirement Income Security Act of
1974.
     “Escrow Agent” has the meaning set forth in Section 2(e)(ii).
     “Estimated Net Working Capital Amount” has the meaning set forth in Section
2(h)(iii).
     “Estimated Net Working Capital Statement” has the meaning set forth in
Section 2(h)(iii).
     “Estimated Rebate Amount” has the meaning set forth in Section 2(h)(iii).
     “Estimated Rebate Statement” has the meaning set forth in
Section 2(h)(iii).
     “Exchange Act” means the United States Securities Exchange Act of 1934.
     “Excluded Assets” means, collectively, all of the Asset Sellers’ or any of
their respective Affiliates’ right, title and interest in, to and under the
following: (a) all properties, assets and rights of every nature, kind and
description, tangible and intangible (including goodwill), whether real,
personal or mixed, whether accrued, contingent or otherwise, in each case, that
are not used or held for use in the operation of the Business, (i) other than
the Retained Intercompany Balances and (ii) except for such assets of the Target
Companies, Tiwest or Tronox Australia; (b) all certificates of incorporation and
other organizational documents, qualifications to conduct business as a foreign
entity, arrangements with registered agents relating to foreign qualifications,
taxpayer and other identification numbers, seals, minute books, stock transfer
books, stock certificates and other documents relating to the organization,
maintenance and existence of any Asset Seller or any of its Affiliates (other
than the Target Companies’ or Tiwest’s) as a corporation, limited liability
company or other entity, other than those of the Target Companies or Tiwest;
(c) all Records related to Taxes paid or payable by any Asset Seller or any of
its Affiliates (other than the Target Companies or Tiwest) not used or held for
use in the operation of the Business or the Acquired Assets, except for such
Records of the Target Companies or Tiwest; (d) all Records related to any Asset
Seller or any of their respective Subsidiaries, in each case, to the extent such
Records are not used or held for use in the operation of the Acquired Business
or the Acquired Assets, except for such Records of the Target Companies or
Tiwest; (e) all assets with respect to any Taxes (other than the Transfer Taxes
allocated to Buyers pursuant to Section 6(h)) due and payable or accrued prior
to the Closing Date and paid by any Asset Seller or any of its Affiliates (other
than the Target Companies or Tiwest), whether or not relating to the Business;
(f) all equity securities of any Asset Seller or any of its Subsidiaries, other
than the equity interests of the Target Companies, equity interests held by the
Target Companies or Tronox Australia (including the Tiwest Shares) or the Tiwest
Joint Venture Interests; (g) all of the Asset Sellers’ and their respective
Affiliates’ Cash (including, for the avoidance of doubt, the Purchase Price)
other than the Deposits and Similar Amounts, the Acquired Cash and the
Pre-Funded Uncleared Disbursement Amounts; (h) all

13



--------------------------------------------------------------------------------



 



Excluded Contracts; (i) all of the Asset Sellers’ and their respective
Affiliates’ (other than the Target Companies’, Tiwest’s or Tronox Australia’s)
insurance policies and binders and all claims, refunds and credits from
insurance policies or binders due or to become due with respect to such policies
or binders, except to the extent of any coverage under the policies that relates
to any Acquired Assets or Assumed Liabilities; (j) all of the Asset Sellers’ and
their respective Affiliates’ bank accounts and lock-boxes (other than collection
accounts and lockboxes of the Asset Sellers relating to the Acquired Business
and any and all bank accounts and lockboxes of the Target Companies or Tiwest);
(k) all current assets of the Asset Sellers and any of their respective
Affiliates, other than the Target Companies, Tiwest, Tronox Australia or their
respective Subsidiaries, and all other instruments, prepaid assets and deposits,
letters of credit proceeds, unbilled costs and fees, tax assets and accounts, in
each case, to the extent not relating to the Acquired Business; (l) all rights
(including rights of set-off and rights of recoupment), refunds, claims,
counterclaims, demands, causes of action and rights to collect damages on behalf
of the Asset Sellers or any of their respective Affiliates, other than the
Target Companies, Tiwest, Tronox Australia or their respective Subsidiaries,
against third parties, including all such claims relating to the creation and
formation of Sellers as a spin-off from Kerr-McGee Corporation, including all
claims against Anadarko Petroleum Corporation, Kerr-McGee Corporation and their
respective past or present parents, Subsidiaries, Affiliates, predecessors,
successors, directors, officers or representatives, including all such claims
that have been, could have been or could be asserted in civil action Tronox
Worldwide LLC & Tronox LLC v. Anadarko Petroleum Corporation, et al. (Case No.
09-01198), including all such items relating to Taxes, including all Avoidance
Claims or causes of action arising under the Bankruptcy Code or applicable state
law, including all rights and Avoidance Claims of U.S. Sellers arising under
Chapter 5 of the Bankruptcy Code other than, in each case, those Avoidance
Claims, rights (including rights of set-off and rights of recoupment), refunds,
claims, counterclaims, demands, causes of action and rights to collect damages
included in the Acquired Assets; (m) any loans or notes payable to any Asset
Seller or any of its Affiliates (other than the Target Companies, Tiwest or
Tronox Australia) from any employee of any Asset Seller or any of its Affiliates
other than any Retained Employee, other than employee advances in the Ordinary
Course of Business; (n) any (i) confidential personnel and medical Records
pertaining to any Covered Employee to the extent the disclosure of such
information is prohibited by applicable law and (ii) other Records that the
Asset Sellers are required by law to retain, taxpayer and other identification
numbers, financial statements and corporate or other entity filings; provided
that Buyers shall have the right to make copies of any portions of such retained
Records to the extent that such portions relate to the Business or any Acquired
Asset; (o) any documents and agreements relating to the Chapter 11 Cases or to
the sale or disposition of the Business, the Acquired Assets or any other asset
of any Asset Seller or any of its Affiliates (other than the Target Companies or
Tiwest); (p) the Intellectual Property set forth on Annex A hereto or any other
Intellectual Property exclusively owned by the Excluded German Subsidiaries
(such Intellectual Property, the “Excluded Intellectual Property”); (q) all
Permits other than the Acquired Permits; (r) all insurance policies,
indemnification or reimbursement rights and all other rights or remedies
(including any such item relating to the United States Department of Energy),
whether arising under contract, statute or common law, relating to the Henderson
Legacy Contamination or any other Excluded Environmental Liabilities; (s) the
sponsorship of and all assets maintained pursuant to or in connection with any
Employee Benefit Plan that is not an Assumed Employee

14



--------------------------------------------------------------------------------



 



Benefit Plan; (t) the Excluded Savannah Assets; (u) the Excluded Soda Springs
Assets; (v) the Excluded Henderson Assets; and (w) all assets set forth on Annex
D attached hereto.
     “Excluded Contract” means any Contract other than an Assumed Contract.
     “Excluded Cure Amount” has the meaning set forth in Section 5(j)(v).
     “Excluded Danish Subsidiaries” means, collectively, Tronox Denmark
International ApS (Denmark) and its Subsidiaries.
     “Excluded Environmental Liabilities” means all Environmental Liabilities
with respect to the past or current operations (including through the Closing),
properties or facilities of the Business other than the Buyer Environmental
Liabilities, including (a) any Environmental Liabilities relating to or arising
from the Business or the Acquired Assets with respect to (i) any real property
owned or operated by the Asset Sellers or any of their respective Affiliates or
their respective predecessors in connection with the Business prior to the
Closing other than the Owned Real Property or Leased Real Property; (ii) the
offsite disposal or arrangement for offsite disposal of Hazardous Materials or
wastes by the Asset Sellers or any of their respective Affiliates or their
respective predecessors in connection with the Business (including any such
materials, substances or wastes produced or generated for offsite disposal prior
to the Closing in connection with operations upon the Owned Real Property or
Leased Real Property); (iii) any fines, penalties or other sanctions imposed by
a Governmental Entity in connection with any actual or alleged violation of or
failure to comply with Environmental, Health and Safety Requirements by the
Asset Sellers or their Affiliates, or otherwise with respect to the Acquired
Assets prior to the Closing; or (b) any Liabilities (including Environmental
Liabilities) arising from or relating to the Henderson Legacy Contamination;
except, in each of the foregoing cases, to the extent, and only to the extent,
that the facts or circumstances underlying such Environmental Liabilities are
materially exacerbated by the conduct of the Acquired Business or the acts or
omissions of Buyers or their respective Representatives after the Closing.
     “Excluded Henderson Assets” means all of U.S. Sellers’ right, title and
interest in and to all real property, and buildings located on such real
property, owned or leased by the U.S. Sellers at the U.S. Sellers’ Henderson,
Nevada site.
     “Excluded Henderson Liabilities” means all Liabilities (including
Environmental Liabilities other than the Buyer Environmental Liabilities) of the
Asset Sellers which arise out of or relate to the Excluded Henderson Assets.
     “Excluded Liabilities” means, subject to Section 6(g), all Liabilities of
the Asset Sellers and any of their respective Affiliates (other than the Target
Companies and Tiwest) other than the Assumed Liabilities. The Excluded
Liabilities include the following: (a) all Liabilities of the Asset Sellers for
indebtedness for borrowed money (which, for avoidance of doubt, includes net
finance leases and capital leases, except to the extent of any Cure Amounts
under any Assumed Contracts) other than any Retained Intercompany Balances;
(b) all Liabilities of the Asset Sellers under this Agreement or any other
Related Agreement and the transactions contemplated hereby or thereby; (c) all
Excluded Environmental Liabilities; (d) all Liabilities for Taxes arising from
or related to periods (or portions thereof) on or prior to the Closing Date,
other than the Transfer

15



--------------------------------------------------------------------------------



 



Taxes that do not arise out of the United States of America; (e) all Liabilities
of the Asset Sellers arising out of or relating to the Excluded Assets; (f) all
Liabilities of the Asset Sellers for tort claims arising from the operation of
the Business prior to the Closing; (g) all Liabilities of the Asset Sellers in
connection with the Covered Employees who do not become Retained Employees;
(h) the Excluded Savannah Liabilities; (i) the Excluded Soda Springs
Liabilities; (j) the Excluded Henderson Liabilities; (k) the Coal Act
Liabilities; and (l) all Liabilities of the U.S. Sellers (and, if Buyers do not
elect to purchase the equity interests of Tronox Netherlands pursuant to
Section 5(s), then also of Tronox Netherlands) for uncleared checks as of the
Closing.
     “Excluded German Subsidiaries” means, collectively, Tronox GmbH (Germany)
and its Subsidiaries.
     “Excluded Intellectual Property” has the meaning set forth in the
definition of Excluded Assets.
     “Excluded IT Systems” means the IT Systems as set forth on Annex I hereto.
     “Excluded Savannah Assets” means all of U.S. Sellers’ right, title and
interest in and to all properties, assets and rights of every nature, kind and
description, tangible and intangible (including goodwill but not including
Intellectual Property), whether real, personal or mixed, whether accrued,
contingent or otherwise, including all Inventory produced at the U.S. Sellers’
Savannah, Georgia site, in each case, existing as of the Closing and that are
used or held for use exclusively in the operation of the Business at the U.S.
Sellers’ Savannah, Georgia site, other than the Acquired Savannah Accounts
Receivable, the Acquired Savannah Equipment and the Acquired Savannah Inventory.
     “Excluded Savannah Liabilities” means all Liabilities (including
Environmental Liabilities) of U.S. Sellers which arise out of or relate to the
operation of the Business at the Asset Sellers’ Savannah, Georgia site.
     “Excluded Soda Springs Assets” means all of U.S. Sellers’ right, title and
interest in and to all real property, and the buildings located on such real
property, owned or leased by the U.S. Sellers at the U.S. Sellers’ Soda Springs,
Idaho site.
     “Excluded Soda Springs Liabilities” means all Liabilities (including
Environmental Liabilities) of U.S. Sellers which arise out of or relate to the
operation of the Business at the U.S. Sellers’ Soda Springs, Idaho site.
     “Excluded Tiwest Joint Venture Interests” has the meaning set forth in
Section 2(h)(i).
     “Excluded Tronox Australia Liabilities” means all Liabilities of Tronox
Australia (a) for Transfer Taxes arising out of the transfer of Tronox Australia
from Kerr-McGee Corporation in March 2006; (b) for Transfer Taxes arising out of
any other corporate restructuring of Tronox Australia consummated prior to the
Closing; (c) owed to any employee or contractor for any event arising on or
prior to the Closing Date; (d) that are not related to the Tiwest Joint Venture,
including Environmental Liabilities; and (e) for any income Taxes of Tronox
Australia which accrued prior to the Closing.

16



--------------------------------------------------------------------------------



 



     “Exxaro” means Exxaro Resources Limited, a public company incorporated
under the laws of the Republic of South Africa.
     “Exxaro Joint Venture Interest” means all of the Tiwest Joint Venture
Participants’ rights, title and undivided interest in and under the joint
venture arrangements referred to in the definition of Tiwest Joint Venture,
being a fifty percent undivided interest.
     “Exxaro Sands” has the meaning set forth in the definition of Tiwest Joint
Venture.
     “FCPA” means the United States Foreign Corrupt Practices Act of 1977.
     “Final Order” means any order of the Bankruptcy Court or any other court of
competent jurisdiction after all opportunities for rehearing, reargument,
petition for certiorari and appeal are exhausted or expired and any requests for
rehearing have been denied, and that has not been stayed, enjoined, set aside,
annulled, reversed, remanded or superseded, with respect to which any required
waiting period has expired, and to which all conditions to effectiveness
prescribed therein or otherwise by law or order have been satisfied.
     “Financial Statements” means the consolidated balance sheets, statements of
operations and statements of cash flows of Tronox Incorporated and consolidated
Subsidiaries included in the Tronox Filed SEC Documents.
     “Foreign Plan” means an employee benefit plan, program or arrangement
maintained by Tronox Australia, the Target Companies or Tiwest primarily for the
benefit of employees located outside the United States of America; provided that
Foreign Plan shall not include any employee benefit plan or arrangement required
to be maintained or contributed to pursuant to applicable law.
     “FTC” has the meaning set forth in Section 5(b)(iv).
     “Fund” means any complying superannuation fund in Australia to which Tronox
Australia or Tiwest makes superannuation contributions for the benefit of their
respective employees.
     “Furnishings and Equipment” means tangible personal property of any kind
(other than Inventory and Intellectual Property) and wherever located, including
machinery, equipment, computers, furniture, automobiles, trucks, railcars,
tractors and trailers, in each case, that is used or held for use in the
operation of the Business.
     “GAAP” means generally accepted accounting principles in the United States
of America.
     “Governmental Entity” means any United States or non-United States federal,
state, national, supranational, regional or local governmental or regulatory
authority, agency, commission, court, body or other governmental entity.
     “GST” has the meaning ascribed to it in the GST Law.

17



--------------------------------------------------------------------------------



 



     “GST Group” has the meaning ascribed to it in the GST Law.
     “GST Law” means the Australian A New Tax System (Goods and Services Tax)
Act of 1999.
     “Guarantied Obligations” has the meaning set forth in Section 9(u).
     “Guarantor” has the meaning set forth in the preamble.
     “Hazardous Materials” means any pollutant, contaminant, solid waste,
petroleum or petroleum product, dangerous or toxic substance, hazardous or
extremely hazardous substance or chemical, or otherwise hazardous material or
waste regulated under applicable Environmental, Health and Safety Requirements.
     “Henderson Amount” means an amount equal to $32,500,000.
     “Henderson Lease Agreement” means a lease agreement reflecting the terms
and conditions set forth in Exhibit P and otherwise reasonably acceptable to
U.S. Sellers and U.S. Buyer.
     “Henderson Legacy Contamination” means the presence or Release of Hazardous
Materials at or emanating from the Owned Real Property, Leased Real Property or
other real property currently or previously owned or operated by any Seller or
their respective corporate predecessors located in Henderson, Nevada, and in
existence as of the Closing Date, including all soil and groundwater
contamination (a) as documented in the documents set forth on the Henderson
Environmental Documentation Schedule, (b) resulting from any leaching, seeping,
migration or other expansion of any such contamination after the Closing except
for such leaching, seeping, or migration arising from the gross negligence or
willful misconduct of the U.S. Buyer or its Representatives after the Closing,
and (c) discovered after the Closing but attributable to or resulting from
operations conducted at the Henderson site prior to the Closing; except that,
for avoidance of doubt, Henderson Legacy Contamination shall not include any
conditions of soil or groundwater contamination to the extent caused by,
materially exacerbated by or directly arising from the actions of the Acquired
Business or either Buyer or any of their respective Representatives after the
Closing.
     “HSR Act” has the meaning set forth in Section 3(c).
     “Initial Purchase Price” has the meaning set forth in Section 2(e)(i).
     “Input Tax Credits” has the meaning ascribed to it in the GST Law.
     “Insurance Policies” has the meaning set forth in Section 3(v).
     “Intellectual Property” means any and all of the following in any
jurisdiction throughout the world: (a) patents and patent applications, together
with all reissues, continuations, continuations-in-part, divisionals, extensions
and reexaminations in connection therewith and utility models; (b) trademarks,
service marks, trade dress, logos, slogans, trade names and Internet domain
names and all applications, registrations and renewals in connection therewith,

18



--------------------------------------------------------------------------------



 



and all goodwill associated with any of the foregoing; (c) copyrights, database
rights and all applications, registrations and renewals in connection therewith;
(d) all moral or similar rights, (e) trade secrets and confidential or
proprietary information, including confidential or proprietary processes,
compositions, formulas, customer information, operational data, processing
quality control procedures, research and development studies, engineering
information, pricing information, and other know-how, whether or not patentable
or capable of being registered; and (f) all computer software (including object
code and source code) and databases.
     “Intellectual Property Assignments” has the meaning set forth in Section
2(g)(i)(C).
     “Intercompany” means, with respect to accounts receivable and accounts
payable of any Seller or Target Company, any accounts receivable or accounts
payable, as applicable, reflecting the result of transactions between any Seller
or Target Company or any Affiliate of any Seller or Target Company (other than
Tiwest and the Tiwest Joint Venture), on the one hand, and any other Seller or
Target Company or any other Affiliate of any Seller or Target Company, on the
other hand.
     “Interim Financial Statements” has the meaning set forth in
Section 3(f)(iv).
     “Inventory” means all inventories of any kind or nature, whether or not
prepaid, and wherever located, held or owned (including inventory to be sold on
consignment or in transit), including fuels, raw materials and supplies,
consumables manufactured, spare and purchased parts, goods and work in process,
semi-finished and finished goods, goods for release, stores, loose tools, spare
parts and fittings and packaging materials, catalysts (whether in service, in
storage or spent) and other similar items, in each case, that are used or held
for use in the operation of the Acquired Business.
     “IRC” means the United States Internal Revenue Code of 1986.
     “IT Clean Team” means the IT Clean Team as defined in the Confidentiality
Agreement.
     “IT Systems” means (a) hardware, (b) software, (c) networks infrastructure,
and (d) all other information technology (including any such technology
embedded, contained, or used in connection with any plant, machinery and
equipment), in each of clauses (a) through (d), used or held for use in the
operation of the Acquired Business, other than the Excluded IT Systems.
     “Jurien Exploration JVA” has the meaning set forth in the definition of
Tiwest Joint Venture.
     “JV Leased Real Property” means any Lease or Third Party Lease relating to
the Tiwest Joint Venture to which only Tronox Australia and the Tiwest Joint
Venture Participant and no other Seller or Target Company is party.
     “JV Owned Real Property” means any of the Owned Real Property relating to
the Tiwest Joint Venture which is owned only by Tronox Australia and the Tiwest
Joint Venture Participant and no other Seller or Target Company.

19



--------------------------------------------------------------------------------



 



     “JV Real Property” means, collectively, the JV Owned Real Property and the
JV Leased Real Property.
     “Knowledge” of a Person (and other words of similar import) means the
actual knowledge after reasonable inquiry of, (a)(i) with respect to Sellers,
Dennis Wanlass, Michael Foster, John Hatmaker, Nik Pottala, John Romano, David
Marshall or Gary Barton, (ii) with respect to each site operated by any Seller
or Target Company, the plant or operations manager of such site if such Person
is an employee of any Seller or Target Company, provided that, in the case of
this clause (ii), such Person’s knowledge after reasonable inquiry shall be
limited to the conduct of business and operations at such site, (iii) with
respect solely to Sellers’ and the Target Companies’ IT Systems, Nik Pottala,
and (iv) with respect to Tiwest, the Tiwest Joint Venture, the Tiwest Joint
Venture Participants and Tronox Australia, each of the individuals listed in
subclause (i) above, Robert Kirton or William Snider, and (b) with respect to
Buyers, Peter Huntsman, Kimo Esplin, Sam Scruggs, Simon Turner or Sean Douglas.
     “Land” means all of the real property owned (including owned jointly or as
tenants in common) by any Seller or Target Company which is used or held for use
in connection with the operation of the Business, including the real property
described on Annex E hereto, but excluding the Excluded Henderson Assets, the
Excluded Savannah Assets and the Excluded Soda Springs Assets.
     “Leased Real Property” means all of the land, buildings, structures,
improvements, fixtures or other real property interests in which any Seller,
Target Company or Tiwest holds an interest (including held jointly) pursuant to
the Leases.
     “Leases” means all of the leases, subleases, licenses, sublicenses,
concessions and other Contracts, including all amendments, extensions, renewals,
guaranties and other agreements with respect thereto, pursuant to which any
Seller, Target Company or Tiwest holds any interest in real property that is
used or held for use in connection with the operation of the Business.
     “Liability” means any liability, indebtedness, guaranty, claim, loss,
damage, deficiency, assessment, responsibility or obligation of whatever kind or
nature (whether known or unknown, whether asserted or unasserted, whether
absolute or contingent, whether accrued or unaccrued, whether liquidated or
unliquidated, whether due or to become due, whether determined or determinable,
whether choate or inchoate, whether secured or unsecured, whether matured or not
yet matured).
     “Lien” means any mortgage, deed of trust, hypothecation, contractual
restriction, pledge, lien, encumbrance, interest, charge, security interest,
put, call, other option, right of first refusal, right of first offer,
servitude, right of way, easement, lease, license, tenancy, occupancy, covenant,
condition, restriction, royalty, conditional sale or installment contract,
finance lease involve substantially the same effect, security agreement or other
encumbrance or restriction on the use, transfer or ownership of any property of
any type (including real property, tangible property and intangible property,
including Intellectual Property). For the avoidance of doubt, the definition of
Lien shall not be deemed to include the grant of any license by any Seller or
Target Company of Intellectual Property.

20



--------------------------------------------------------------------------------



 



     “Litigation” means any dispute, action, cause of action, suit, claim,
investigation, mediation, audit, demand, hearing or proceeding, whether civil,
criminal, administrative or arbitral, whether at law or in equity and whether
before any Governmental Entity or arbitrator.
     “LPC” has the meaning set forth in Section 5(b)(vi).
     “LPC JV Agreement” means that certain Joint Venture Agreement, dated as of
October 18, 1993, by and between Tioxide Americas Inc. and Kronos Louisiana,
Inc.
     “Material Adverse Effect” means, when used with respect to a Person or the
Business, any state of facts, change, event, effect or occurrence (when taken
together with all other states of fact, changes, events, effects or
occurrences), that is or could reasonably be expected to be (a) materially
adverse to the financial condition, results of operations, properties, assets or
liabilities of the Person and its Subsidiaries (taken as a whole) or the
Business or the Acquired Assets, as appropriate; provided, however, that no
state of facts, change, event, effect or occurrence arising or related to any of
the following shall be deemed to constitute, and none of the following shall be
taken into account in determining whether there has been a “Material Adverse
Effect” (unless in the case of the following clauses (i), (ii), (iii) and (iv),
such state of facts, change, event, effect or occurrence disproportionately
affects in any material respect such Person or the Acquired Business as compared
to other Persons or businesses in the industry in which the Acquired Business
operates): (i) national or international business, economic or political
conditions, including the engagement by the United States of America, The
Netherlands or Australia in hostilities, whether or not pursuant to the
declaration of a national emergency or war, or the occurrence of any military or
terrorist attack upon the United States of America, The Netherlands or Australia
or any of their respective territories, possessions or diplomatic or consular
offices or upon any military installation, equipment or personnel of the United
States of America, The Netherlands or Australia; (ii) financial, banking or
securities markets (including any disruption thereof or any decline in the price
of securities generally or any market or index); (iii) increases in energy,
electricity, natural gas, oil, steel, aluminum or other raw materials or
operating costs; (iv) changes in GAAP or law; (v) the taking of any action
required by this Agreement or any other Related Agreement; (vi) changes as a
result of the negotiation, announcement, pendency or performance of this
Agreement or any other Related Agreement, including by reason of the identity of
either Buyer or Guarantor or any communication by either Buyer, Guarantor or any
of their respective Affiliates of their plans or intentions regarding the
operation of the Acquired Business; or (vii) in the case of Sellers, the Target
Companies or the Acquired Business, (A) the failure to meet or exceed any
projection or forecast (it being understood, however, that the underlying
circumstances giving rise to such failure may be taken into account unless
otherwise excluded in this definition) or (B) changes in the business or
operations of Sellers or any of their respective Affiliates (including any
Target Company) authorized by the Bankruptcy Court prior to the date hereof
arising as a result of or in connection with U.S. Sellers’ and certain of their
respective Affiliates’ status as debtors under Chapter 11 of the Bankruptcy
Code, or (b) materially adverse to the ability of such Person to consummate the
transactions contemplated by this Agreement or other Related Agreements on a
timely basis.
     “Material Contract” or “Material Contracts” has the meaning set forth in
Section 3(g)(i).
     “NDEP” has the meaning set forth in Section 6(u).

21



--------------------------------------------------------------------------------



 



     “Net Working Capital” means (i) the Acquired Current Assets minus the
Assumed Current Liabilities, each calculated in accordance with the Net Working
Capital Guidelines, plus (ii) the Target Companies’ Net Working Capital minus
the Tax Amount; provided, however, that if (A) a Tiwest Joint Venture
Participant or any other Person acquires any or all of the Excluded Tiwest Joint
Venture Interests and/or (B) Buyers exercise their right to not purchase the
Acquired Henderson Assets and the Acquired Henderson Intellectual Property
pursuant to Section 2(h)(ii), then Net Working Capital shall be adjusted
pursuant to the guidelines set forth on Annex K.
     “Net Working Capital Escrow Agreement” has the meaning set forth in Section
2(e)(iii).
     “Net Working Capital Escrow Amount” has the meaning set forth in Section
2(e)(iii).
     “Net Working Capital Guidelines” means the guidelines attached hereto as
Annex G.
     “Neutral Arbitrator” has the meaning set forth in Section 2(h)(v).
     “Non-Retiree Amount” has the meaning set forth in Section 2(e)(iv).
     “Non-Solicitation Period” has the meaning set forth in Section 5(c)(v).
     “Non-U.S. Seller” or “Non-U.S. Sellers” has the meaning set forth in the
preamble.
     “Objecting Counterparty” has the meaning set forth in Section 5(j)(iv).
     “Ordinary Course of Business” means the ordinary course of business
consistent with past custom and practice of Sellers, the Target Companies or the
Tiwest Joint Venture, including, for the avoidance of doubt, the custom and
practice of Sellers, the Target Companies and the Tiwest Joint Venture prior to
and following the commencement of the Chapter 11 Cases.
     “Owned Real Property” means the Land, together with all buildings,
structures, improvements and fixtures located thereon, and all Easements and
other rights and interests appurtenant thereto.
     “Party” has the meaning set forth in the preamble.
     “PBGC” means the Pension Benefit Guaranty Corporation.
     “PBGC Release” has the meaning set forth in Section 5(r).
     “Pension Plans” has the meaning set forth in Section 5(r).
     “Permit” means any franchise, approval, permit, license, order,
registration, certificate, variance, consent, authorization, exemption, emission
allowance or similar right issued, granted, given or otherwise obtained from or
by any Governmental Entity, under the authority thereof or pursuant to any
applicable law.
     “Permitted Liens” means (a) Liens for Taxes not yet delinquent or which are
being contested in good faith by appropriate proceedings for which adequate
reserves specifically

22



--------------------------------------------------------------------------------



 



identified with respect to such contested Taxes have been established in
accordance with GAAP; (b) with respect to any Acquired Asset, the terms and
conditions of the lease or license applicable thereto to the extent constituting
an Assumed Contract except for any such terms or conditions that purport to
limit, restrict or condition the ability to assign any such Assumed Contract to
either Buyer or that purport to give rise to any default, acceleration,
termination or other rights to any Person that is a party to such Assumed
Contract as a result of the Closing and the consummation of the transactions
contemplated by this Agreement; (c) with respect to the Target Interests and the
Acquired Tiwest Joint Venture Interests, (i) mechanics’, materialmen’s,
workmen’s, laborers’, repairmen’s, warehousemen’s, carrier’s, contractors’ or
other similar Liens in the Ordinary Course of Business, and (ii) purchase money
security interests arising in the Ordinary Course of Business; (d) with respect
to the Target Interests and the Acquired Tiwest Joint Venture Interests,
(i) Liens as may be created pursuant to this Agreement, (ii) Liens created by
either Buyer or any of their respective Affiliates, (iii) Liens as may be set
forth in or granted pursuant to, (A) in the case of any Target Company, the
certificate of incorporation, by laws or other similar governing documents of
such Target Company, or (B) in the case of any Tiwest Joint Venture Interest,
Liens created under the Tiwest Joint Venture Documents (including, for the
avoidance of doubt, any cross charges over the Tiwest Joint Venture Interests
and any Liens that Exxaro Sands or any of its Subsidiaries or that Tronox
Australia may have, in each case, with respect to the accounts receivable of
Tronox Pigments Bahama Islands) and the Exxaro Joint Venture Interest, and
(iv) any restrictions on sales of securities under applicable securities laws;
(e) with respect to real property, zoning, building codes and other land use
laws regulating the use or occupancy of such real property or the activities
conducted thereon which are imposed by any Governmental Entity having
jurisdiction over such real property which are not violated by (i) the current
use or occupancy of such real property or (ii) the operation of the Acquired
Business, except where any such violation would not reasonably be expected to
individually or in the aggregate materially impair the use, occupancy or
operation of the affected property or the conduct of the Acquired Business
thereon as it is currently being conducted; (f) easements, covenants,
conditions, restrictions and other similar matters of record affecting title to
real property that do not or would not materially impair the use or occupancy of
such real property in the operation of the Acquired Business taken as a whole,
and other encroachments and title and survey defects that do not or would not
materially impair the use or occupancy of such real property in the operation of
the Business taken as a whole; and (g) matters that are disclosed on an accurate
survey of the real property provided by Sellers to Buyer before the date hereof.
     “Person” means an individual, a partnership, a corporation, a limited
liability company, an association, a joint stock company, a trust, a joint
venture, an unincorporated organization or any other entity, including any
Governmental Entity or any group of any of the foregoing.
     “Post-Closing Net Working Capital Statement” has the meaning set forth in
Section 2(h)(iv).
     “Post-Closing Rebate Statement” has the meaning set forth in
Section 2(h)(iv).
     “Potential Purchaser” has the meaning set forth in Section 5(b)(vi).

23



--------------------------------------------------------------------------------



 



     “Pre-Funded Uncleared Disbursement Amounts” means Cash sufficient to cover
all uncleared disbursements of the Target Companies and Tronox Australia
outstanding as of the Closing.
     “Processing JVA” has the meaning set forth in the definition of Tiwest
Joint Venture.
     “Products” means the products developed, researched, manufactured
(including mining and exploring for raw materials for manufacture), distributed,
marketed or sold by the Business, including those set forth on Annex F hereto.
     “Purchase Price” has the meaning set forth in Section 2(e)(i).
     “REACH” has the meaning set forth in Section 3(u)(iii).
     “Real Property” means, collectively, the Owned Real Property, the Easements
and the Leased Real Property.
     “Rebate Amount” has the meaning set forth in Section 2(h)(iv).
     “Recipient” has the meaning set forth in Section 6(i)(v).
     “Records” means, collectively, the books, records, ledgers, files,
invoices, documents, work papers, correspondence, lists (including customer
lists and supplier lists), all tangible and digital or electronic copies of
technology, designs, formulae, software, copies of software, data bases,
algorithms, procedures, schedules, methods, discoveries, processes, techniques,
ideas, know-how, research and development, technical data, tools, materials,
specifications, information technology infrastructure, inventions (whether
patentable or unpatentable and whether or not reduced to practice) apparatuses,
creations, improvements, works of authorship in any media, confidential,
proprietary or non-public information, and other similar materials, and all
recordings, graphs, drawings, reports, analyses and other writings, and other
tangible embodiments of the foregoing in any form whether or not listed herein,
and all related technology, plans, drawings, designs, specifications, product
plans, creative materials, advertising and promotional materials, marketing
plans, studies, reports, data and other printed materials, including all
engineering reports and studies, environmental reports and studies, surveys,
engineering, construction and design schematics, plans and drawings, site plans,
maps, blueprints, title reports, title abstracts, title commitments and title
policies (including copies of documents relating to exceptions contained
therein), zoning/use restriction rulings or certifications, appraisals, bills,
invoices or receipts relating to any Taxes, all accounting, Tax records, Tax
Returns and vesting deeds relating to the Real Property in Sellers’ possession
or under Sellers’ reasonable control.
     “Reimbursable Expenses” means the reasonable, documented out-of-pocket fees
and expenses incurred by Buyers and any their respective Affiliates (including,
with respect to Buyers, the fees and expenses incurred by MatlinPatterson Global
Opportunities Partners III L.P. and its Affiliates up to and including
July 2009) prior to termination of this Agreement in connection with this
Agreement, the Related Agreements, the Bidding Procedures, the Sale Order and
the transactions contemplated hereby and thereby, including the reasonable fees
and expenses of legal counsel, financial advisors, consultants and any other
advisors that either

24



--------------------------------------------------------------------------------



 



Buyer engages in such Buyer’s reasonable discretion; provided that the
Reimbursable Expenses shall not exceed $3,000,000 in the aggregate.
     “Related Agreements” means this Agreement, the Bills of Sale, the
Assignment and Assumption Agreements, the Deposit Escrow Agreement, the Net
Working Capital Escrow Agreement, the COBRA Escrow Agreement, the Patent
Assignment Agreement, the Trademark Assignment Agreement, the Copyright
Assignment Agreement, the Services Agreement, the Target Company APA, the
Henderson Lease Agreement, and all other Contracts, schedules, certificates or
other documents being delivered pursuant to or in connection with this
Agreement.
     “Release” means any discharge, emission, spilling, leaking, pumping,
pouring, injecting, dumping, burying, leaching, migrating, abandoning,
discarding or disposing into or through the environment of any Hazardous
Materials including the abandonment or discarding of barrels, containers and
other closed receptacles containing any Hazardous Materials.
     “Released Claims” has the meaning set forth in Section 6(p).
     “Released Matters” has the meaning set forth in Section 5(r).
     “Released Parties” has the meaning set forth in Section 6(p).
     “Releasing Parties” has the meaning set forth in Section 6(p).
     “Remedial Action” has the meaning set forth in Section 6(l)(ii).
     “Representative” of a Person means such Person’s Controlled Affiliates and
the officers, directors, managers, employees, advisors, representatives
(including legal counsel, financial advisors and accountants) and agents of such
Person or its Controlled Affiliates.
     “Representative Member” has the meaning ascribed to it in the GST Law.
     “Resolution Period” has the meaning set forth in Section 2(h)(v).
     “Restructuring Transaction” means (a) a recapitalization transaction
involving, in whole or in part, Sellers and their existing security holders or
creditors, or (b) a transaction or series of transactions, including by way of a
plan of reorganization or plan of arrangement or compromise, in connection with
a liquidation or reorganization or other continuation of the Business relating
to all or any material portion of the Acquired Assets.
     “Retained Employees” has the meaning set forth in Section 6(g).
     “Retained Intercompany Balances” means (i) accounts receivable and accounts
payable of any Target Company’s Intercompany transactions related to
post-petition sale of pigment or allocated services, to the extent such amounts
are not in excess of customary month-end balances, (ii) accounts receivable and
accounts payable of any of Sellers’ Intercompany transactions arising to or from
Sellers’ Hamilton, Mississippi site related to the post-petition sale of pigment
to Tronox Pigments, to the extent such amounts are not in excess of customary
month-end balances, and (iii) pre-petition Intercompany advances or notes as set
forth on Annex

25



--------------------------------------------------------------------------------



 



J, as such Annex may be updated jointly by the Parties, each acting reasonably
and in good faith, from and after the date hereof until twenty days prior to the
Closing Date.
     “Retiree COBRA Amount” has the meaning set forth in Section 2(e)(iv).
     “Sale Motion” has the meaning set forth in Section 5(c)(i).
     “Sale Order” means an order of the Bankruptcy Court entered in the
Chapter 11 Cases in substantially the form of Exhibit B attached hereto.
     “Sales Proceeds” means an amount equal to $415,000,000.
     “SEC” means the United States Securities and Exchange Commission.
     “SEC Disclosures” has the meaning set forth in Section 3.
     “Securities Act” means the United States Securities Act of 1933.
     “Seller” or “Sellers” has the meaning set forth in the preamble.
     “Seller Master Data” means relevant and required information, data and
documentation used in Sellers’ order-to-cash process and systems and that exists
in Sellers’ information technology systems or is otherwise within Sellers’
reasonable control.
     “Seller Retained Employees” has the meaning set forth in Section 5(v).
     “Sellers PBGC Amount” has the meaning set forth in Section 5(r).
     “Sellers’ Accounts” has the meaning set forth in Section 2(g)(ii)(J).
     “Services Agreement” means a Services Agreement to be entered into by and
between Tronox Incorporated and U.S. Buyer, to be dated as of the Closing Date,
pursuant to which U.S. Buyer will provide certain post-Closing services to U.S.
Sellers’ and certain of their respective Affiliates’ estates as more
particularly described therein, in form and substance reasonably acceptable to
each of Tronox Incorporated and U.S. Buyer.
     “Straddle Period” has the meaning set forth in Section 6(e)(i).
     “Subsidiary” means, with respect to any Person, any corporation, limited
liability company, partnership, association or other business entity of which
(a) if a corporation, a majority of the total voting power of shares of stock
entitled (without regard to the occurrence of any contingency) to vote in the
election of directors, managers or trustees thereof is at the time owned or
controlled, directly or indirectly, by that Person or one or more of the other
Subsidiaries of that Person or a combination thereof, or (b) if a limited
liability company, partnership, association or other business entity (other than
a corporation), a majority of partnership or other similar ownership interest
thereof is at the time owned or controlled, directly or indirectly, by that
Person or one or more Subsidiaries of that Person or a combination thereof and
for this purpose, a Person or Persons owns a majority ownership interest in such
a business

26



--------------------------------------------------------------------------------



 



entity (other than a corporation) if such Person or Persons shall be allocated a
majority of such business entity’s gains or losses or shall be or control any
managing director or general partner of such business entity (other than a
corporation). The term “Subsidiary” shall include all Subsidiaries of such
Subsidiary.
     “Supplier” has the meaning set forth in Section 6(i)(v).
     “Target Companies” has the meaning set forth in the recitals.
     “Target Companies’ Assets” has the meaning set forth in Section 5(p)(i).
     “Target Companies’ Net Working Capital” means, as of a particular date,
(a) the aggregate amount of the current assets of the Target Companies minus
(b) the aggregate amount of the current liabilities of the Target Companies, in
each case, as determined in accordance with the Net Working Capital Guidelines.
     “Target Company APA” has the meaning set forth in Section 5(p)(i).
     “Target Interests” means all of the issued and outstanding equity interests
of the Target Companies.
     “Target Working Capital Amount” means an amount equal to $304,565,000, as
such amount may be adjusted pursuant to Footnote 7 of the Target Working Capital
Schedule attached to the Net Working Capital Guidelines; provided, however, that
if (i) a Tiwest Joint Venture Participant or any other Person acquires any or
all of the Excluded Tiwest Joint Venture Interests and/or (ii) Buyers exercise
their right to not purchase the Acquired Henderson Assets and the Acquired
Henderson Intellectual Property pursuant to Section 2(h)(ii), then the Target
Working Capital Amount shall be reduced pursuant to Annex K.
     “Tax” or “Taxes” means (a) all United States federal, state or local or
non-United States income, gross receipts, license, payroll, employment, excise,
severance, stamp, occupation, premium, windfall profits, environmental
(including taxes under Section 59A of the IRC), customs duties, capital stock,
franchise, profits, withholding, social security (or similar), unemployment,
disability, real property, personal property, ad valorem, escheat, sales, use,
transfer, registration, value added, GST, alternative or add-on minimum,
estimated or other tax of any kind whatsoever, whether computed on a separate or
consolidated, unitary or combined basis or in any other manner, including any
interest, penalty or addition thereto, whether or not disputed, and
(b) Liability for items within clause (a) of any other Person by Contract,
operation of law (including Treasury Regulations Section 1.1502-6) or otherwise.
     “Tax Amount” means all Taxes (a) allocated to Sellers under Section 6(h) of
this Agreement, (b) properly accrued and unpaid with respect to any Tax period
or portion thereof ending prior to the Closing Date for any Target Company, and
(c) prorated to Sellers under Section 6(e)(i) of this Agreement.
     “Taxing Authority” means, with respect to any Tax, a Governmental Entity
that imposes such Tax, and the agency (if any) charged with the collection of
such Tax for such entity,

27



--------------------------------------------------------------------------------



 



including, without limitation, any Governmental Entity that imposes, or is
charged with collecting, Social Security or similar charges or premiums.
     “Tax Invoice” has the meaning ascribed to it in the GST Law.
     “Tax Return” means any return, declaration, report, claim for refund or
information return or statement relating to Taxes, including any schedule or
attachment thereto, and including any amendment thereof.
     “Taxable Supply” has the meaning ascribed to it in the GST Law, excluding
section 84-5 of the GST Law.
     “Third Party Beneficiaries” has the meaning set forth in Section 5(r).
     “Third Party Leases” means all of the leases, subleases, licenses,
sublicenses, concessions and other Contracts, including all amendments,
extensions, renewals, guaranties and other agreements with respect thereto,
pursuant to which any Seller, Target Company or Tiwest grants a third party the
right to use or occupy all or any portion of any Owned Real Property.
     “Tiwest” means Tiwest Pty Ltd, ACN 009 343 364, a Western Australia
company.
     “Tiwest Amount” means the amounts with respect to the Tiwest Joint Venture
Interests under each Tiwest Joint Venture Document, as set forth on Exhibit J.
     “Tiwest Joint Venture” means the joint venture arrangement governed by
(a) that certain Cooljarloo Mining Joint Venture Agreement, dated as of
November 3, 1988, by and among Yalgoo Minerals Pty. Ltd. (“Yalgoo”), Tronox
Australia and the other parties thereto, as amended by that certain Amending
Deed to the Cooljarloo Mining Joint Venture Agreement, dated as of March 26,
1991, by and among Yalgoo, Tronox Australia and the other parties thereto (the
“Cooljarloo JVA”); (b) that certain Processing Joint Venture Agreement, dated as
of November 3, 1988, by and among Yalgoo, Tronox Australia and the other parties
thereto, as amended by that certain Amending Deed to the Processing Joint
Venture Agreement, dated as of March 26, 1991, by and among Yalgoo, Tronox
Australia and the other parties thereto as further amended by the Supplemental
Deed to Processing Joint Venture Agreement, dated June 30, 2008, by and among
Yalgoo, Tronox Australia, Exxaro Australia Sands Pty Ltd (“Exxaro Sands”) and
the other parties (the “Processing JVA”); (c) that certain Jurien Exploration
Joint Venture Agreement, dated as of March 9, 1989, by and among Exxaro Sands,
Tific Pty Ltd (“Tific”), Tronox Australia and the other parties thereto (the
“Jurien Exploration JVA”); (d) that certain Co operation Deed, dated as of
November 3, 1988, by and among Exxaro Sands, Tronox Australia and the other
parties thereto; (e) that certain Operations Management Agreement, dated as of
December 16, 1988, by and among Yalgoo, Tronox Australia and the other parties
thereto, as amended by that certain Supplemental Deed to the Operations
Management Agreement dated as of July 23, 2008 by and among Yalgoo, Tronox
Australia and the other parties thereto; (f) that certain Development Agreement,
dated March 25, 2008, by and among Tronox LLC, Tronox Australia, Yalgoo, Exxaro
Sands and other parties thereto (the “Development Agreement”); (g) that certain
Mineral Sands (Cooljarloo) Mining and Processing Agreement, dated November 8,
1988 by and among the State of Western Australia Yalgoo Tronox Australia and
other parties

28



--------------------------------------------------------------------------------



 



thereto; (h) those certain other documents, agreements and amendments entered
into from time and time in connection with any of the foregoing agreements;
pursuant to which agreements the parties operate a chloride process titanium
dioxide plant located in Kwinana, Western Australia, a mining venture in
Cooljarloo, Western Australia, and a mineral separation plant and a synthetic
rutile processing facility in Muchea, Western Australia; (i) those certain other
documents relating to or concerning exploration ventures at Jurien, Dongara and
elsewhere in Western Australia; (j) those certain other documents relating to or
concerning an office building in Bentley, Western Australia for the purpose of
providing certain corporate services; (k) that certain Bunbury Port Authority
Lease of Port Facilities Bunbury, dated October 1, 2004, by and between Bunbury
Port Authority and Tiwest; and (l) that certain Russell Park, Henderson
Warehouse Lease, dated November 3, 2007, by and between ISPT Pty Ltd and Tiwest.
     “Tiwest Joint Venture Interests” means all of Tronox Australia’s rights,
title and interest in, to and under the Tiwest Joint Venture, including the
Tiwest Shares. For the avoidance of doubt, the Tiwest Joint Venture Interests
are a fifty percent undivided interest as a tenant in common in the joint
venture arrangements referred to in the definition of Tiwest Joint Venture
(which fifty percent interest may be adjusted in accordance with the Development
Agreement).
     “Tiwest Joint Venture Documents” means the documents and agreements
referred to in the definition “Tiwest Joint Venture,” together with all
documents and agreements entered into from time to time in connection with the
Tiwest Joint Venture and either referred to in any of those agreements or
otherwise relating or ancillary to the Tiwest Joint Venture.
     “Tiwest Joint Venture Participants” means Yalgoo, Senbar Holdings Pty
Limited (“Senbar”), a Western Australian corporation, Synthetic Rutile Holdings
Pty Limited (“SRH”), a Western Australian corporation, Pigment Holdings Pty
Limited (“PH”), a Western Australian corporation and Tific, a Western Australian
corporation. For the avoidance of doubt, Yalgoo and Senbar are collectively the
Tiwest Joint Venture Participant under the Cooljarloo JVA; Yalgoo, SRH and PH
are collectively the Tiwest Joint Venture Participant under the Processing JVA;
and Tific is the Tiwest Joint Venture Participant under the Jurien Exploration
JVA.
     “Tiwest Shares” means 50 B and 50 D ordinary fully paid shares in the
capital of Tiwest, representing fifty percent of all of the ordinary fully paid
issued shares in the capital of Tiwest.
     “Transfer Tax” has the meaning set forth in Section 6(h)(i).
     “Tronox Australia” has the meaning set forth in the recitals.
     “Tronox Filed SEC Documents” means all documents required to be filed by
Tronox Incorporated with or to, as applicable, the SEC pursuant to the Exchange
Act that were filed prior to the date of this Agreement and are publicly
available.
     “Tronox Holdings” means Tronox Holdings, Inc., a Delaware corporation.
     “Tronox Holland” has the meaning set forth in the recitals.
     “Tronox Incorporated” has the meaning set forth in the preamble.

29



--------------------------------------------------------------------------------



 



     “Tronox LLC” has the meaning set forth in the preamble.
     “Tronox Netherlands” has the meaning set forth in the preamble.
     “Tronox Pigments” has the meaning set forth in the preamble.
     “Tronox Pigments Bahama Islands” has the meaning set forth in the recitals.
     “Tronox Singapore” has the meaning set forth in the recitals.
     “Tronox Worldwide” has the meaning set forth in the preamble.
     “U.S. Buyer” has the meaning set forth in the preamble.
     “U.S. Seller” or “U.S. Sellers” has the meaning set forth in the preamble.
     “Yalgoo” has the meaning set forth in the definition of Tiwest Joint
Venture.
     “WARN Act” has the meaning set forth in Section 3(m)(i).
     “Wet op de vennootschapsbelasting 1969” has the meaning set forth in
Section 6(r).
     2. Purchase and Sale.
     (a) Purchase and Sale of Acquired Assets.
     (i) On the terms and subject to the conditions of this Agreement and
pursuant to the Sale Order, at the Closing, (A) U.S. Buyer will purchase,
acquire and accept from the Asset Sellers, and the Asset Sellers will sell,
transfer, assign, convey and deliver to U.S. Buyer or its designee or assignee,
free and clear of all Liens (other than Permitted Liens), all of the Acquired
Assets (other than the Acquired Australian Assets), and (B) Australia Buyer will
purchase, acquire and accept from Tronox Australia, and Tronox Australia will
sell, transfer, assign, convey and deliver to Australia Buyer or its designee or
assignee, free and clear of all Liens (other than Permitted Liens), all of the
Acquired Australian Assets, in each case, for the consideration specified in
Section 2(e)(i). Nothing contained herein shall be deemed to sell, transfer,
assign or convey the Excluded Assets to Buyers, and the Asset Sellers shall
retain all right, title and interest to, in and under the Excluded Assets.
     (ii) Buyers hereby acknowledge and agree that the Tiwest Joint Venture
Interests may be subject to certain pre-emptive, first refusal or similar rights
pursuant to the Tiwest Joint Venture Documents and that each of Yalgoo, Exxaro
Sands and any other Person holding such pre-emptive right, first refusal or
similar rights in relation to Tiwest Joint Venture Interests may have the right
to exercise such rights in accordance with the provisions of the Tiwest Joint
Venture Documents, and that, in the event of such exercise, neither Buyer shall
have any right, title or interest in any (i) Tiwest Joint Venture Interest other
than an Acquired Tiwest Joint Venture Interest and (ii) consideration payable
upon the exercise of such rights.

30



--------------------------------------------------------------------------------



 



     (b) Assumption of Assumed Liabilities. On the terms and subject to the
conditions of this Agreement and pursuant to the Sale Order, at the Closing,
(i) U.S. Buyer will assume and become responsible for the payment, performance
or discharge of the Assumed Liabilities (other than the Assumed Tronox Australia
Liabilities), and (ii) Australia Buyer will assume and become responsible for
the payment, performance or discharge of the Assumed Tronox Australia
Liabilities. Nothing herein shall be deemed to cause either Buyer to assume, or
in any way be liable or responsible for any of the Excluded Liabilities, and
Sellers shall remain solely and exclusively liable with respect to all such
Excluded Liabilities.
     (c) Purchase and Sale of Target Interests. On the terms and subject to the
conditions of this Agreement, at the Closing, U.S. Buyer (or its designee or
permitted assignee) will purchase from Tronox Netherlands and Tronox Worldwide,
as applicable, and Tronox Netherlands and Tronox Worldwide, as applicable, will
sell to U.S. Buyer, the Target Interests, free and clear of all Liens (other
than Permitted Liens).
     (d) Treatment of Intercompany Accounts Receivable and Accounts Payable.
Other than the Retained Intercompany Balances, all Intercompany accounts
receivable, Intercompany accounts payable and other obligations due and owing
between any Seller or Target Company or any Affiliate (as of the date hereof and
as of the Closing) of any Seller or Target Company, on the one hand, and any
other Seller or Target Company or any of their Affiliates, on the other hand,
shall be disregarded for purposes of the transactions contemplated hereby and
shall not be treated as Assumed Liabilities, Acquired Assets, Excluded Assets or
Excluded Liabilities.
     (e) Consideration.
     (i) The aggregate consideration for the sale and transfer of the Acquired
Assets, the Target Interests and the Acquired Tiwest Joint Venture Interests
shall be (A) the Sales Proceeds, as adjusted prior to the Closing pursuant to
Section 2(h)(i), Section 2(h)(ii) and Section 2(h)(iii) (such adjusted amount,
the “Initial Purchase Price,” and, if and as further adjusted by the payments
contemplated by Section 2(h)(vi), the “Purchase Price”), which Initial Purchase
Price less each of the (1) Net Working Capital Escrow Amount, (2) the COBRA
Escrow Amount, (3) the amount of liquidated damages payable pursuant to
Section 6(o)(iii), if any, and (4) the amount of any adjustments pursuant to
Section 5(m)(iii) is payable and deliverable to Sellers at the Closing in
accordance with Section 2(g)(ii)(J), and (B) the assumption by U.S. Buyer of the
Assumed Liabilities (other than the Assumed Tronox Australia Liabilities), and
by Australia Buyer of the Assumed Tronox Australia Liabilities.
     (ii) Pursuant to the terms of that certain Escrow Agreement, dated as of
the date hereof (the “Deposit Escrow Agreement”), by and among U.S. Buyer,
Tronox Incorporated and Wells Fargo Bank, National Association, in its capacity
as escrow agent (the “Escrow Agent”), a copy of which is attached hereto as
Exhibit D, U.S. Buyer has deposited an amount in cash equal to $12,450,000 by
wire transfer of immediately available funds (the “Deposit”), which Deposit
shall be released by the Escrow Agent and delivered to either U.S. Buyer or
Sellers in accordance with the provisions of the Deposit Escrow Agreement.
Pursuant to the Deposit Escrow Agreement, the Deposit and any accrued investment
income or interest thereon shall be distributed as follows:

31



--------------------------------------------------------------------------------



 



     (A) if the Closing shall occur, then (1) the Deposit shall be delivered at
the Closing to Sellers under Section 2(g)(ii)(I), and (2) all accrued investment
income or interest on the Deposit shall be delivered to U.S. Buyer at the
Closing;
     (B) if this Agreement is terminated by Sellers pursuant to Section
8(a)(iii) (for failure by Buyers to satisfy conditions set forth in Section
7(b)(i) or 7(b)(ii)) or 8(a)(v), then (1) the Deposit shall be delivered to
Sellers, and (2) all accrued investment income or interest on the Deposit shall
be delivered to U.S. Buyer, in each case, within five Business Days of such
termination; or
     (C) if this Agreement is terminated by Sellers or Buyers or both, as
applicable, pursuant to Section 8(a)(i), 8(a)(ii), 8(a)(iii) (other than for
failure by Buyers to satisfy conditions set forth in Section 7(b)(i) or
7(b)(ii)), 8(a)(iv), 8(a)(vi), 8(a)(vii), 8(a)(viii), 8(a)(ix), 8(a)(x),
8(a)(xi), 8(a)(xii) or 8(a)(xiii), then the Deposit, together with all accrued
investment income or interest thereon, shall be returned to U.S. Buyer within
five Business Days of such termination.
     (iii) At the Closing, U.S. Buyer shall deposit, pursuant to the terms of an
escrow agreement, to be dated the Closing Date (the “Net Working Capital Escrow
Agreement”), by and among U.S. Buyer, Tronox Incorporated and the Escrow Agent,
in substantially the form of Exhibit M, an amount equal to $15,000,000 (as such
amount may be increased pursuant to Section 2(h)(iii), the “Net Working Capital
Escrow Amount”), which amount shall continue to be held by the Escrow Agent in
accordance with the Net Working Capital Escrow Agreement and be disbursed in
accordance with the terms of the Net Working Capital Escrow Agreement, to
Sellers and/or U.S. Buyer, as applicable, following the determination of the
Conclusive Net Working Capital Statement and the Conclusive Rebate Statement.
     (iv) At the Closing, U.S. Buyer shall deposit, pursuant to the terms of an
escrow agreement, to be dated as of the Closing Date (the “COBRA Escrow
Agreement”), by and among U.S. Buyer, Tronox Incorporated and the Escrow Agent,
in substantially the form of Exhibit N, an amount equal to the sum of (A) the
product of $6,667 times the number of days between the Closing Date and
January 25, 2010 (the “Retiree COBRA Amount”), and (B) $1,500,000 (the
“Non-Retiree Amount” and, together with the Retiree COBRA Amount, the “COBRA
Escrow Amount”), which amount shall continue to be held by the Escrow Agent in
accordance with the COBRA Escrow Agreement and be used to fulfill the
obligations set forth in Section 6(o). For the avoidance of doubt, if the
Closing Date is on or after January 13, 2010, then the Retiree COBRA Amount
shall be zero. As soon as administratively practicable after January 13, 2010,
the Retiree COBRA Amount, together with all accrued investment income or
interest thereon, shall be delivered to Sellers upon satisfaction of the
obligations of Sellers set forth in Section 6(o)(i). If Sellers fail to satisfy
their obligations pursuant to Section 6(o)(ii), then the Non-Retiree Amount,
together with all accrued investment income or interest thereon, shall be paid
to U.S. Buyer, as soon as administratively practicable, as Buyers’ sole remedy
and liquidated damages. If Sellers fulfill their obligations under
Section 6(o)(ii), then, as soon as administratively practicable after the
earlier of (1) the date that all applicable COBRA obligations are satisfied, or
(2) the date

32



--------------------------------------------------------------------------------



 



U.S. Sellers, and any member of the controlled group of corporations or the
group of trades and businesses under common control that includes U.S. Sellers,
cease to sponsor or maintain any group health plan, the Non-Retiree Amount,
together with all accrued investment income or interest thereon and less any
amounts paid or eligible for payment out of the Non-Retiree Amount pursuant to
the COBRA Escrow Agreement, shall be paid to U.S. Buyer; provided that the
amount that shall be paid to U.S. Buyer shall be limited to an amount equal to
U.S. Buyer’s good faith estimate of the amount necessary to satisfy any
remaining COBRA obligations with respect to individuals intended to be covered
by the Non-Retiree Amount, and the balance of the Non-Retiree Amount remaining
after such payment to U.S. Buyer, if any, shall be delivered to U.S. Sellers as
soon as administratively practicable thereafter.
     (f) Closing. The closing of the transactions contemplated by this Agreement
(the “Closing”) shall take place at the offices of Kirkland & Ellis LLP, located
at 601 Lexington Avenue, New York, New York 10022 (or such other location as
shall be mutually agreed upon by Sellers and Buyers) commencing at 11:00 a.m.
local time on the date that is the third Business Day after the date on which
all conditions to the obligations of Sellers and Buyers to consummate the
transactions contemplated hereby set forth in Section 7 (other than conditions
with respect to actions Sellers and/or Buyers will take at the Closing itself,
but subject to the satisfaction or waiver of those conditions) have been
satisfied or waived, or at such other time or on such other date as shall be
mutually agreed upon by Sellers and Buyers prior thereto (such date, the
“Closing Date”). The Closing shall be deemed to have occurred at 11:59 p.m.
(Eastern Time) on the Business Day prior to the Closing Date.
     (g) Deliveries at Closing.
     (i) At the Closing, Sellers will deliver to U.S. Buyer or Australia Buyer,
as applicable, the following documents and other items, duly executed by
Sellers, the Tiwest Joint Venture Participants, and in the case of
Section 2(g)(i)(N) and 2(g)(i)(T), any other Person, in each case as applicable
and in form and substance reasonably acceptable to U.S. Buyer or Australia
Buyer, as applicable:
     (A) bills of sale substantially in the form of Exhibits E-1 and E-2
attached hereto (the “Bills of Sale”);
     (B) assignment and assumption agreements substantially in the form of
Exhibits F-1 and F-2 attached hereto (the “Assignment and Assumption
Agreements”);
     (C) instruments of assignment substantially in the forms of Exhibit G,
Exhibit H and Exhibit I attached hereto for each patent, registered trademark
and registered copyright, respectively, transferred or assigned hereby and for
each pending application therefor (collectively, the “Intellectual Property
Assignments”);
     (D) the Services Agreement;

33



--------------------------------------------------------------------------------



 



     (E) the Deposits and Similar Amounts, the Acquired Cash and the Pre-Funded
Uncleared Disbursement Amounts in a manner reasonably acceptable to Buyers;
     (F) a certified copy of the Bidding Procedures Order and the Sale Order;
     (G) with respect to each parcel of Owned Real Property (other than the
Owned Real Property located in Western Australia), a special warranty or
trustee’s deed in substantially the form attached hereto as Exhibit L, with such
changes thereto as may be necessary to conform such deed to the requirements of
the relevant jurisdiction;
     (H) with respect to each parcel of Owned Real Property located in Western
Australia a transfer of land form in favor of Australia Buyer substantially in
the form attached hereto as Exhibit Q;
     (I) with respect to each Lease of real property registered in Western
Australia, a transfer of registered lease form in favor of Australia Buyer
substantially in the form attached hereto as Exhibit R;
     (J) transfers in registrable form in accordance with the Western Australian
Mining Act 1978 (WA), transferring the interests in the mining tenements
comprising the Acquired Tiwest Joint Venture Interests in favor of Australia
Buyer;
     (K) a certificate signed by an authorized officer of Tronox Incorporated to
the effect that each of the conditions specified in Section 7(a)(i) and
Section 7(a)(ii) is satisfied in all respects;
     (L) with respect to each U.S. Seller, a non-foreign affidavit dated as of
the Closing Date, sworn under penalty of perjury and in form and substance
required under Treasury Regulations issued pursuant to Section 1445 of the IRC
stating that no U.S. Seller is a “foreign person” as defined in Section 1445 of
the IRC, and with respect to each Non-U.S. Seller, a statement dated as of the
Closing Date, sworn under penalty of perjury, and in form and substance required
under Treasury Regulations Sections 1.1445-2(c)(3) and 1.897-2(h) stating that
such Seller is not conveying a United States real property interest as defined
in Section 897(c)(1) of the IRC;
     (M) certificates (to the extent applicable) representing the Target
Interests and all necessary transfer documents with respect thereto;
     (N) certificates (to the extent applicable) representing the Acquired
Tiwest Joint Venture Interests, if any, and all documents (A) reasonably
requested by Australia Buyer to transfer the Acquired Tiwest Joint Venture
Interests to Australia Buyer, or (B) reasonably required or contemplated by the
Tiwest Joint

34



--------------------------------------------------------------------------------



 



Venture Documents in connection with the transfer of the Acquired Tiwest Joint
Venture Interests in accordance with this Agreement;
     (O) a copy of each Seller’s, Target Company’s and Tiwest’s certificate of
incorporation or other organizational document, certified as of a date on or
soon before the Closing Date by the Secretary of State (or comparable
governmental officer) of the relevant jurisdiction of such Seller’s
incorporation or organization;
     (P) to the extent applicable, a copy of a certificate of good standing of
each Seller, Target Company and Tiwest issued as of a date on or soon before the
Closing Date by the Secretary of State (or comparable governmental officer) of
the relevant jurisdiction of such Seller’s or Target Company’s or Tiwest’s
incorporation or organization;
     (Q) the Net Working Capital Escrow Agreement;
     (R) the COBRA Escrow Agreement;
     (S) subject to Section 2(h)(ii), the Henderson Lease Agreement (together
with any other deliverables identified on Exhibit P); and
     (T) all other documents, instruments and certificates, in form and
substance reasonably acceptable to Buyers, as may be reasonably requested by
Buyers or as otherwise may be necessary to give effect to the transactions
contemplated by this Agreement, including the conveyance of the Acquired Assets
and the Target Company Interests to Buyers.
     (ii) At the Closing, U.S. Buyer or Australia Buyer, as applicable, will
deliver and, in the case of Section 2(g)(ii)(I), will cause the Escrow Agent to
deliver, to Sellers or the Escrow Agent, as the case may be, the following
documents, cash amounts and other items, duly executed by U.S. Buyer or
Australia Buyer, as applicable, and in form and substance reasonably acceptable
to Sellers:
     (A) the Bills of Sale;
     (B) the Assignment and Assumption Agreements;
     (C) the Intellectual Property Assignments;
     (D) the Services Agreement;
     (E) a certificate signed by an authorized officer of each Buyer to the
effect that each of the conditions specified in Section 7(b)(i) and Section
7(b)(ii) is satisfied in all respects;
     (F) a copy of U.S. Buyer’s, Australia Buyer’s and Guarantor’s certificate
of incorporation or other organizational document certified as of a date

35



--------------------------------------------------------------------------------



 



on or soon before the Closing Date by the Secretary of State (or comparable
governmental officer) of the respective jurisdictions of U.S. Buyer’s, Australia
Buyer’s and Guarantor’s incorporation or organization;
     (G) evidence reasonably acceptable to Sellers of the approval of U.S.
Buyer’s and Australia Buyer’s board of directors (or comparable governing body)
with respect to the consummation of the transactions contemplated by this
Agreement and the other Related Agreements;
     (H) to the extent applicable, a copy of a certificate of good standing of
each Buyer and Guarantor issued as of a date on or soon before the Closing Date
by the Secretary of State (or comparable officer) of the respective
jurisdictions of U.S. Buyer’s, Australia Buyer’s and Guarantor’s incorporation
or organization;
     (I) the Deposit in accordance with the terms of the Escrow Agreement, by
wire transfer of immediately available funds to one or more bank accounts set
forth in the Escrow Agreement;
     (J) the Initial Purchase Price, less each of (1) the Deposit, (2) the Net
Working Capital Escrow Amount, (3) the COBRA Escrow Amount, (4) the amount of
liquidated damages payable pursuant to Section 6(o)(iii), if any, and (5) the
amount of any adjustments pursuant to Section 5(m)(iii), by wire transfer of
immediately available funds to one or more bank accounts designated by Sellers
in writing to Buyers no less than two Business Days prior to the Closing (the
“Sellers’ Accounts”);
     (K) the Net Working Capital Escrow Amount by wire transfer of immediately
available funds to the bank account designated by the Escrow Agent in writing to
Buyers;
     (L) the COBRA Escrow Amount by wire transfer of immediately available funds
to the bank account designated by the Escrow Agent in writing to Buyers;
     (M) the Net Working Capital Escrow Agreement;
     (N) the COBRA Escrow Agreement;
     (O) subject to Section 2(h)(ii), the Henderson Lease Agreement (together
with any other deliverables identified on Exhibit P);
     (P) evidence reasonably acceptable to Sellers of U.S. Buyer’s payment of
all Cure Amounts under the Assumed Contracts as ordered by the Bankruptcy Court;
and
     (Q) all other documents, instruments and certificates, in form and
substance reasonably acceptable to Sellers, as may be reasonably requested by

36



--------------------------------------------------------------------------------



 



any Seller or as otherwise may be necessary to give effect to the transactions
contemplated by this Agreement.
     (iii) At the Closing, unless U.S. Buyer exercises its rights to convert to
an asset sale in The Netherlands pursuant to Section 5(p), the shares in the
capital of Tronox Holland shall be transferred to U.S. Buyer, at U.S. Buyer’s
sole cost and expense, through the execution by Tronox Netherlands and U.S.
Buyer of a deed of transfer before a Dutch civil law notary.
(h) Purchase Price Adjustments.
     (i) Pre-Closing Adjustment for Excluded Tiwest Joint Venture Interests. If
a Tiwest Joint Venture Participant or any other Person acquires any or all
Tiwest Joint Venture Interests pursuant to the exercise by such Person of its
pre-emptive, first refusal or similar rights in accordance with the Tiwest Joint
Venture Documents prior to the Closing (such acquired Tiwest Joint Venture
Interests, the “Excluded Tiwest Joint Venture Interests”), then the Initial
Purchase Price payable by Buyers at the Closing shall be reduced by an amount in
cash equal to the Tiwest Amount with respect to the Excluded Tiwest Joint
Venture Interests.
     (ii) Pre-Closing Adjustment for Acquired Henderson Assets and Acquired
Henderson Intellectual Property. If U.S. Sellers fail to obtain those certain
consents from the Colorado River Commission with respect to the assignments to
U.S. Buyer of the Colorado River Commission Contracts at least ten Business Days
prior to the Closing Date, then U.S. Sellers shall provide written notice of
such failure to U.S. Buyers. U.S. Buyer shall have the right, by delivering a
written notice to U.S. Sellers not later than five Business Days after receipt
of the notice referred to in the previous sentence, (A) to not acquire the
Acquired Henderson Assets, (B) to not acquire the Acquired Henderson
Intellectual Property, and (C) to not enter into the Henderson Lease Agreement,
in each case, at the Closing. If U.S. Buyer delivers such election notice to
U.S. Sellers within the time period set forth in the preceding sentence, then
(1) the Acquired Henderson Assets and the Acquired Henderson Intellectual
Property shall constitute Excluded Assets for all purposes of this Agreement,
(2) neither U.S. Buyer nor U.S. Sellers shall enter into (or be required to
enter into) the Henderson Lease Agreement, and (3) the Initial Purchase Price
shall be reduced by the Henderson Amount, as contemplated by Section 2(e)(i) and
Section 2(g)(ii)(J). For the avoidance of doubt, if U.S. Buyer fails to deliver
such election notice to U.S. Sellers within the time period set forth above or
U.S. Buyer waives its right to make such election, then the Initial Purchase
Price otherwise payable shall not be reduced by the Henderson Amount.
     (iii) Pre-Closing Net Working Capital and Rebate Adjustment. For the
purpose of determining the Initial Purchase Price, no less than fifteen Business
Days prior to the Closing Date, Sellers shall prepare and deliver to U.S. Buyer
(A) a statement (such statement, the “Estimated Net Working Capital Statement”)
setting forth Sellers’ good faith estimate of the Net Working Capital as of
12:01 a.m. (Eastern Standard Time) on the Closing Date (such effective date and
time, the “Adjustment Determination Effective Time,” and such estimated amount,
the “Estimated Net Working Capital Amount”), and a

37



--------------------------------------------------------------------------------



 



worksheet showing the components and calculation thereof as of the Adjustment
Determination Effective Time as well as supporting documentation for such
Estimated Net Working Capital Amount, including a reasonably detailed
reconciliation of the Assumed Current Liabilities with respect to the Assumed
Contracts, and (B) a statement (such statement, the “Estimated Rebate
Statement”) setting forth Sellers’ good faith estimate of the dollar amount of
the Assumed Sales Rebate Liabilities as of the Adjustment Determination
Effective Time determined in accordance with GAAP and the Net Working Capital
Guidelines (the “Estimated Rebate Amount”). In connection with the delivery of
the Estimated Net Working Capital Statement, Sellers shall deliver to U.S. Buyer
a certificate executed by the Chief Financial Officer, Chief Accounting Officer
or Controller of Tronox Incorporated certifying that the Estimated Net Working
Capital Statement was prepared and calculated in conformance with the Net
Working Capital Guidelines. The Estimated Net Working Capital Statement and the
Estimated Rebate Statement shall be subject to the review of U.S. Buyer and,
during the period of such review prior to the Closing Date, (1) Sellers shall
give U.S. Buyer and its Representatives reasonable access to all Records,
facilities and personnel of the Business as reasonably necessary to undertake
such review and (2) U.S. Buyer may in good faith dispute any items set forth on
the Estimated Net Working Capital Statement (or specific calculations or methods
contemplated thereby) or the Estimated Rebate Statement. If U.S. Buyer in good
faith disputes the Estimated Net Working Capital Amount or the Estimated Rebate
Amount, as applicable, then U.S. Buyer and Sellers shall reasonably cooperate
and negotiate in good faith to resolve any dispute regarding the Estimated Net
Working Amount or the Estimated Rebate Amount, as applicable, prior to the
Closing (the results of any such resolution to be reflected on a new Estimated
Net Working Capital Statement or Estimated Rebate Statement, as applicable,
which shall be considered the Estimated Net Working Capital Statement or
Estimated Rebate Statement, as applicable, for all further purposes); provided
that if any item of dispute regarding the Estimated Net Working Capital
Statement or Estimated Rebate Statement, as applicable, is not resolved by
agreement in writing between U.S. Buyer and Sellers on the date that is at least
two Business Days prior to the Closing, then Sellers’ estimate of such disputed
item shall be deemed final for purposes of Closing absent manifest error;
provided that the Net Working Capital Escrow Amount shall be increased by the
amount of any aggregate unresolved difference between Sellers’ estimate and U.S.
Buyer’s estimate of the Estimated Net Working Capital Amount and/or the
Estimated Rebate Amount. To the extent that the Estimated Net Working Capital
Amount exceeds the Target Net Working Capital Amount, the Initial Purchase Price
payable at the Closing shall be increased by the amount of the excess, and to
the extent that the Estimated Net Working Capital Amount is less than the Target
Net Working Capital Amount, the Initial Purchase Price shall be reduced by the
amount of such deficiency. To the extent the Estimated Rebate Amount is greater
than $0, the Initial Purchase Price shall be reduced by the amount of the
Estimated Rebate Amount.
     (iv) Post-Closing Net Working Capital Statement. Within thirty Business
Days after the Closing Date, U.S. Buyer shall cause to be prepared and delivered
to Sellers (A) a statement (the “Post-Closing Net Working Capital Statement”)
setting forth the Net Working Capital as of the Adjustment Determination
Effective Time, and a worksheet showing the components and calculation thereof
as of the Adjustment

38



--------------------------------------------------------------------------------



 



Determination Effective Time as well as supporting documentation for such
Post-Closing Net Working Capital Statement and (B) a statement (the
“Post-Closing Rebate Statement”) setting forth the dollar amount of the Assumed
Sales Rebate Liabilities as of the Adjustment Determination Effective Time
determined in accordance with GAAP (the “Rebate Amount”). In connection with the
delivery of the Post-Closing Net Working Capital Statement, U.S. Buyer shall
deliver to Sellers a certificate executed by the Chief Financial Officer of
Guarantor certifying that the Post-Closing Net Working Capital Statement was
prepared and calculated in conformance with the Net Working Capital Guidelines.
     (v) Determination of Conclusive Net Working Capital Statement. Sellers will
have fifteen Business Days following the receipt of the Post-Closing Net Working
Capital Statement and the Post-Closing Rebate Statement to review the
Post-Closing Net Working Capital Statement and the Post-Closing Rebate Statement
and, during such time, (A) U.S. Buyer shall give Sellers and their
Representatives reasonable access to all Records, facilities and personnel of
U.S. Buyer (including the Business) as is reasonably necessary to undertake such
review and (B) Sellers may dispute any items set forth on the Post-Closing Net
Working Capital Statement or the Post-Closing Rebate Statement, as applicable
(including the specific calculations and methods contemplated thereby). Unless
Sellers deliver written notice(s) to U.S. Buyer of dispute thereof on or prior
to the fifteenth Business Day after Sellers’ receipt of the Post-Closing Net
Working Capital Statement, Sellers will be deemed to have accepted and agreed to
the Post-Closing Net Working Capital Statement and such statement (or specific
calculations or methods contemplated thereby) will be final, binding and
conclusive. Unless Sellers deliver written notice(s) to U.S. Buyer of a dispute
of the Rebate Amount prior to the fifteenth Business Day after Sellers’ receipt
of the Post-Closing Rebate Statement, Sellers will be deemed to have accepted
and agreed to the Rebate Amount and such Rebate Amount will be final, binding
and conclusive. If Sellers notify U.S. Buyer in writing of disputed items
contained in the Post-Closing Net Working Capital Statement (or specific
calculations or methods contemplated thereby) or that Sellers dispute the Rebate
Amount within such fifteen Business Day-period, then for ten Business Days
following delivery of such notice by Sellers to U.S. Buyer (the “Resolution
Period”), U.S. Buyer and Sellers shall attempt in good faith to resolve their
differences with respect to the disputed items (the “Disputed Items”). Any
resolution by U.S. Buyer and Sellers during the Resolution Period as to any
Disputed Items shall be set forth in writing and will be final, binding and
conclusive. If U.S. Buyer and Sellers do not resolve all Disputed Items by the
end of the Resolution Period, then all Disputed Items remaining in dispute shall
be submitted within ten calendar days after the expiration of the Resolution
Period to an international independent accounting firm mutually acceptable to
U.S. Buyer and Sellers (the “Neutral Arbitrator”). The Neutral Arbitrator shall
act as an arbitrator to determine only those Disputed Items remaining in dispute
as of the end of the Resolution Period. In resolving such Disputed Items, the
Neutral Arbitrator may not assign a value to any Disputed Item greater than the
greatest value for such Disputed Item claimed by any Party or less than the
lowest value for such Disputed Item claimed by any Party upon presentment to the
Neutral Arbitrator. All fees and expenses relating to the work, if any, to be
performed by the Neutral Arbitrator will be allocated between U.S. Buyer and
Sellers in the same proportion that the aggregate amount of the Disputed Items
so submitted to the Neutral Arbitrator that is

39



--------------------------------------------------------------------------------



 



unsuccessfully disputed by each such Party (as finally determined by the Neutral
Arbitrator) bears to the total amount of such Disputed Items so submitted. In
addition, U.S. Buyer and Sellers shall submit to the Neutral Arbitrator any
supporting materials and calculations relating to the Disputed Items. In the
event U.S. Buyer or Sellers shall participate in teleconferences or meetings
with or make presentations to the Neutral Arbitrator, the other Party shall be
entitled to participate in such teleconferences, meetings or presentations
except as otherwise required by the Neutral Arbitrator. U.S. Buyer and Sellers
shall use their reasonable best efforts to cause the Neutral Arbitrator to
deliver to U.S. Buyer and Sellers a written determination (such determination to
include a work sheet setting forth all material calculations and methods used in
arriving at such determination) of the Disputed Items submitted to the Neutral
Arbitrator within ten calendar days of receipt of such Disputed Items, which
determination will be final, binding and conclusive and upon which judgment may
be entered. The final, binding and conclusive Post-Closing Net Working Capital
Statement based either upon agreement or deemed agreement by U.S. Buyer and
Sellers or the written determination delivered by the Neutral Arbitrator in
accordance with this Section 2(h)(v) will be the “Conclusive Net Working Capital
Statement.” The final, binding and conclusive Rebate Amount based either upon
agreement or deemed agreement by U.S. Buyer and Sellers or the written
determination delivered by the Neutral Arbitrator in accordance with this
Section 2(h)(v) will be the “Conclusive Rebate Amount.”
     (vi) Post-Closing Adjustment. If (a) the Net Working Capital on the
Conclusive Net Working Capital Statement plus the Estimated Rebate Amount
exceeds (b) the Estimated Net Working Capital Amount plus the Conclusive Rebate
Amount, then U.S. Buyer shall pay Sellers the amount of such excess by wire
transfer of immediately available funds to Sellers’ Accounts. If (a) the
Estimated Net Working Capital Amount plus the Conclusive Rebate Amount exceeds
(b) the Net Working Capital on the Conclusive Net Working Capital Statement plus
the Estimated Rebate Amount, then Sellers shall, and Sellers and U.S. Buyer
shall provide written instructions to the Escrow Agent to, remit to U.S. Buyer
the amount of such excess out of the Net Working Capital Escrow Amount and, in
the event such excess, if any, exceeds the Net Working Capital Escrow Amount
held in the Escrow Account, then Sellers shall pay U.S. Buyer the amount of such
excess by wire transfer of immediately available funds to a bank account
designated by U.S. Buyer in writing at least three Business Days prior to the
date of such payment. All payments to be made pursuant to this Section 2(h)(vi)
shall be made no later than the second Business Day following the date on which
U.S. Buyer and Sellers agree, or are deemed to have agreed to, or the Neutral
Arbitrator delivers, the Conclusive Net Working Capital Statement and the
Conclusive Rebate Amount. Following the determination of the Conclusive Net
Working Capital Statement and the Conclusive Rebate Amount and the payment of
any amount required pursuant to this Section 2(h)(vi), the Parties shall cause
the Escrow Agent to remit to Sellers the remaining balance, if any, of the Net
Working Capital Escrow Amount remaining under the Net Working Capital Escrow
Agreement (i.e., the remaining Net Working Capital Escrow Amount, if any,
together with all accrued investment income or interest on the Net Working
Capital Escrow Amount), all in accordance with the provisions of the Net Working
Capital Escrow Agreement.

40



--------------------------------------------------------------------------------



 



     (i) Allocation. Within thirty calendar days after the Closing Date, Buyers
shall prepare an allocation of the Purchase Price as determined for applicable
Tax purposes among the Acquired Assets, the Target Interests, the Henderson
Lease Agreement and the Acquired Tiwest Joint Venture Interests in accordance
with Section 1060 of the IRC and the Treasury regulations thereunder (and any
similar provision of United States state or local or non-United States law, as
appropriate). Sellers shall have thirty calendar days to review and consent to
such allocation which consent will not be unreasonably withheld, conditioned or
delayed. Buyers and Sellers shall report, act and file Tax Returns (including
Internal Revenue Service Form 8594 and any other applicable non-United States
Tax Returns required to be filed in connection with any asset or equity sale) in
all respects and for all purposes consistent with any agreed upon allocation.
None of Buyers or Sellers shall take any position (whether in audits, Tax
Returns or otherwise) which is inconsistent with such allocation unless required
to do so by applicable law.
     (j) Non-Assignment of Assumed Contracts. Notwithstanding anything contained
herein to the contrary, (i) this Agreement shall not constitute an agreement to
assign any Contract if, after giving effect to the provisions of sections 363
and 365 of the Bankruptcy Code, an attempted assignment thereof, without
obtaining a required consent, waiver, confirmation, novation or approval of any
third party, would constitute a breach thereof or in any way negatively affect
the rights of Sellers or either Buyer, as the assignee of such Contract, and
(ii) no breach of this Agreement shall have occurred by virtue of such
non-assignment unless the failure to assign any Contracts would reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect on
the Acquired Business. If, after giving effect to the provisions of sections 363
and 365 of the Bankruptcy Code, such consent, waiver, confirmation, novation or
approval is required but not obtained prior to the Closing, Sellers shall use
their reasonable best efforts to obtain as expeditiously as possible the written
consent, waiver, confirmation, novation or approval, as applicable, of the other
party or parties to such Contract necessary for the assignment thereof to either
Buyer post-Closing. Unless and until any such consent, waiver, confirmation,
novation or approval is obtained, Seller shall reasonably cooperate with Buyers
in any reasonable arrangement satisfactory to Buyers designed to provide to
Buyers the claims, rights, benefits and obligations of or under any such
Contract, including by means of any subcontracting, sublicensing or subleasing
arrangement and enforcement for the benefit of Buyers, with Buyers assuming and
agreeing to pay Sellers’ obligations, of any and all rights of Sellers against a
third party thereto. In such event, (i) Sellers will hold in trust for and
promptly pay to the applicable Buyer, when received, all moneys received by them
under any such Contract or any claim, right or benefit arising thereunder and
(ii) Buyers will promptly pay, perform or discharge, when due, any and all
obligations and Liabilities arising thereunder. Notwithstanding any other
provision in this Section 2(j), nothing in this Section 2(j) shall (A) require
any Seller to make any more than immaterial expenditure or incur any more than
immaterial obligation on its own or on either Buyer’s behalf unless one of
Buyers agrees to fully reimburse such Seller promptly or (B) prohibit any Seller
from ceasing operations or winding up its affairs following the Closing.
Contracts covered by this Section 2(j) shall not be deemed to constitute
Excluded Assets solely by virtue of this Section 2(j).
     3. Sellers’ Representations and Warranties. Subject to Bankruptcy Court
approval of this Agreement, evidenced by entry of the Sale Order, Sellers
severally but not jointly represent and warrant to Buyers that the statements
contained in this Section 3 are true and correct, except (x) as disclosed in the
Tronox Filed SEC Documents filed on or after March 14,

41



--------------------------------------------------------------------------------



 



2008 (other than the risk factors and forward looking information disclosed
therein or the exhibits thereto) to the extent that a Person reading the Tronox
Filed SEC Documents would reasonably conclude that a disclosure in the Tronox
Filed SEC Documents is relevant to one or more representations in this Section 3
(the “SEC Disclosures”), and (y) as set forth in the disclosure schedule
accompanying this Agreement (the “Disclosure Schedule” and, together with the
SEC Disclosures, the “Disclosed Materials”).
(a) Organization of Sellers and Target Companies; Good Standing.
     (i) Tronox Incorporated is a corporation duly organized, validly existing
and in good standing under the laws of the State of Delaware and has all
requisite corporate or similar power and authority to own, lease and operate its
assets and to carry on its business as presently conducted and, following its
filing for relief pursuant to sections 1107 and 1108 of the Bankruptcy Code and
the orders of the Bankruptcy Court, has all requisite corporate or similar power
and authority to own, lease and operate its assets and to carry on its business
as a debtor-in-possession.
     (ii) Tronox Pigments is a corporation duly organized, validly existing and
in good standing under the laws of the State of Georgia and has all requisite
corporate or similar power and authority to own, lease and operate its assets
and to carry on its business as presently conducted and, following its filing
for relief pursuant to sections 1107 and 1108 of the Bankruptcy Code and the
orders of the Bankruptcy Court, has all requisite corporate or similar power and
authority to own, lease and operate its assets and to carry on its business as a
debtor-in-possession.
     (iii) Each of Tronox LLC and Tronox Worldwide is a limited liability
company duly organized, validly existing and in good standing under the laws of
the State of Delaware and has all requisite limited liability company or similar
power and authority to own, lease and operate its assets and to carry on its
business as presently conducted and, following its filing for relief pursuant to
sections 1107 and 1108 of the Bankruptcy Code and the orders of the Bankruptcy
Court, has all requisite limited liability company or similar power and
authority to own, lease and operate its assets and to carry on its business as a
debtor-in-possession.
     (iv) Tronox Australia is a proprietary limited company duly organized and
validly existing under the laws of Western Australia and the Commonwealth of
Australia and has all requisite corporate or similar power and authority to own,
lease and operate its assets and to carry on its business as presently
conducted. (A) No administrator, receiver or administrative receiver or any
equivalent officer has been appointed in respect of Tronox Australia or in
respect of any part of the assets or undertakings of Tronox Australia; and
(B) no petition has been presented, no order has been made, no resolution has
been passed and no meeting has been convened for the winding up of Tronox
Australia or for an administration order or the equivalent in the relevant
jurisdiction of incorporation of Tronox Australia.
     (v) Tiwest is a proprietary limited company duly organized and validly
existing under the laws of Western Australia and the Commonwealth of Australia
and has

42



--------------------------------------------------------------------------------



 



all requisite corporate or similar power and authority to own, lease and operate
its assets and to carry on its business as presently conducted. (A) No
administrator, receiver or administrative receiver or any equivalent officer has
been appointed in respect of Tiwest or in respect of any part of the assets or
undertakings of Tiwest; and (B) to Sellers’ Knowledge, no petition has been
presented, no order has been made, no resolution has been passed and no meeting
has been convened for the winding up of Tiwest or for an administration order or
the equivalent in the relevant jurisdiction of incorporation of Tiwest.
     (vi) Each of Tronox Netherlands and Tronox Holland is a Besloten
Vennootschap, a private company with limited liability, duly organized and
validly existing under the laws of The Netherlands and has all requisite limited
liability company or similar power and authority to own, lease and operate its
assets and to carry on its business as presently conducted. Neither Tronox
Netherlands nor Tronox Holland has been (A) declared bankrupt (failliet
verklaard), (B) granted a temporary or definitive moratorium of payments
(surseance van betaling), (C) made subject to any insolvency or reorganization
proceedings or (D) involved in negotiations with any one or more of its
creditors or taken any other step with a view to the readjustment or
rescheduling of all or part of its debts, nor has, to the Knowledge of Sellers,
any third party applied for a declaration of bankruptcy or any such similar
arrangement for either Tronox Netherlands or Tronox Holland under the laws of
any applicable jurisdiction.
     (vii) Tronox Pigments Bahama Islands is an international business company
duly organized and validly existing under the laws of the Bahama Islands and has
all requisite limited liability company or similar power and authority to own,
lease and operate its assets and to carry on its business as presently
conducted.
     (viii) Tronox Singapore is a private limited company duly organized and
validly existing under the laws of Singapore and has all requisite limited
liability company or similar power and authority to own, lease and operate its
assets and to carry on its business as presently conducted.
(b) Authorization of Transaction. Subject to the Sale Order becoming a Final
Order:
     (i) each Seller has full corporate or limited liability company, as
applicable, power and authority to execute and deliver this Agreement and all
other agreements contemplated hereby to which it is a party and to perform its
obligations hereunder and thereunder;
     (ii) the execution, delivery and performance of this Agreement and all
other agreements contemplated hereby to which a Seller is a party have been duly
authorized by such Seller; and
     (iii) this Agreement constitutes, and all other agreements contemplated
hereby to which any Seller is a party will constitute, at or prior to the
Closing, the valid and legally binding obligation of each Seller, enforceable
against such Seller in accordance

43



--------------------------------------------------------------------------------



 



with its terms and conditions, subject to applicable bankruptcy, insolvency,
moratorium or other similar laws relating to creditors’ rights and general
principles of equity.
     (c) Noncontravention. Neither the execution and delivery of this Agreement
or any Related Agreement, nor the consummation of the transactions contemplated
hereby or thereby (including the assignments and assumptions referred to in
Section 2), will, subject to the Sale Order becoming a Final Order, (i) conflict
with or result in a breach of the certificate of incorporation, certificate of
formation, by-laws, limited liability company operating agreement or other
organizational documents of any Seller or Target Company, (ii) violate any law
or Decree to which any Seller or Target Company is, or its respective assets or
properties are, subject, or (iii) conflict with, result in a breach of,
constitute a default under, result in the acceleration of, create in any party
the right to accelerate, terminate, modify or cancel, result in the loss of a
material benefit under, or require any notice under any Contract or Permit to
which any Seller or Target Company is a party or by which it is bound or to
which any of the Acquired Assets is subject, except, in the case of either
clause (ii) or (iii), for such conflicts, breaches, defaults, accelerations,
rights or failures to give notice as would not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect on the
Acquired Business. Subject to the Sale Order becoming a Final Order, none of
Sellers or Target Companies is required to give any notice to, make any filing
with, or obtain any authorization, consent or approval of any Governmental
Entity or other Person in order for the Parties to consummate the transactions
contemplated by this Agreement or any Related Agreement, (i) except where the
failure to give notice, file or obtain such authorization, consent or approval
would not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect on the Acquired Business, (ii) except for applicable
requirements of the Hart-Scott-Rodino Antitrust Improvements Act of 1976 (the
“HSR Act”), and any other law that is designed or intended to prohibit, restrict
or regulate (A) foreign investment or (B) antitrust, monopolization, restraint
of trade or competition (each, a “Competition/Investment Law”), in the case of
each of the foregoing subclauses (A) and (B), as set forth in Section 3(c) of
the Disclosure Schedule, and (iii) except for reports to be filed under the
Exchange Act.
     (d) Capitalization of Target Companies.
     (i) Section 3(d)(i) of the Disclosure Schedule sets forth for each Target
Company and for each Subsidiary of any such Target Company (other than the
Excluded German Subsidiaries and the Excluded Danish Subsidiaries) (A) its name
and jurisdiction of organization, (B) its form of organization and (C) the
number of shares of capital stock or other equity securities outstanding. Tronox
Netherlands is the sole beneficial and record owner of the outstanding shares of
capital stock or other equity securities of Tronox Holland, Tronox Worldwide is
the sole beneficial and record owner of the outstanding shares of capital stock
or other equity securities of Tronox Pigments Bahama Islands, and Tronox
Australia is the beneficial and record owner of fifty percent of the outstanding
shares of capital stock or other equity securities of Tiwest, in each case, free
and clear of all Liens, except for Permitted Liens. All of the shares of capital
stock or other equity securities of Target Companies (1) have been validly
issued and are fully paid and nonassessable and (2) were not issued in violation
of any preemptive or similar rights.

44



--------------------------------------------------------------------------------



 



     (ii) Other than pursuant to the Tiwest Joint Venture Documents, (A) there
are no stockholder agreements, voting trusts, proxies or other Contracts with
respect to or concerning the purchase, sale or voting of the capital stock or
stock rights of any Target Company, any of its Subsidiaries or Tiwest, (B) there
is no existing right or any existing Contract to which any Target Company, any
of its Subsidiaries or Tiwest is a party requiring, and there are no convertible
securities of any Target Company, any of its Subsidiaries or Tiwest outstanding
which upon conversion or exchange would require, the issuance of any shares of
capital stock or other equity securities of any Target Company, any of its
Subsidiaries or Tiwest or other securities convertible into shares of capital
stock or other equity securities of any Target Company, any of its Subsidiaries
or Tiwest, or otherwise provide equity or profits interest in a Target Company,
any of its Subsidiaries or Tiwest or any joint venture asset of such Target
Company, its Subsidiaries or Tiwest, to any Person (including any Governmental
Entity), (C) there is no existing Contract to which any Target Company, any of
its Subsidiaries or Tiwest is a party requiring the repurchase, redemption or
other acquisition of any capital stock or other equity securities, and (D) there
are no restrictions on transfer of any shares of capital stock or other equity
securities of any Target Company or Tiwest (other than pursuant to this
Agreement or the Tiwest Joint Venture Documents).
     (iii) Tronox Holland has not issued any profit certificates (winstbewijzen)
or granted to any Person any right to share in its profits.
     (e) Title to Assets of the Acquired Business. As of the Closing, Sellers
and the Target Companies have good, valid and, in the case of Owned Real
Property of Asset Sellers, marketable, title to, or the right to use, the
Acquired Assets and the shares of capital stock, properties and assets of the
Target Companies, and one-half of the issued share capital of Tiwest, free and
clear of all Liens (except for Permitted Liens and Liens that will be released
on or prior to the Closing, whether pursuant to the Sale Order or otherwise). At
the Closing, Asset Sellers will assign, transfer and convey, subject to the
operation of Section 2(j) and subject to the Sale Order becoming a Final Order,
good, valid and, in the case of Owned Real Property of Asset Sellers,
marketable, title to, or Asset Sellers’ right to use, all of the Acquired
Assets, free and clear of all Liens (except for Permitted Liens) as set forth in
the Sale Order.
     (f) SEC Documents; Financial Statements; Accounts Receivable; Inventory.
     (i) Tronox Incorporated has filed all of the Tronox Filed SEC Documents
each of which, as finally amended prior to the date hereof or supplemented by a
subsequently filed Tronox Filed SEC Document, and subject to, and except as
described in, the disclosures set forth in Item 4.02 of Form 8-K filed by Tronox
on May 5, 2009, has complied as to form in all material respects with the
applicable requirements of the Securities Act and Exchange Act as of the date
filed with the SEC. Subject to, and except as described in, the disclosures set
forth in Item 4.02 of Form 8-K filed by Tronox on May 5, 2009, none of the
Tronox Filed SEC Documents filed on or after March 14, 2008 contained any untrue
statement of a material fact or omitted to state a material fact required to be
stated therein or necessary in order to make the statements therein, in light of
the circumstances under which they were made, not misleading.

45



--------------------------------------------------------------------------------



 



     (ii) Section 3(f)(ii) of the Disclosure Schedule sets forth a true and
accurate copy of certain unaudited preliminary selected financial data of Tronox
Incorporated and its consolidated Subsidiaries as at and for the fiscal year
ended December 31, 2008, as filed by Tronox Incorporated with the SEC on
Exhibit 99.5 to Form 8-K dated April 13, 2009 (the “2008 Preliminary Selected
Financial Data”). Except as set forth on Section 3(f)(ii) of the Disclosure
Schedule, (A) the 2008 Preliminary Selected Financial Data were derived from the
accounting books and records of Sellers, and (B) each of the line items set
forth in the 2008 Selected Preliminary Financial Data fairly presents in all
material respects the account represented by such line item for Tronox
Incorporated and its consolidated Subsidiaries as at December 31, 2008 or for
the year ended December 31, 2008.
     (iii) Section 3(f)(iii) of the Disclosure Schedule sets forth a true and
accurate copy of the consolidated financial statements of Tronox Incorporated
and its consolidated Subsidiaries as at and for the fiscal year ended
December 31, 2007, including a balance sheet and statements of operations and
cash flows (the “2007 Financial Statements”). To Sellers’ Knowledge, except as
set forth on Section 3(f)(iii) of the Disclosure Schedule and except for any
portion of the 2007 Financial Statements relating to environmental and other
contingent liability reserves and any other financial information relating
thereto, including impairments, tax liabilities and deferred tax liabilities and
deferred tax assets, the 2007 Financial Statements (A) were derived from the
accounting books and records of Sellers, (B) were prepared in accordance with
GAAP, and (C) fairly present in all material respects the consolidated financial
position of Tronox Incorporated and its consolidated Subsidiaries as at
December 31, 2007 and the consolidated results of operations and cash flows of
Tronox Incorporated and its consolidated Subsidiaries for the fiscal year ended
December 31, 2007.
     (iv) Except as set forth on Section 3(f)(iv) of the Disclosure Schedule and
except for Liabilities relating to the Excluded Assets, the Excluded Liabilities
and the Retained Intercompany Balances, as of the date hereof, none of the
Target Companies, Tiwest or Tronox Australia has incurred any Liabilities after
September 30, 2008 that would be required to be disclosed under GAAP or that are
material in the aggregate to the Acquired Business. Subject to, and except as
described in, the disclosures set forth in Item 4.02 of Form 8-K filed by Tronox
on May 5, 2009, reserves are reflected on the Financial Statements against all
Liabilities of Target Companies, other than Liabilities relating to the Excluded
Assets and Excluded Liabilities, in amounts that have been established on a
basis consistent with the past practices of Sellers and Target Companies and in
accordance with GAAP.
     (v) Section 3(f)(v) of the Disclosure Schedule sets forth an aged list of
the Accounts Receivable as of July 31, 2009, showing Accounts Receivable that as
of such date had been outstanding for thirty days or more past the date of the
applicable sales term due date, prepared in the Ordinary Course of Business,
showing the periods for which such Accounts Receivable have been outstanding.
Accounts Receivable as of July 31, 2009 reflected on Section 3(f)(v) of the
Disclosure Schedule arose from bona fide transactions with unaffiliated third
parties, net of applicable reserves for doubtful accounts. Reserves for doubtful
accounts are reflected on the Financial Statements in

46



--------------------------------------------------------------------------------



 



amounts that have been established on a basis consistent with the past practices
of Sellers and the Target Companies and in accordance with GAAP. No Person has
any Lien other than Permitted Liens or Liens that will be released on or prior
to the Closing (whether pursuant to the Sale Order or otherwise) on the Accounts
Receivable.
     (vi) Sellers have good and merchantable title to the Inventory free and
clear of all Liens (other than Permitted Liens or Liens that will be released on
or prior to the Closing, whether pursuant to the Sale Order or otherwise).
Sellers are under no obligation or liability with respect to accepting returns
of Inventory in the possession of their customers other than in the Ordinary
Course of Business. The Inventory is in good and merchantable condition in all
material respects, is suitable and usable in all material respects for the
purposes for which it is intended and is in a condition in all material respects
such that it can be sold in the Ordinary Course of Business. Except for
fluctuations and variations in Inventory due to normal business factors,
including production schedules and market demand (including seasonal factors
affecting the same), the Inventory comprises broadly the same mix of types and
grades of products as are required for the trading requirements of the Acquired
Business, and the Inventory has been maintained at levels which in the Ordinary
Course of Business have been appropriate to meet the then current level of sales
in the Acquired Business.
(g) Contracts.
     (i) Section 3(g)(i) of the Disclosure Schedule sets forth as of the date
hereof an accurate and complete list of the following Contracts (each, a
“Material Contract,” and collectively, the “Material Contracts”) to which a
Seller, a Target Company or Tiwest is a party with respect to the Acquired
Business or the Tiwest Joint Venture:
     (A) any Contract for the lease of personal property to or from any Person
providing for lease payments in excess of $1,000,000 per annum;
     (B) any Contract for the purchase or sale of raw materials, commodities,
supplies, products or other personal property, the performance of which will
extend over a period of more than six months after the Closing Date or involves
consideration in excess of $5,000,000 per annum;
     (C) any Contract for shipping or other transportation services involving
consideration in excess of $1,000,000 per annum;
     (D) any Contract that is a collective bargaining agreement;
     (E) any Contract relating to Intellectual Property that: (1) involves
consideration as of the Closing Date in excess of $250,000; (2) includes a
license involving Acquired Intellectual Property granted by Sellers or the
Target Companies to any third party (other than the implied license in the sale
of the Products to third-party customers); (3) includes the payment of a royalty
or fee by any Seller to any third party for ownership, the use of, or right to
use the Acquired Intellectual Property in the processing or manufacturing of the
Products, or the reservation by such third party of the right to use, license,
or sublicense such

47



--------------------------------------------------------------------------------



 



Acquired Intellectual Property (except for licenses of commercially available
software or service agreements with respect to such software entered into in the
Ordinary Course of Business; or (4) is otherwise material to the operation of
the Acquired Business;
     (F) any Contract that (1) limits the freedom of any Seller or Target
Company, Tiwest or the Acquired Business to compete in any line of business or
with any Person or in any geographical area or (2) contains exclusivity
obligations or restrictions binding on any Seller or Target Company, Tiwest or
the Acquired Business;
     (G) any joint venture, partnership, limited liability company or other
similar Contracts;
     (H) any Contract relating to any outstanding commitment for capital
expenditures in excess of $100,000 individually or $750,000 in the aggregate;
     (I) any Contract (or series of related Contracts) relating to any
outstanding obligation of an acquisition, disposition or lease of any Person,
business or material real property or other material assets (whether by merger,
sale of stock, sale of assets or otherwise);
     (J) any distribution, agency and marketing Contract (or series of related
Contracts) involving in excess of $250,000 in any annual period;
     (K) any Contract (or series of related Contracts) relating to the purchase
by any Seller, Target Company or Tiwest of any products or services under which
the undelivered balance of such products or services is in excess of $750,000 in
the aggregate or $250,000 over the next twelve months;
     (L) any Contract (including any “take-or-pay” or keepwell agreement) under
which (1) any Person has directly or indirectly guaranteed any Liabilities or
obligations of any Target Company, Tronox Australia or Tiwest or (2) any Target
Company, Tronox Australia or Tiwest has directly or indirectly guaranteed
Liabilities of any other Person;
     (M) any Contract with any current employee of any Asset Seller, or any
current or former employee of any Target Company or Tiwest, with aggregate
payments of at least $50,000 remaining under such Contract or providing for
severance Liabilities of at least $50,000 remaining under such Contract (other
than, in each case, pursuant to the standard severance policies of any Asset
Seller or Target Company or Tiwest);
     (N) any Contract that is a settlement or similar agreement pursuant to
which outstanding obligations will exist for the Acquired Business after the
Closing;

48



--------------------------------------------------------------------------------



 



     (O) any Contract related to the use, development, support or disaster
recovery of the IT Systems involving consideration in excess of $100,000 or
otherwise critical to the operation of the Acquired Business;
     (P) any Contract that provides for a Bonding Requirement (it being
understood and agreed that, notwithstanding any other provision herein to the
contrary, Sellers shall have the right to update Section 3(g)(i) of the
Disclosure Schedule following the date hereof to disclose all Bonding
Requirements in effect from time to time); and
     (Q) any other Contract that is material to the Acquired Business, whether
or not entered into in the Ordinary Course of Business, and the termination of
which would reasonably be expected to have a material and adverse effect on the
Acquired Business.
     (ii) With respect to each Contract listed on Section 3(g)(i) of the
Disclosure Schedule: (A) such Contract is in full force and effect and
constitutes the valid and legally binding obligation of Sellers, Target Company
or, to Sellers’ Knowledge, the Tiwest party thereto or the counterparty thereto,
enforceable against such Seller, Target Company or, to Sellers’ Knowledge,
Tiwest and the counterparty thereto in accordance with its terms and conditions,
subject to applicable bankruptcy, insolvency, moratorium or other similar laws
relating to creditors’ rights and general principles of equity; and (B) subject
to the payment of Cure Amounts, none of Sellers, Target Company or Tiwest party
thereto nor, to Sellers’ Knowledge, the counterparty thereto is in material
breach or default that presently would permit or give rise to a right of
termination, modification or acceleration thereunder, and to Sellers’ Knowledge,
no event has occurred, which with or without the giving of notice or lapse of
time or both, would cause any Seller, Target Company or, to Sellers’ Knowledge,
Tiwest party thereto or any counterparty thereto to be in material breach or
default thereunder, and none of Sellers, any Target Company or, to Sellers’
Knowledge, Tiwest has received any notice of termination, cancellation, breach
or default under any Material Contract.
     (iii) Section 3(g)(iii) of the Disclosure Schedule sets forth an accurate
and complete list of each of the top ten customers, distributors and suppliers
of the Acquired Business, on the basis of revenues generated or expenditures
made, as applicable, during the twelve months ended December 31, 2008. From
December 31, 2008 to the date of this Agreement, (A) none of Sellers, any Target
Company or, to Sellers’ Knowledge, Tiwest has received from such customers,
distributors or suppliers any notice of termination or cancellation of its
agreement with the Acquired Business, other than in accordance with such
agreement’s terms, or (B) to Sellers’ Knowledge, none of such customers,
distributors or suppliers has threatened in writing to cancel, terminate or
materially and adversely modify its agreement with the Acquired Business, other
than in accordance with such agreement’s terms.

49



--------------------------------------------------------------------------------



 



(h) Intellectual Property.
     (i) Section 3(h)(i) of the Disclosure Schedule sets forth as of the date
hereof an accurate and complete list of (A) patents and pending patent
applications, (B) registrations and applications for registration of copyrights,
and (C) registrations and applications for registration of trademarks and
service marks, in each case, owned by Asset Sellers and that are included in the
Acquired Assets or owned by Target Companies, indicating the owner,
jurisdiction, and application or registration number, as applicable. All
Intellectual Property set forth on Section 3(h)(i) of the Disclosure Schedule,
(1) has a Seller as the owner of record of such Intellectual Property in the
applicable intellectual property office, (2) has not been canceled, expired, or
abandoned, and, to Sellers’ Knowledge, made the subject of any opposition,
cancellation, reissue, reexamination or interference, and (3) to Sellers’
Knowledge, is valid and enforceable. All fees required for the maintenance or
renewal of the Intellectual Property set forth on Section 3(h)(i) of the
Disclosure Schedule have been paid when due. Sellers own or have a valid license
or lease or other right to use each item of Acquired Intellectual Property and
all Intellectual Property that is owned, used, or held for use by the Target
Companies (collectively, the “Acquired Business IP”) and all components of the
IT Systems.
     (ii) No Intellectual Property, other than the Acquired Business IP, is
necessary for use, used, or held for use in the operation of the Acquired
Business as currently conducted. Sellers have not granted any other Person an
exclusive license to any of the Acquired Business IP.
     (iii) To Sellers’ Knowledge, (A) the conduct of the Acquired Business as
currently conducted does not infringe or misappropriate the Intellectual
Property rights of any third party and (B) no third party is infringing or
misappropriating any material Acquired Business IP owned or exclusively licensed
by any Seller or Target Company. No suit, action or proceeding is currently
pending or, to Sellers’ Knowledge, threatened against any Seller or Target
Company that challenges the validity or ownership of any Acquired Intellectual
Property owned or exclusively licensed by any U.S. Seller or Target Company or
asserts that the conduct of the Acquired Business infringes or misappropriates
any third party’s Intellectual Property rights, or in which any U.S. Seller or
any Target Company asserts that any third party is infringing or
misappropriating any material Intellectual Property included in the Acquired
Assets or owned by any Target Company. None of Sellers, Target Companies, or
their Affiliates have received any written notice in the past twelve months
alleging infringement or misappropriation of any third party’s Intellectual
Property by any Seller or Target Company.
     (iv) Sellers and Target Companies have taken reasonable and customary steps
to protect and, where applicable, maintain in confidence, Intellectual Property
that is material to the Acquired Business, including by implementing employee
policies containing confidentiality and intellectual property assignment
provisions.
     (i) Legal Compliance. (i) To Sellers’ Knowledge, Sellers, Target Companies
and Tiwest are, and at all times since January 1, 2006 have been, in material
compliance with all material laws, Decrees and Permits applicable to the
Acquired Business, (ii) none of Sellers,

50



--------------------------------------------------------------------------------



 



Target Companies, or their Affiliates or, to Sellers’ Knowledge, Tiwest has
received any written notice since January 1, 2006 relating to any material
violations or alleged material violations of any material law or material
violations, alleged material violations or material defaults under any Decree
with respect to the Acquired Business or any Permit with respect to the
operation of the Acquired Business, (iii) there are no material Decrees or
Contracts with any Governmental Entity to which any Target Company, any Seller
or Tiwest is a party or by which any Target Company, any Seller or Tiwest is
bound, and (iv) none of Sellers, the Target Companies or Tiwest have received
any written notification or claim and, to Sellers’ Knowledge, there are no
claims threatened in writing (in each case, which is material and outstanding)
that it has manufactured, sold or provided any product in connection with the
Acquired Business which does not in any material respect comply with all
applicable laws, Permits, regulations or standards or which in any material
respect is defective or dangerous or not in material compliance with any
representation or warranty, express or implied, given by Sellers, a Target
Company or Tiwest in respect thereof.
     (j) Litigation. There is no Litigation pending or, to Sellers’ Knowledge,
threatened in writing, before any Governmental Entity brought by or against any
Seller or any Affiliate thereof, relating to the Acquired Business or affecting
any of the Acquired Assets or assets or properties of the Target Companies,
Tiwest or the Tiwest Joint Venture that, if adversely determined, could
reasonably be expected to have a Material Adverse Effect on the Acquired
Business or materially impair the ability of Sellers to consummate the
transactions contemplated hereby or by any other Related Agreement.
     (k) Environmental, Health and Safety Matters.
     (i) Solely with respect to the Acquired Business, the Asset Sellers (A) are
and within the past five years have been in compliance in all material respects
with all applicable Environmental, Health and Safety Requirements, and (B) have
obtained all Permits arising under Environmental, Health and Safety Requirements
that are necessary for the conduct of the Business and the Tiwest Joint Venture
in compliance in all material respects with Environmental, Health and Safety
Requirements.
     (ii) None of the Asset Sellers has received any unresolved written notice,
report or other written communication regarding any actual or alleged material
violation of Environmental, Health and Safety Requirements or any unresolved
actual or alleged material Environmental Liabilities relating to the Acquired
Business, any Acquired Assets or the Tiwest Joint Venture.
     (iii) No material Release affecting the Acquired Business, any Acquired
Assets or the Tiwest Venture has occurred or is occurring at or from any Owned
Real Property or Leased Real Property by any Asset Seller that requires notice
to any Governmental Entity, further investigation, any form of response action
under applicable Environmental, Health and Safety Requirements, or that could
reasonably be expected to form the basis of a material claim for damages or
compensation by any Person.
     (iv) None of the Asset Sellers has by law or Contract agreed to, assumed or
retained any material Environmental Liability related to the Acquired Business,
any

51



--------------------------------------------------------------------------------



 



Acquired Assets or the Tiwest Venture under any lease, purchase agreement, sale
agreement, joint venture agreement or other binding corporate or real estate
document or agreement, including any Assumed Contract.
     (v) Sellers have made available to Buyers all significant environmental
reports, data (including in relation to energy consumption, energy generation
and emissions of greenhouse gases), documents, studies, analyses,
investigations, audits and reviews in any Seller’s possession or control as
necessary to reasonably disclose to Buyers any material Environmental
Liabilities in relation to the Acquired Assets or the Acquired Business.
     (vi) Except to the extent the representations and warranties in
Sections 3(f) (financial statements), 3(j) (litigation), 3(p) (real property
liens and encumbrances), 3(q) (solely with respect to listing of Permits) or
3(v) (solely with respect to listing of insurance policies) address
environmental matters, the representations and warranties in this Section 3(k)
are the exclusive representations and warranties of Sellers relating to
environmental, health, and safety matters, including any matters arising under
Environmental, Health or Safety Requirements.
     (vii) Notwithstanding anything to the contrary set forth herein, the
representations and warranties set forth in this Section 3(k) shall not apply to
the U.S. Sellers’ Soda Springs, Idaho site, the U.S. Sellers’ Savannah, Georgia
site or the Henderson Legacy Contamination.
     (l) Sufficiency of Assets of the Acquired Business. Except for the Excluded
Assets, the Acquired Assets and the assets of the Target Companies constitute
all assets, properties and rights used or held for use by U.S. Sellers and the
Target Companies necessary to conduct and operate the Acquired Business in the
manner presently conducted in all material respects. Tronox Holdings does not
directly own any right, title or interest in any assets that are used or held
for use in the operation of the Acquired Business.
     (m) Employees and Employment Matters.
     (i) None of U.S. Sellers, Target Companies, Tronox Australia or, to
Sellers’ Knowledge, Tiwest is a party to or bound by any collective bargaining
agreement or bargaining relationship covering the Covered Employees, nor has any
of them experienced any strike or material grievance, material claim of unfair
labor practices or other material collective bargaining dispute with respect to
the Acquired Business within the twelve months prior to the date hereof. None of
Sellers, Target Companies, Tronox Australia or, to Sellers’ Knowledge, Tiwest
has committed any unfair labor practice within the twelve months prior to the
date hereof that has had or would reasonably be expected to have a Material
Adverse Effect on the Acquired Business. To Sellers’ Knowledge, there is no
organizational effort or representation petition being made or threatened by or
on behalf of any labor union with respect to any Covered Employees. There is no
labor strike or labor dispute, slowdown, lockout, or stoppage pending or
threatened against or affecting, Sellers or Target Companies and neither Sellers
nor Target Companies have experienced any labor strikes, material labor
disputes,

52



--------------------------------------------------------------------------------



 



slowdowns, lockouts or stoppages in the past five years. Within the twelve
months prior to the date hereof, none of U.S. Sellers or Target Companies has
implemented any plant closing or layoff of the Covered Employees in violation of
the United States Worker Adjustment and Retraining Notification Act, or any
similar applicable non-United States, state or local law (collectively, the
“WARN Act”).
     (ii) There are no written employment contracts or severance, retention or
change-in-control agreements with any Covered Employees, under which either
Buyer or a Target Company or Tronox Australia could become liable for payment
thereof.
     (iii) There are no Assumed Contracts or Assumed Liabilities that will
create any Liability on behalf of either Buyer or any Target Company to (A) pay
any benefit, compensation or other payment to any Covered Employee, or
(B) increase or accelerate the level of existing benefits, compensation or other
payments payable or potentially payable to any Covered Employee, in each case
arising from, or in connection with or in part because of, the sale or purchase
of the Acquired Business or the Target Interests.
     (iv) As of the Closing Date, all Retained Employees will have been paid in
full all wages and salaries for services performed by them that were accrued by
them up to the Closing.
(n) Employee Benefit Plans.
     (i) Section 3(n)(i) of the Disclosure Schedule sets forth an accurate and
complete list of each material Employee Benefit Plan and Foreign Plan, including
each Assumed Employee Benefit Plan, that Sellers, Target Companies, Tiwest or
any of their respective Subsidiaries maintain or to which Sellers, Target
Companies, Tiwest or any of their respective Subsidiaries contribute with
respect to the Covered Employees or with respect to which any Seller, Target
Company, Tiwest or any of their respective Subsidiaries has or could have had
Liabilities. With respect to each such Employee Benefit Plan and Foreign Plan,
including each Assumed Employee Benefit Plan:
     (A) such plan, if intended to meet the requirements of a “qualified plan”
under Section 401(a) of the IRC, has received a favorable determination letter
from the United States Internal Revenue Service, and, to the Knowledge of
Sellers, there are no circumstances likely to result in revocation of any such
favorable determination letter or the loss of the qualification of any such
Employee Benefit Plan under Section 401(a) of the IRC; and
     (B) Sellers have made available to Buyers correct and complete copies of:
(1) the plan documents; (2) summary plan descriptions; (3) when applicable, the
most recent determination letter received from the United States Internal
Revenue Service; (4) the three most recent Annual Reports (Form 5500 Series) and
accompanying schedule, if any; (5) the three most recent annual financial
reports, if any; (6) the three latest actuarial valuation reports (including but
not limited to reports prepared for funding, deduction and financial accounting
purposes), if any; and (7) insurance contracts and other funding vehicles.

53



--------------------------------------------------------------------------------



 



     (ii) There does not now exist, and there are no existing circumstances that
could reasonably be expected to result in, any Controlled Group Liability that
would be a Liability of either Buyer, any Target Company or any of their
respective Subsidiaries, or to Sellers’ Knowledge, Tiwest, following the
Closing.
     (iii) Any change in the terms and conditions of post-retirement medical or
dental coverage, and any increase in the premium or contribution to be paid for
such coverage, as applicable, under any Employee Benefit Plan providing
post-retirement health or dental coverage, that occurred during the period
commencing on the date which is twelve months prior to the date of the
commencement of the Chapter 11 Cases and ending on the date hereof, were based
on decisions implemented prior to the commencement of the Chapter 11 Cases and
were not related to or caused by the Chapter 11 Cases.
     (iv) With respect to any Foreign Plan, (A) if intended to qualify for
special tax treatment, each such Foreign Plan meets the requirements for such
treatment in all material respects; (B) if intended to be book reserved, any
such Foreign Plan is fully book reserved in all material respects based upon
reasonable GAAP actuarial assumptions and methodology and fully reflects the
financial effects of all prior transactions in relation to any such book
reserved plan, except where failure to reserve would not be material; (C) if
intended to be funded, any such Foreign Plan is either fully funded or any
shortfall is fully recognized as a book reserve in all material respects, based
upon reasonable GAAP actuarial assumptions and methodology and fully reflects
the financial effects of all prior transactions in relation to such funded plan,
except where failure to reserve would not be material; such Foreign Plan is in
compliance, in all material respects, with all applicable provisions of
applicable laws and regulations and has been administered in all material
respects in accordance with its terms; (D) all material contributions required
to be made to any such Foreign Plan by applicable laws or regulations for any
period through the date hereof have been timely made or paid in full; (E) there
are no currently pending or, to Sellers’ Knowledge, threatened claims (other
than claims in the Ordinary Course of Business), lawsuits or arbitrations which
have been asserted or instituted against any Foreign Plan, any fiduciaries
thereof with respect to their duties to such Foreign Plan or the assets of any
such Foreign Plan which could reasonably be expected to result in any material
Liability of any Seller, Target Company or Tiwest or any of their respective
Subsidiaries; and (F) no liability which could be material to the either Buyer,
Target Companies, Tiwest or any of their respective Subsidiaries, taken as a
whole, exists or reasonably could be imposed upon the assets of the either
Buyer, Target Companies, Tiwest or their respective Subsidiaries by reason of
any such Foreign Plan, other than to the extent reflected on the financial
statements.
     (v) Notwithstanding anything to the contrary set forth herein, the
representations and warranties set forth in this Section 3(n) are the exclusive
representations and warranties of Sellers regarding employee benefit matters.
     (o) Australian Superannuation. Tronox Australia has made when due all
contributions that they are obliged to make or have voluntarily committed to
make to each Fund

54



--------------------------------------------------------------------------------



 



to which Tronox Australia contributes, or is required to contribute, in respect
of any of its employees employed in Australia.
     (i) Except to the Funds, Tronox Australia and Tiwest do not make, nor are
required to make, any payment in respect of their employees employed in
Australia, to any fund, scheme or arrangement relating to retirement, death or
disablement, and there is no Contract, agreement, arrangement or proposal in
force or promised under which Tronox Australia or Tiwest could become so liable
at any time.
     (ii) None of the Funds are defined benefit superannuation funds in
Australia.
     (iii) Both Tronox Australia and, to Sellers’ Knowledge, Tiwest have made
the necessary contributions to avoid being liable to pay the superannuation
guarantee charge (A) in respect of any of their employees employed in Australia,
and (B) attributable to any period prior to the Closing.
(p) Real Property.
     (i) Section 3(p)(i) of the Disclosure Schedule sets forth the address and
description of each parcel of Owned Real Property. With respect to each parcel
of Owned Real Property:
     (A) a Seller or Target Company has good and marketable fee simple title to
such Owned Real Property, free and clear of all Liens (except for Permitted
Liens or Liens that will be released on or prior to the Closing, whether
pursuant to the Sale Order or otherwise) as of the Closing;
     (B) Other than the Third Party Leases, (i) none of Sellers or Target
Companies has leased, licensed or otherwise granted to any Person the right to
use or occupy all or any part of the Owned Real Property and there are no
Persons other than Sellers or the Target Companies in possession of any such
Owned Real Property;
     (C) other than the rights of Buyers pursuant to this Agreement and the
rights of the Tiwest Joint Venture Participants under the Tiwest Joint Venture
Documents, none of Sellers or Target Companies is a party to any unrecorded and
outstanding options, rights of first offer or rights of first refusal to
purchase, preferential purchase rights or similar rights, or agreement to sell,
mortgage, pledge, hypothecate, lease, sublease, license, convey, alienate,
transfer or otherwise dispose of, any Owned Real Property or any portion
thereof;
     (D) other than the rights of the Tiwest Joint Venture Participants under
the Tiwest Joint Venture Documents, none of Sellers or Target Companies is party
to any agreement or option to purchase any real property relating to the
Acquired Business; and

55



--------------------------------------------------------------------------------



 



     (E) Sellers have furnished to Buyers or made available to Buyers true,
correct and complete copies of all deeds, title opinions, title insurance
policies and surveys in their possession that relate to the Owned Real Property.
With respect to the foregoing subparagraphs (A) through (D) above, the
representations and warranties with respect to the JV Owned Real Property are
qualified to Sellers’ Knowledge.
     (ii) Section 3(p)(ii) of the Disclosure Schedule sets forth (x) the address
of each Leased Real Property, and (y) a true and complete list of all Leases and
Third Party Leases. Sellers have made available to Buyers true, correct and
complete copies of all Leases and Third Party Leases, as amended through the
date hereof. With respect to each of the Leases and Third Party Leases, as
applicable:
     (A) such Lease or Third Party Lease, as applicable (1) is legal, valid,
binding, enforceable, and in full force and effect as against a Seller, Tiwest
or a Target Company, or to the Knowledge of Sellers with respect to the JV
Leased Real Property only, against Tronox Australia the Tiwest Joint Venture
Participants, as applicable, subject in each case to the application of any
bankruptcy or other creditor’s rights laws; and (2) to Sellers’ Knowledge, is
legal, valid, binding, enforceable, and in full force and effect as against the
counterparty to such Lease or Third Party Lease (as applicable); provided that
in the case of the JV Leased Real Property only, the representations and
warranties contained in this item (2) of this Section 3(p)(ii)(A) are made and
limited to Sellers’ Knowledge, subject in each case to the application of any
bankruptcy or other creditor’s rights laws;
     (B) as to the Leases, one or more of Seller, Target Company or Tiwest, or
to the Knowledge of Sellers with respect to the JV Leased Real Property only,
the Tiwest Joint Venture Participants, as applicable, identified as the “lessee”
or “tenant” under each such Lease is the lessee thereunder or has succeeded to
the rights of the lessee under such Lease and owns the leasehold interest
created pursuant to such lease free and clear of all Liens, except for Permitted
Liens or Liens that will be released on or prior to the Closing (whether
pursuant to the Sale Order or otherwise);
     (C) none of Sellers, Target Companies or Tiwest, or to the Knowledge of
Sellers with respect to the JV Leased Real Property only, the Tiwest Joint
Venture Participants, as applicable, is in breach or default under such Lease or
Third Party Lease in any material respect and, to Sellers’ Knowledge, no event
has occurred or circumstance exists which, with the delivery of notice, the
passage of time or both, would constitute such breach or default under any Lease
or Third Party Lease; and
     (D) no Seller, nor any Target Company, nor Tiwest, nor, to Sellers’
Knowledge, with respect to the JV Leased Real Property only, any Tiwest Joint
Venture Participant, has assigned, subleased, sublicensed, mortgaged, pledged or

56



--------------------------------------------------------------------------------



 



otherwise encumbered or transferred its interest, if any, under any Lease or
Third Party Lease.
     (iii) To the Knowledge of Sellers, there are no pending or proposed special
assessments or re-assessments of any parcel of land included in the Owned Real
Property that could reasonably be expected to result in a material increase in
the real property Taxes or other similar charges payable by any Seller, Target
Company or Tiwest with respect to any parcel of Owned Real Property or in the
rent, additional rent or other sums and charges payable by any Seller, Target
Company or Tiwest under the Leases.
     (q) Permits. Section 3(q) of the Disclosure Schedule contains a list of all
material Permits held by Sellers, the Target Companies and Tiwest that are
necessary to carry on the Acquired Business as presently conducted under
applicable law. There is no Litigation pending, nor to the Knowledge of Sellers,
threatened, that seeks the revocation, cancellation, suspension, failure to
renew or adverse modification of any material Acquired Permits. To the Knowledge
of Sellers, all required filings with respect to the material Acquired Permits
have been made and all required applications for renewal thereof have been
filed.
     (r) Tiwest Joint Venture Interests.
     (i) The Tiwest Joint Venture Interests, together with the Exxaro Joint
Venture Interest, include all of the assets, Permits, properties and rights,
used or held for use by Tronox Australia and the Tiwest Joint Venture
Participants in their conduct and operation of the Tiwest Joint Venture as
presently conducted, and no Asset Seller (other than Tronox Australia) or Target
Company owns any interest in the Tiwest Joint Venture Interests.
     (ii) To Sellers’ Knowledge, the Tiwest Joint Venture Participants do not
have any assets, rights, title or interests in any assets, Permits, properties
or rights necessary or required for, or used or held for use by the Tiwest Joint
Venture which are not held by the Tiwest Joint Venture Participants as tenants
in common for the Tiwest Joint Venture.
     (iii) Tronox Australia has made or intends to make all capital
contributions that are required to be made until the Closing Date to Tiwest or
the Tiwest Joint Venture as required under the Tiwest Joint Venture Documents.
     (iv) Sellers have made available to Buyers accurate and complete copies of
(A) each of the Tiwest Joint Venture Documents to which any of Sellers, the
Target Companies, their Subsidiaries or Tiwest are, as at the date hereof, a
party, and (B) all Liens created under the Tiwest Joint Venture Documents
(including, for the avoidance of doubt, any cross charges over the Tiwest Joint
Venture Interests and any Liens that the Tiwest Joint Venture Participants or
any of their Subsidiaries may have with respect to the accounts receivable of
Tronox Pigments Bahama Islands) and the Exxaro Joint Venture Interest.
     (v) All of the Owned Real Property in which Tronox Australia has an
interest is held by Tronox Australia and the applicable Tiwest Joint Venture
Participants as

57



--------------------------------------------------------------------------------



 



tenants in common and no other party holds any fee interest in such Owned Real
Property.
     (vi) To Sellers’ Knowledge, (A) no Tiwest Joint Venture Participant has
leased, licensed or otherwise granted to any Person the right to occupy any of
the property owned by Tronox Australia and the applicable Tiwest Joint Venture
Participants as tenants in common and (B) other than the rights of the Tiwest
Joint Venture Participants under the Tiwest Joint Venture Documents, the Tiwest
Joint Venture Participants are not a party to an agreement or option to purchase
any real property, or any interest in real property, relating to the Acquired
Business.
     (vii) To Sellers’ Knowledge, Tiwest does not (A) lease any land, buildings,
structures, improvements or other real property interests other than on behalf
of Tronox Australia and the Tiwest Joint Venture Participants, or (B) own any
real property other than on behalf of Tronox Australia and the Tiwest Joint
Venture Participants.
     (viii) To Sellers’ Knowledge, no Tiwest Joint Venture Participant leases
any land, buildings, structures, improvements or other real property interests
used by, or on behalf of, the Tiwest Joint Venture (other than jointly or as
tenants in common with Tronox Australia).
     (ix) Other than pursuant to that certain Share Sale Agreement, dated
May 29, 2009, and the Deed of Termination and Release, dated May 29, 2009,
Tronox Australia has no Liability to any Person in connection with the sale by
it of one-half of the equity interests held by it in Tiwest Sales.
     (s) Conduct in the Ordinary Course of Business; Absence of Certain Changes,
Events and Conditions. Since September 30, 2008, (i) there has not been a
Material Adverse Effect on the Acquired Business, and (ii) the Acquired Business
has been conducted in the Ordinary Course of Business, except as may have been
authorized by the Bankruptcy Court in connection with or as a result of U.S.
Sellers’ or their Affiliates’ status as debtors under Chapter 11 of the
Bankruptcy Code.
     (t) Tax. Each Seller with respect to its Acquired Assets, each Target
Company and Tiwest has timely filed all Tax Returns with the appropriate Taxing
Authority in accordance with all applicable laws, and all such Tax Returns are
correct and complete in all material respects. All Taxes due from each Seller
with respect to its Acquired Assets, each Target Company and Tiwest have been
timely paid. There are no Liens with respect to any Acquired Assets, any Target
Company or Tiwest or their assets as a result of failure to pay Taxes. No
investigation, audit, proceeding or other examination by any Taxing Authority is
in progress, pending or to Knowledge of Seller threatened with respect to any
Tax Return filed by, or Taxes relating to any Seller with respect to its
Acquired Assets, each Target Company Tiwest or the Tiwest Joint Venture. No
agreement, consent, clearance, or other Tax ruling or agreement has been
executed or entered into relating to Taxes by any Seller in connection with any
Acquired Asset, any Target Company or Tiwest, including any IRS private letter
rulings or comparable rulings of any Taxing Authority and closing agreements
pursuant to Section 7121 of the IRC or any similar law. Each Target Company has
withheld

58



--------------------------------------------------------------------------------



 



and timely remitted all material Taxes required to have been withheld and
remitted in connection with amounts paid or owing to any employee, independent
contractor, creditor, stockholder, or other third party. No dispute or claim
concerning any Tax Liability of any Seller with respect to its Acquired Assets,
any Target Company or Tiwest has been proposed, threatened or claimed by any
Taxing Authority. No Seller with respect to its Acquired Assets, no Target
Company or Tiwest has waived any statute of limitations in respect of Taxes or
agreed to any extension of time with respect to a Tax assessment or deficiency.
No Seller with respect to its Acquired Assets, no Target Company or Tiwest is a
party to any Tax allocation, sharing, or similar arrangement or agreement
(whether or not in writing). No Target Company or Tiwest is required to include
in income any adjustment in its current or in any future taxable period by
reason of a change in accounting method; nor, to the Knowledge of Sellers, has a
Taxing Authority proposed or is considering proposing, any change in accounting
method. No Target Company or Tiwest is a party to any agreement, Contract, or
arrangement that (individually or in the aggregate) could reasonably be expected
to give rise to the payment of any compensation (whether in cash or property,
including stock or other equity interests) that would not be deductible in full
when paid or accrued. Each of Tronox LLC, Tronox Worldwide, Tronox Netherlands,
Tronox Holland and Tronox Pigments Bahama Islands is currently disregarded for
U.S. federal income tax purposes and, except as set forth in Section 3(t) of the
Disclosure Schedule, has been since the date of its formation. Each of Tronox
Incorporated and Tronox Australia is, and has always been since the date of its
formation, properly treated as a corporation for U.S. federal income tax
purposes. Tronox Holland has not in the current fiscal year or in any of the
preceding five fiscal years claimed, utilized or requested exemptions of
deferrals in relation to Tax, including exemptions or deferrals of Tax relating
to reorganizations or mergers.
(u) Target Companies; Books and Records.
          (i) (A) No administrator, receiver or administrative receiver or any
equivalent officer has been appointed in respect of any Target Company or in
respect of any part of the assets or undertakings of any Target Company, and
(B) no petition has been presented, no order has been made, no resolution has
been passed and no meeting has been convened for the winding up of any Target
Company or for an administration order or the equivalent in the relevant
jurisdiction of incorporation of any Target Company.
          (ii) The statutory books (including registers and minute books) of
each Target Company are accurate and complete in all material respects.
          (iii) The Products are being, or have been, pre-registered and
registered within the meaning of the Regulation (EC) No. 1907/2006 concerning
the Registration, Evaluation, Authorisation and Restriction of Chemicals
(“REACH”) of the European Union and all rules and regulations promulgated
thereunder, and do and will comply with all statutory and EC requirements and
regulations relating to the Products or to the sale of the Products in the
European Union.
(v) Insurance. Section 3(v) of the Disclosure Schedule sets forth as of the date
hereof a true and complete list of all insurance policies applicable to the
Acquired Business which are in the name of any of Sellers or Target Companies
(the “Insurance Policies”), together with the

59



--------------------------------------------------------------------------------



 



name of the insurer, policy number, type of coverage, limits, date of issue and
applicable business unit deductible. All premiums due and payable with respect
to Sellers’ material insurance policies which provide coverage relating to the
Acquired Assets or Assumed Liabilities and the operations of the Target
Companies, the Tiwest Joint Venture and Tiwest have been paid in full (including
with proceeds of any financing or credit arrangements which may exist), and no
Seller nor any Target Company nor, to Sellers’ Knowledge, Tiwest has received a
written claim under such policies which remains outstanding as of the date
hereof. All such policies are in full force and effect, and Sellers and Target
Companies have complied in all material respects with the terms thereof. To the
Knowledge of Sellers, there exists no event, occurrence, condition or act
(including the purchase of the Acquired Assets hereunder) that, with the giving
of notice, the lapse of time or the happening of any other event or condition,
would entitle any insurer to terminate or cancel any Insurance Policy.
     (w) Brokers’ Fees. None of Sellers has entered into any Contract to pay any
fees or commissions to any broker, finder or agent with respect to the
transactions contemplated by this Agreement for which either Buyer could become
liable or obligated to pay.
     (x) Information Technology.
     (i) There are no known defects in the IT Systems which could reasonably be
expected to have a materially detrimental effect on the conduct of the Acquired
Business.
     (ii) In the last twenty-four months, there have been no failures,
breakdowns, continued substandard performance or other adverse events affecting
the IT Systems that have caused, or reasonably could have been expected to
cause, and, to Sellers’ Knowledge, there are no circumstances that could
reasonably be expected to cause, the substantial disruption or interruption in
or to the use of such IT Systems or the conduct of the Acquired Business.
     (y) Products Liability. To Sellers’ Knowledge, there are no Liabilities
with respect to any product liability claim that relates to any product
manufactured and sold by Sellers, Target Companies, Tiwest or any of their
respective Subsidiaries to others in the conduct of the Business.
     (z) Foreign Corrupt Practices Act. None of Sellers or the Target Companies
or, to the Knowledge of Sellers, Tiwest, or to the Knowledge of Sellers, any of
their respective Representatives, has made, offered, promised, authorized,
requested, received or accepted, with respect to the Acquired Assets, the
Acquired Business, or any other matter which is the subject of this Agreement,
any payment, gift, promise or other advantage, whether directly or indirectly
through any other Person, to or for the use or benefit of any Person, where such
payment, gift, promise or advantage would violate (i) the FCPA, (ii) the
principles set out in the Organization for Economic Cooperation and Development
Convention Combating Bribery of Foreign Public Officials in International
Business Transactions, or (iii) any other similar or equivalent anti-corruption
and/or anti-bribery law of any jurisdiction applicable to Sellers or the Target
Companies. Sellers further represent and warrant that none of Sellers nor their
respective Affiliates has made any such offer, payment, gift, promise, or
advantage to or for the use or benefit of any Person if it knew, had a firm
belief, or was aware that there was a high probability

60



--------------------------------------------------------------------------------



 



that such Person would use such offer, payment, gift, promise, or advantage in
violation of the preceding sentence.
     (aa) No Other Representations or Warranties; Disclosed Materials. Except
for the representations and warranties contained in this Section 3 (as qualified
by the Disclosed Materials), neither Sellers nor any other Person makes (and
neither Buyer is relying upon) any other express or implied representation or
warranty with respect to Sellers, the Target Companies, the Tiwest Joint
Venture, the Tiwest Joint Venture Participants, the Business, the Acquired
Business, the Acquired Assets (including the value, condition or use of any
Acquired Asset or any asset of any Target Company), the Assumed Liabilities or
the transactions contemplated by this Agreement, and Sellers disclaim any other
representations or warranties not contained in this Section 3, whether made by
Sellers, any Affiliate of Sellers or any of their respective officers,
directors, employees, agents or Representatives. Except for the representations
and warranties contained in this Section 3 (as qualified by the Disclosed
Materials), each Seller (i) expressly disclaims and negates any representation
or warranty, express or implied, at common law, by statute or otherwise,
relating to the condition of the Acquired Assets or the assets of the Target
Companies (including any implied or expressed warranty of title, merchantability
or fitness for a particular purpose, or of the probable success or profitability
of the ownership, use or operation of the Target Companies, use or operation of
the Tiwest Joint Venture, the Business, the Acquired Business or the Acquired
Assets by Buyers after the Closing), and (ii) disclaims all liability and
responsibility for any representation, warranty, projection, forecast, statement
or information made, communicated or furnished (orally or in writing) to either
Buyer or any of their respective Affiliates or Representatives (including any
opinion, information, projection or advice that may have been or may be provided
to either Buyer by any director, officer, employee, agent, consultant or
Representative of any Seller or any of their Affiliates). The disclosure of any
matter or item in the Disclosed Materials shall not be deemed to constitute an
acknowledgment that any such matter is required to be disclosed or is material
or that such matter would or would reasonably be expected to result in a
Material Adverse Effect.
     4. Buyers’ and Guarantor’s Representations and Warranties. Each of Buyers
and Guarantor jointly and severally represents and warrants to Sellers that the
statements contained in this Section 4 are true and correct as of the date of
this Agreement.
     (a) Organization of Buyers and Guarantor.
     (i) U.S. Buyer is a limited liability company duly organized, validly
existing and in good standing under the laws of Delaware and has all requisite
limited liability company or similar power and authority to own, lease and
operate its assets and to carry on its business as now being conducted.
     (ii) Australia Buyer is a proprietary limited company duly registered and
validly existing under the laws of its place of incorporation or registration
and has all requisite corporate power and authority to own, lease and operate
its assets and to carry on its business as now being conducted.

61



--------------------------------------------------------------------------------



 



     (iii) Guarantor is a Delaware corporation duly organized, validly existing
and in good standing under the laws of Delaware and has all requisite corporate
power and authority to own, lease and operate its assets and to carry on its
business as now being conducted.
(b) Authorization of Transaction.
     (i) Each of Buyers and Guarantor has full limited liability company or
corporate, as applicable, power and authority to execute and deliver this
Agreement and all other agreements contemplated hereby to which it is a party
and to perform its obligations hereunder and thereunder.
     (ii) The execution, delivery and performance of this Agreement and all
other agreements contemplated hereby to which either Buyer or Guarantor, as
applicable, is a party have been duly authorized by such Person.
     (iii) This Agreement constitutes the valid and legally binding obligation
of each of Buyers and Guarantor, enforceable against each of Buyers and
Guarantor in accordance with its terms and conditions, subject to applicable
bankruptcy, insolvency, moratorium or other similar laws relating to creditors’
rights and general principles of equity.
     (c) Noncontravention. Neither the execution and delivery of this Agreement
or any Related Agreement to which either Buyer or Guarantor is a party, nor the
consummation of the transactions contemplated hereby or thereby (including the
assignments and assumptions referred to in Section 2) will (i) conflict with or
result in a breach of the certificate of incorporation or bylaws, or other
organizational documents, of either Buyer or Guarantor, (ii) violate any law or
Decree to which either Buyer or Guarantor is, or its respective assets or
properties are subject, or (iii) conflict with, result in a breach of,
constitute a default under, result in the acceleration of, create in any party
the right to accelerate, terminate, modify or cancel, or require any notice
under any Contract to which either Buyer or Guarantor is a party or by which it
is bound, except, in the case of either clause (ii) or (iii), for such
conflicts, breaches, defaults, accelerations, rights or failures to give notice
as could not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect on either Buyer or Guarantor. None of Buyers or
Guarantor is required to give any notice to, make any filing with, or obtain any
authorization, consent or approval of any Governmental Entity in order for the
Parties to consummate the transactions contemplated by this Agreement or any of
the other Related Agreement, (A) except where the failure to give notice, file
or obtain such authorization, consent or approval could not, individually or in
the aggregate, reasonably be expected to have a Material Adverse Effect on
either Buyer or Guarantor, (B) except for applicable requirements of the HSR Act
or any other Competition/Investment Law, and (C) except for reports to be filed
under the Exchange Act or non United States securities laws.
     (d) Litigation. There is no instance in which either Buyer or Guarantor
(i) is subject to any outstanding Decree or (ii) is a party or, to either
Buyer’s Knowledge, is threatened to be made a party to any Litigation, in either
case, which would be reasonably likely to materially

62



--------------------------------------------------------------------------------



 



prevent, restrict or delay the consummation of the transactions contemplated
hereby or any other Related Agreement.
     (e) Brokers’ Fees. None of Buyers or Guarantor has entered into any
Contract to pay any fees or commissions to any broker, finder or agent with
respect to the transactions contemplated by this Agreement for which any Seller
could become liable or obligated to pay.
     (f) Financial Capacity. Buyers or Guarantor (i) have, and at the Closing
will have, sufficient internal funds (without giving effect to any unfunded
financing regardless of whether any such financing is committed) available to
pay the Sales Proceeds and any expenses incurred by either Buyer and Guarantor
in connection with the transactions contemplated by this Agreement, (ii) have,
and at the Closing will have, the resources and capabilities (financial or
otherwise) to perform their respective obligations hereunder, and (iii) have
not, and at the Closing will not have, incurred any obligation, commitment,
restriction or Liability of any kind, that would impair or adversely affect such
resources and capabilities.
     (g) Investment Representation. Buyers are purchasing the Target Interests
and the Acquired Tiwest Joint Venture Interests for their own account for
investment purposes and not with a view to or for sale in connection with any
public distribution of such securities in violation of any United States federal
or state or non-United States securities laws. Each Buyer is an “accredited
investor” as defined in Regulation D promulgated by the SEC under the Securities
Act. Each Buyer acknowledges that it is informed as to the risks of the
transactions contemplated hereby and of ownership of the Target Interests and
the Acquired Tiwest Joint Venture Interests. Each Buyer acknowledges that the
Target Interests and the Acquired Tiwest Joint Venture Interests have not been
registered under the Securities Act or any United States state or non-United
States securities laws and that the Target Interests and the Acquired Tiwest
Joint Venture Interests may not be sold, transferred, offered for sale, pledged,
hypothecated or otherwise disposed of unless such transfer, sale, assignment,
pledge, hypothecation or other disposition is pursuant to the terms of an
effective registration statement under the Securities Act and are registered
under any applicable United States state or non-United States securities laws or
pursuant to an exemption from registration under the Securities Act and any
applicable United States state or non-United States securities laws.
     (h) Interested Stockholders. None of Buyers, Guarantor or any of their
respective “affiliates” or “associates” has been an “interested stockholder” of
any Seller or Target Company at any time within three years of the date of this
Agreement, as those terms are used in Section 203 of the Delaware General
Corporation Law.
     (i) Condition of the Business. Notwithstanding anything contained in this
Agreement to the contrary, each of Buyers and Guarantor acknowledges and agrees
that Sellers are not making any representations or warranties whatsoever,
express or implied, beyond those expressly given by Sellers in Section 3 (as
amended, supplemented and modified by the Disclosed Materials), and each of
Buyers and Guarantor acknowledges and agrees that, except for the
representations and warranties contained therein, the Acquired Assets and the
Acquired Business are being transferred on a “where is” and, as to condition,
“as is” basis. Each Buyer and Guarantor further represents that neither Sellers
nor any of their Affiliates nor any other Person has made, and neither Buyer nor
Guarantor is relying upon, any representation or

63



--------------------------------------------------------------------------------



 



warranty, express or implied, as to the accuracy or completeness of any
information regarding Sellers, the Target Companies, Tiwest, the Tiwest Joint
Venture, the Acquired Business, the Business or the transactions contemplated by
this Agreement not expressly set forth in this Agreement, and none of Sellers,
any of their Affiliates or any other Person will have or be subject to any
liability to either Buyer, Guarantor or any other Person resulting from the
distribution to either Buyer, Guarantor or any of their respective
Representatives or either Buyer’s or Guarantor’s use of, any such information,
including any confidential memoranda distributed on behalf of Sellers relating
to the Business, the Target Companies, Tiwest, the Tiwest Joint Venture, the
information made available to either Buyer in the Data Room or any other
publications or data room information provided to either Buyer, Guarantor or any
of their respective Representatives, or any other document or information in any
form provided to either Buyer, Guarantor or any of their respective
Representatives in connection with the sale of the Acquired Business and the
Target Interests and the other transactions contemplated hereby. Each of Buyers
and Guarantor represents that it is a sophisticated entity that was advised by
knowledgeable counsel and financial and other advisors and hereby acknowledges
that it has conducted to its satisfaction, its own independent investigation and
analysis of the Business (including its financial condition), the Target
Companies, Tiwest or the Tiwest Joint Venture, the Acquired Assets and the
Assumed Liabilities and, in making the determination to proceed with the
transactions contemplated by this Agreement, each of Buyers and Guarantor has
relied solely on the results of its own independent investigation and the
express representations and warranties set forth in this Agreement.
     (j) GST Law. Australia Buyer will be registered under the GST Law as of the
Closing.
     5. Pre-Closing Covenants. The Parties and, where specified, Guarantor agree
as follows with respect to the period between the execution of this Agreement
and the Closing (except as otherwise expressly stated to apply to a different
period):
     (a) Reasonable Best Efforts; Cooperation. Subject to Sellers’ right prior
to entry of the Sale Order to solicit and consummate a Competing Transaction or
a Restructuring Transaction to the extent permitted by Section 5(l) and except
as otherwise provided in Section 5(b), each of the Parties and Guarantor will
use its reasonable best efforts to take all action and to do all things
necessary in order to consummate and make effective the transactions
contemplated by this Agreement promptly (but in any case on or prior to the End
Date) (including satisfaction, but not waiver, of the conditions to the
obligations of the Parties to consummate the transactions contemplated hereby
set forth in Section 7 and, in the case of Sellers and the Target Companies, by
providing commercially reasonable assistance and cooperation in connection with
Buyers’ efforts to seek debt financing for a portion of the Initial Purchase
Price (the “Debt Financing”)). Without limiting the generality of the foregoing
and subject to the provisions of Section 5(b), (i) Sellers shall not take any
action, or permit any of their Subsidiaries to take any action, to materially
diminish the ability of Buyers or of Guarantor to consummate, or to materially
delay Buyers’ or Guarantor’s ability to consummate, the transactions
contemplated hereby, including taking any action that is intended or would
reasonably be expected to result in any of the conditions to Buyers’ or
Guarantor’s obligations to consummate the transactions contemplated hereby set
forth in Section 7(a) to not be satisfied, and (ii) Buyers and Guarantor shall
not take any action, or permit any of their Subsidiaries to take any action, to
materially diminish the

64



--------------------------------------------------------------------------------



 



ability of Sellers to consummate, or to materially delay Sellers’ ability to
consummate, the transactions contemplated hereby, including taking any action
that is intended or would reasonably be expected to result in any of the
conditions to Sellers’ obligations to consummate the transactions contemplated
hereby set forth in Section 7(b) to not be satisfied.
(b) Notices and Consents.
     (i) Each Seller will give, and use reasonable best efforts to cause Tiwest
to give, any notices to third parties, and each Seller will use its reasonable
best efforts to obtain, and use reasonably best efforts to cause Tiwest to
obtain, any third party consents or sublicenses, in connection with the matters
referred to in Section 5(b)(i) of the Disclosure Schedule.
     (ii) In accordance with the terms and conditions of the Tiwest Joint
Venture Documents, promptly following the entry of the Sale Order (or at such
earlier time as Tronox Australia reasonably believes that it is required to do
so), Tronox Australia shall deliver to the Tiwest Joint Venture Participants a
notice of an offer to purchase the Tiwest Joint Venture Interests at the Tiwest
Amount and otherwise in accordance with the Tiwest Joint Venture Documents.
Tronox Australia shall give Australia Buyer a reasonable opportunity to review
and comment on such notice and offer in advance of such delivery to the Tiwest
Joint Venture Participants and incorporate Australia Buyer’s reasonable comments
thereto.
     (iii) Subject to, in the case of Sellers, the Bankruptcy Code and the
orders of the Bankruptcy Court, each of Sellers and Australia Buyer will give,
and Sellers shall use reasonable best efforts to cause Tiwest to give, any
notices to, make any filings with, and use its reasonable best efforts to
obtain, and Sellers shall use reasonable best efforts to cause Tiwest to obtain,
any authorizations, consents, and approvals of Governmental Entities
(A) referred to in Section 5(b)(iii) of the Disclosure Schedule or (B) as are
otherwise necessary to consummate the transactions contemplated hereby (other
than matters related to the HSR Act or any other Competition/Investment Laws or
filings with the Bankruptcy Court which, in each case, are exclusively governed
by Sections 5(b)(iv) through (vi) and Section 5(c)). With respect to Sellers’
and Buyer’s obligations in clause (B) of the preceding sentence, the Parties
will reasonably cooperate with one another (1) in promptly determining whether
any filings are required to be or should be made or consents, approvals, permits
or authorizations are required to be or should be obtained under any other
federal, state or foreign law in addition to those contemplated by
Section 5(b)(iv) of this Agreement and (2) in promptly making any such filings,
furnishing information required in connection therewith and seeking to obtain
timely any such consents, permits, authorizations, approvals or waivers.
     (iv) The Parties and Guarantor shall (A) make or cause to be made all
filings required of each of them or any of their respective Subsidiaries or
Affiliates under the HSR Act with respect to this Agreement and the transactions
contemplated hereby within ten Business Days following the entry of the Bidding
Procedures Order and make other required filings pursuant to the
Competition/Investment Laws listed on Section 5(b)(iv) of the Disclosure
Schedule with respect to this Agreement and the transactions

65



--------------------------------------------------------------------------------



 



contemplated hereby as promptly as practicable after entry of the Bidding
Procedures Order and (B) supply any additional information and documentary
materials that may be requested from the United States Federal Trade Commission
(the “FTC”), the Antitrust Division of the United States Department of Justice
(the “Antitrust Division”) or any other Governmental Entity pursuant to the HSR
Act or other Competition/Investment Laws, and to use its reasonable best efforts
to take or cause to be taken all actions necessary, proper or advisable to cause
the expiration or termination of the applicable waiting periods under the HSR
Act or obtain the relevant approvals under such Competition/Investment Laws as
soon as practicable after the entry of the Sale Order (and in any event prior to
the End Date). Buyers shall pay the filing fees required under the HSR Act and
any applicable Competition/Investment Law in connection with such filings.
     (v) Buyers and Guarantor, on the one hand, and Sellers, on the other hand,
shall (A) promptly notify the other party of any communication to that party
from any Governmental Entity in respect of any filing, investigation or inquiry
concerning this Agreement or the transactions contemplated by this Agreement,
(B) if practicable, permit the other party the opportunity to review in advance
all the information (to exclude voluminous document production in response to a
request from a Governmental Entity pursuant to the HSR Act or other
Competition/Investment Laws, although select documents of interest will be
exchanged) relating to Sellers and their respective Subsidiaries, on the one
hand, or Buyers and their respective Affiliates, on the other hand, as the case
may be, that appears in any filing made with, or written materials submitted to,
any Governmental Entity in connection with this Agreement and the transactions
contemplated by this Agreement and incorporate the other party’s reasonable
comments; (C) not participate in any substantive meeting or discussion with any
Governmental Entity in respect of any filing, investigation, or inquiry
concerning this Agreement and the transactions contemplated by this Agreement
unless it consults with the other party in advance, and to the extent permitted
by such Governmental Entity, gives the other party the opportunity to attend;
and (D) furnish the other party with copies of all correspondences, filings, and
written communications (to exclude voluminous document production in response to
a request from a Governmental Entity pursuant to the HSR Act or other
Competition/Investment Laws, although select documents of interest will be
exchanged) between them and their Subsidiaries and Representatives, on the one
hand, and any Governmental Entity or its respective staff, on the other hand,
with respect to this Agreement and the transactions contemplated by this
Agreement; provided, however, that any materials may be redacted before being
provided to the other party (1) to remove references concerning the valuation of
Buyers, Sellers or any of their respective Affiliates, (2) to exclude financing
arrangements, (3) as necessary to comply with contractual arrangements, and
(4) as necessary to address reasonable privilege or confidentiality issues.
Sellers, on the one hand, and Buyers and Guarantor, on the other hand, may, as
each deems advisable and necessary, reasonably designate any competitively
sensitive material provided to the other under this Section 5(b)(v) as “outside
counsel only” or otherwise in conformance with the joint defense agreement
entered into by the Parties and Guarantor. Such designated materials and the
information contained therein shall be given only to the outside legal counsel
and any retained consultants or experts of the recipient and will not be
disclosed by such outside counsel

66



--------------------------------------------------------------------------------



 



to employees, officers or directors of the recipient, unless express written
permission is obtained in advance from the source of the materials (Sellers, on
the one hand, or Buyers and Guarantor, on the other hand, as the case may be).
Each of the Parties and Guarantor shall promptly notify the other parties if
such party becomes aware that any third party has any objection or intends to
object to this Agreement on antitrust or anti-competitive grounds.
     (vi) Each of the Parties and Guarantor shall use its reasonable best
efforts to resolve objections, if any, as may be asserted by any Governmental
Entity with respect to the transactions contemplated by this Agreement under any
applicable Competition/Investment Law in order to enable the transactions
contemplated by this Agreement to be consummated as soon as practicable
following the entry of the Sale Order (and in any case prior to the End Date).
If any Litigation is instituted or objection made (or threatened in writing to
be instituted or made) challenging that any transaction contemplated by this
Agreement is in violation of any applicable Competition/Investment Law, then
each of the Parties and Guarantor shall reasonably cooperate and use its
reasonable best efforts to contest and resist such Litigation or resolve any
such objections, and to have vacated, lifted, reversed or overturned any Decree,
whether temporary, preliminary or permanent, that is in effect and that
prohibits, prevents or restricts consummation of the transactions contemplated
by this Agreement, including by pursuing all reasonably available avenues of
administrative and judicial appeal and all reasonably available legislative
action, unless, by mutual agreement, the Parties and Guarantor decide that
litigation is not in their respective best interests. For purposes of this
Section 5(b)(vi) and Section 5(b)(iv), reasonable best efforts shall require
that Guarantor, Buyers or their respective Affiliates shall, to the extent
required to resolve objections as may be asserted by any Governmental Entity
with respect to the transactions contemplated by this Agreement under any
applicable Competition/Investment Law, divest their interest in Louisiana
Pigment Company, L.P. (“LPC”) to its partner or another Person at a discount to
fair value and shall further agree that, with respect to LPC, Buyers, Guarantor
or their respective Affiliates will enter into reasonable long-term supply
agreements or tolling agreements for its portion of the titanium dioxide
produced by LPC to or with an independent third party; establish protections to
ensure that Buyers, Guarantor or their respective Affiliates obtain no
competitively sensitive information of the other owner of LPC; and/or extend on
current terms or cancel existing customer contracts for Buyers’, Guarantor’s or
their respective Affiliates’ portion of titanium dioxide produced by LPC. In
furtherance of the preceding sentence, (A) Buyers shall engage, within fourteen
days of the date hereto, a nationally recognized investment bank with experience
in asset sales to market the sale of Buyers’, Guarantor’s or their respective
Affiliates’ interest in LPC, and (B) Buyers and Guarantor shall use reasonable
best efforts, prior to the entry of the Sale Order, to enter into a letter of
intent with its partner in LPC or a bona fide third party purchaser (each, a
“Potential Purchaser”), to sell the LPC interests to such Potential Purchaser,
conditioned upon the consummation of the transactions contemplated by this
Agreement, entry into definitive documentation with such Potential Purchaser and
other customary conditions, unless based on (1) the Parties’ and Guarantor’s
discussions with Governmental Entities, (2) the arguments of the Parties and
Guarantor in favor of expiration of the waiting period under the HSR Act, and
(3) facts then available to the Parties, it is reasonably likely that the

67



--------------------------------------------------------------------------------



 



waiting period under the HSR Act will expire on or prior to the End Date;
provided that nothing in this Agreement shall be construed to require Guarantor,
Buyers or their respective Affiliates to agree to or to make any other
divestiture or any agreement to hold separate with respect to any other asset of
Guarantor, Buyers or Sellers in order to cause the expiration or termination of
the applicable waiting periods under the HSR Act or to obtain the relevant
approvals under any other Competition/Investment Laws or to resolve or settle
any objection or Litigation of any Governmental Entity or to have lifted,
vacated, reversed or overturned any Decree.
(c) Bankruptcy Approval.
     (i) No later than three Business Days following the execution of this
Agreement, Sellers shall file a motion seeking the issuance and entry by the
Bankruptcy Court of the Bidding Procedures Order (the “Bidding Procedures
Motion”) and the Sale Order (the “Sale Motion”), including all supporting pages,
each in form and substance reasonably satisfactory to Buyers, and shall use
their reasonable best efforts to have the Bankruptcy Court issue and enter the
Bidding Procedures Order (with only such changes thereto as Buyers shall approve
or request) within fifteen days from the filing date of the Bidding Procedures
Motion. For the avoidance of doubt, the Sale Motion and the Bidding Procedures
Motion may be consolidated into a single motion. Each of Sellers and Buyers
agree to take any action reasonably necessary or appropriate to obtain the
issuance and entry of the Bidding Procedures Order and the Sale Order, including
furnishing affidavits, declarations or other documents or information for filing
with the Bankruptcy Court; provided, however, in no event shall Buyer or Sellers
be required to agree to any amendment of this Agreement or changes to the
Bidding Procedures Order or Sale Order that are materially adverse to such
Party.
     (ii) The Sale Order will provide, among other things, that pursuant to
sections 105, 363 and 365 of the Bankruptcy Code: (A) the Acquired Assets shall
be sold to Buyers free and clear of all liens, claims, interests, and
encumbrances (whether known or unknown, secured or unsecured or in the nature of
setoff or recoupment, choate or inchoate, filed or unfiled, scheduled or
unscheduled, noticed or unnoticed, recorded or unrecorded, perfected or
unperfected, allowed or disallowed, contingent or non-contingent, liquidated or
unliquidated, matured or unmatured, material or nonmaterial, disputed or
undisputed, whether arising prior to or subsequent to the commencement of the
Chapter 11 Cases, and whether imposed by agreement, understanding, law, equity,
or otherwise, including claims otherwise arising under doctrines of successor
liability), including Liens, (except for Permitted Liens), and the Assumed
Liabilities shall be assumed by Buyers, in each case, pursuant to this Agreement
and the other Related Agreements; (B) Sellers shall assume and assign to Buyers
all of the Assumed Contracts as of the Closing Date pursuant to such order; (C)
Buyers shall, on or before the Closing Date, pay the Cure Amounts to the
appropriate parties as ordered by the Bankruptcy Court so as to permit the
assumption and assignment of the applicable Assumed Contract; (D) Buyers shall
be found to have demonstrated and established any adequate assurance of future
performance before the Bankruptcy Court with respect to the Assumed Contracts;
(E) Buyers shall be found to be a “good faith” purchaser within the meaning of
section 363(m) of the Bankruptcy Code;

68



--------------------------------------------------------------------------------



 



(F) Buyers shall have no liability or responsibility for any liability or other
obligation of Sellers arising under or related to the Acquired Assets other than
as expressly set forth in this Agreement, including successor or vicarious
liabilities of any kind or character, including any theory of antitrust,
environmental, successor or transferee liability, labor law, de facto merger or
substantial continuity; (G) Buyers shall have no liability for any Excluded
Liability; and (H) the releases in Section 6(p) are valid, binding and
enforceable against Debtors, their estates and successors and assigns.
     (iii) Sellers shall provide timely written notice of this Agreement, the
proposed sale of the Acquired Assets, the Sale Motion and the Bidding Procedures
Motion to (A) the Office of the United States Trustee for the Southern District
of New York; (B) counsel for all official committees appointed in the Chapter 11
Cases; (C) counsel for the agent acting on behalf of Sellers’ post-petition
lenders; (D) counsel for the agents or other Representatives acting on behalf of
Sellers’ primary pre-petition secured creditors; (E) the thirty largest
creditors of the Business by dollar value as of the commencement of the
Chapter 11 Cases, as determined based on the applicable Records of Sellers;
(F) all Persons actually known to Sellers to have asserted any Liens (other than
Permitted Liens) in or upon the interests of Sellers specifically in the
Acquired Assets, including all applicable Taxing Authorities; (G) all other
parties that have filed a notice of appearance and demand for service of papers
in the Chapter 11 Cases under Rule 2002 of the Federal Rules of Bankruptcy
Procedure promulgated under the Bankruptcy Code; and (H) any other Persons
required by the Bankruptcy Court or the Guidelines of the Southern District of
New York, including as required by General Order M-331 of the Bankruptcy Court,
or as reasonably requested by Buyers.
     (iv) Sellers acknowledge and agree that Buyers have expended considerable
time and expense in connection with this Agreement and the negotiation thereof
and the identification and quantification of assets to be included in the
Acquired Assets. In consideration therefor, the Bidding Procedures Motion shall
include a request from Sellers for approval of the Bidding Incentives as
administrative priority expenses under sections 503(b) and 507(a)(1) of the
Bankruptcy Code.
     (v) Non-Solicitation. From the time of execution and delivery by each
Seller and Buyer of this Agreement until the Bidding Procedures Order is entered
by the Bankruptcy Court and following entry of the Sale Order (both periods
being referred to as the “Non-Solicitation Period”), Sellers shall not, and
shall cause each of the Target Companies and, to the extent permitted in the
Tiwest Joint Venture Documents, Tiwest not to, nor shall they authorize or
permit any of their respective Representatives or Affiliates to directly or
indirectly, solicit, facilitate or encourage submission of any inquiries,
proposals or offers by, respond to any unsolicited inquiries, proposals or
offers submitted by, or enter into any discussions or negotiations regarding a
Competing Transaction with any Person (other than Buyers or any of their
respective Affiliates, agents or Representatives) with respect to (A) any sale
or other disposition of all or any portion of the Acquired Business, the equity
securities of Sellers, Target Companies, Tiwest (including for purposes of this
Section 5(c)(v), the Tiwest Joint Venture), the Acquired Assets or any similar
transaction with respect to the Acquired Business, Sellers, the Target
Companies, Tiwest or the Acquired Assets or (B) any Restructuring

69



--------------------------------------------------------------------------------



 



Transaction (such transactions described in clause (A) or (B) but excluding any
transactions with Buyers being referred to as an “Acquisition Transaction”); or
provide any information or data to, or have any discussions with any Person
relating to, or that could reasonably be expected to lead to or result in, any
Acquisition Transaction; or otherwise facilitate any effort or attempt to make
or implement any Acquisition Transaction; or approve, recommend, propose
publicly to approve or recommend or enter into any agreement or understanding
with any other Person that contemplates or relates to any Acquisition
Transaction. Sellers shall not, and shall not authorize any Target Company to,
execute any definitive documents relating to any Acquisition Transaction during
the Non-Solicitation Period; provided, however, that nothing in this
Section 5(c)(v) shall prohibit Sellers during the portion of the
Non-Solicitation Period preceding the entry of the Sale Order from responding to
any unsolicited inquiries from or engaging in discussions with the official
committees appointed in the Chapter 11 Cases or engaging in discussions with any
third parties in consultation with such official committees, with respect to
such Restructuring Transaction to the extent Tronox Incorporated determines, in
good faith, that such action is required by the Tronox Incorporated board of
directors’ fiduciary duties to Tronox Incorporated’s stakeholders. Sellers shall
notify Buyers promptly, but in any event within twenty-four hours after receipt,
of the receipt of any inquiries, proposals or offers related to any Acquisition
Transaction together with true and complete copies of all documents related
thereto.
(vi) Bankruptcy Court Approval.
     (A) Sellers shall use their reasonable best efforts to obtain entry by the
Bankruptcy Court of the Sale Order no later than one-hundred and five days after
the date of this Agreement.
     (B) Sellers shall consult with Buyers and their respective Representatives
concerning the Bidding Procedures Order, the Sale Order and any other orders of
the Bankruptcy Court and bankruptcy proceedings in connection with the
transactions contemplated by this Agreement and provide Buyers with copies of
applications, pleadings, notices, proposed orders and other documents relating
to such proceedings as soon as reasonably practicable prior to any submission
thereof to the Bankruptcy Court. Sellers further covenant and agree that, after
the entry of the Sale Order the terms of any reorganization or liquidation plan
they submit to the Bankruptcy Court or any other court for confirmation or
sanction shall not conflict with, supersede, abrogate, nullify or restrict the
terms of this Agreement, or in any way prevent or interfere with the
consummation or performance of the transactions contemplated by this Agreement,
including any transaction contemplated by or approved pursuant to the Bidding
Procedures Order and the Sale Order. In the event any other party in interest
proposes in any filing with the Bankruptcy Court any such plan, Sellers shall
take all reasonable action to oppose the plan and any related relief and to
enforce the Sale Order.

70



--------------------------------------------------------------------------------



 



(d) Conduct of Business.
     (i) Except (A) as otherwise expressly contemplated by this Agreement or the
Related Agreements, (B) as consented to in writing by Buyers (such consent not
to be unreasonably withheld, delayed or conditioned) or (C) as set forth in
Section 5(d)(ii) of the Disclosure Schedule, from the date hereof until the
Closing, Sellers shall, and shall cause Target Companies and their respective
Subsidiaries, and Tiwest (to the extent permitted in the Tiwest Joint Venture
Documents) to, use their reasonable best efforts to operate Sellers’, Target
Companies’, Tiwest’s and their respective Subsidiaries’ facilities and to
conduct the Acquired Business and the Tiwest Joint Venture in substantially the
same manner as conducted by Sellers, Target Companies, Tiwest and their
respective Subsidiaries in the Ordinary Course of Business prior to the date
hereof, including by using their reasonable best efforts to (1) meet all
material postpetition obligations relating to the Business as they become due,
(2) make, in all material respects, the budgeted capital expenditures set forth
in Section 5(d)(i) of the Disclosure Schedule within the time periods and in the
amounts indicated thereon and (3) preserve intact its present business
organization, material Acquired Permits, and its relationships with its key
customers and suppliers.
     (ii) Without limiting the generality of the foregoing, except (x) as
otherwise expressly contemplated by this Agreement or the Related Agreements,
(y) with the prior written consent of Buyers, (such consent not to be
unreasonably withheld, delayed or conditioned) or (z) as set forth in
Section 5(d)(ii) of the Disclosure Schedule, during the period from and after
the date hereof until the Closing, each of Sellers shall not, and shall cause
each of Target Company and their respective Subsidiaries not to, do, and shall
not approve or authorize Tiwest or the Tiwest Joint Venture to do any of the
following:
     (A) offer, issue, deliver, sell, pledge or otherwise encumber or subject to
any Lien (other than a Permitted Lien) the capital stock, other equity interests
of Tronox Australia, or any Target Company or Tiwest or securities convertible
into or exchangeable for, or any rights, warrants, options to acquire, any such
shares of Capital Stock or other equity interest in Tronox Australia, or any
Target Company or Tiwest;
     (B) acquire or agree to acquire by merging or consolidating with, or by
purchasing a substantial equity interest in or a substantial portion of the
assets of, or by any other manner, any business of another Person;
     (C) sell, assign, license, transfer, convey, lease, encumber or subject to
any Lien (other than a Permitted Lien or any Lien that will be released at or
prior to the Closing) or otherwise dispose of Acquired Assets (including the
Tiwest Joint Venture Interests) or the Target Companies’ Assets having a fair
market value in excess of $50,000 individually or $250,000 in the aggregate,
other than sales of Inventory in the Ordinary Course of Business;
     (D) other than in accordance with Section 5(j) hereof and related solely to
the Acquired Business, (1) enter into, assume or reject or amend, restate,

71



--------------------------------------------------------------------------------



 



supplement, modify, waive or terminate any Material Contract, material Permit or
unexpired Lease, (2) enter into any settlement of any demand, dispute, suit,
cause of action, claim or proceeding relating to a Material Contract or
(3) enter into any Contract that would not be a Material Contract that (a) is
outside the Ordinary Course of Business, (b) delays or is reasonably expected to
delay the Closing, or (c) subjects any Seller or any Target Company, including,
in the case of Tronox Australia, the Tiwest Joint Venture Interests, to any
material non-compete or other similar material restriction on the conduct of the
Acquired Business that would be binding following the Closing;
     (E) with respect to Covered Employees, except as may be required by
applicable laws or any Employee Benefit Plan, (1) grant any increase or
acceleration in compensation or benefits, except in the Ordinary Course of
Business; (2) grant any increase in severance or termination pay (including the
acceleration in the exercisability of any options or in the vesting of shares of
common stock (or other property)), except in the Ordinary Course of Business;
(3) enter into any employment, deferred compensation, severance or termination
agreement with or for the benefit of any such Covered Employee who is a
management-level employee or anyone who upon hire, would become any such Covered
Employee; or (4) terminate the employment of any Covered Employee except due to
cause, death, disability or as otherwise determined in the reasonable discretion
of Sellers exercising their business judgment, as consistent with the Ordinary
Course of Business; provided that Sellers shall inform Buyers of any proposed
termination of management-level employees in writing at least two Business Days
before the termination becomes effective and shall promptly inform Buyers of any
termination of any other Covered Employee promptly after the termination becomes
effective;
     (F) engage in any activity with the express purpose of accelerating the
collection of accounts receivable or delaying the payment of accounts payable
relating to the Acquired Business that, in each case, is outside the Ordinary
Course of Business;
     (G) (1) authorize or agree to any changes in or to the current approved
budget or business plan of the Tiwest Joint Venture, (2) encourage or recommend
any changes to the current approved budget or business plan of the Tiwest Joint
Venture to the Tiwest Joint Venture Participants, and (3) act other than in
accordance with the current approved budget or business plan of the Tiwest Joint
Venture, in each case, as in effect from time to time;
     (H) (1) adopt or change any method of accounting (except as required by
changes in GAAP), or (2) make, change or revoke any Tax election, change any
annual Tax accounting period, file any amended Tax Return, enter into any
closing agreement, settle any Tax claim or assessment, surrender any right to
claim a Tax refund, consent to the extension or waiver of the limitations period
applicable to any Tax claim or assessment, or take or omit to take any other
action

72



--------------------------------------------------------------------------------



 



if such action or omission would have a material and adverse effect on either
Buyer or any Target Company after the Closing;
     (I) permit any Target Company or Tiwest or their respective Subsidiaries to
commit to make any capital expenditures, which, in the aggregate, exceeds the
budgeted capital expenditures set forth in Section 5(d)(i) of the Disclosure
Schedule) by more than $100,000, unless the associated payment obligation is
accounted for as an Assumed Current Liability or is due under its terms in full
prior to the Closing;
     (J) adopt or propose any amendments to any of Tronox Australia’s or the
Target Companies’ or their respective Subsidiaries’ certificate of
incorporation, bylaws or other organizational or governing document or adopt or
propose any amendment or modification to or agree to any material amendment or
modification to the Tiwest Joint Venture Documents;
     (K) (1) transfer, assign, pledge, convey or grant any ownership interest or
exclusive license or right to Acquired Intellectual Property, except in the
Ordinary Course of Business; (2) grant any material nonexclusive license to any
Acquired Intellectual Property, except those in the Ordinary Course of Business;
(3) take any action that would, or fail to take any action the failure of which
would, directly or indirectly cause any of the Acquired Intellectual Property to
enter the public domain or result in the abandonment, unenforceability or
invalidity of any such Acquired Intellectual Property; or (4) extend, amend or
modify any Person’s license rights to any Acquired Intellectual Property, other
than in the Ordinary Course of Business;
     (L) with respect to the Target Companies and their respective Subsidiaries,
incur, create, assume, guarantee or otherwise become liable for any obligation
for borrowed money, purchase money indebtedness or any obligation of any other
Person, whether or not evidenced by a note, bond, debenture, guarantee,
indemnity, letter of credit or similar instrument, except for trade payables
incurred in the Ordinary Course of Business;
     (M) discharge or settle any Liabilities owed to the Target Companies or
Tronox Australia (absolute, accrued, asserted or unasserted, contingent or
otherwise) in excess of $1,000,000 individually or $2,500,000 in the aggregate
except in accordance with Section 5(m); or
     (N) agree to take any of the foregoing actions.
     (e) Information and Consultation. The Parties shall, and Sellers shall
cause Target Companies to, in a timely fashion and in any event prior to any
public announcement or press release, engage in all information and consultation
processes, as required under domestic regulations, with their appropriate bodies
of worker representation, if any, in connection with the sale transaction
contemplated herein.

73



--------------------------------------------------------------------------------



 



     (f) Notice of Developments. From the date hereof until the Closing Date,
(i) Sellers shall disclose to Buyers in writing any material breach or variances
from Sellers’ representations and warranties contained in Section 3 promptly
upon discovery thereof and any failure to comply with or satisfy in any material
respect any covenant or agreement to be performed, complied or satisfied by them
and (ii) Buyers shall disclose to Sellers in writing any material breach or
variance from Buyers’ and Guarantor’s representations and warranties contained
in Section 4 promptly upon discovery thereof and any failure to comply with or
satisfy in any material respect any covenant or agreement to be performed,
complied or satisfied by them. No notification under this Section 5(f) shall
affect in any way the representations, warranties, covenants or agreements of
the parties hereto or the conditions to the obligations of the parties under
this Agreement nor shall such notification alter the effect of such breach (to
the extent not cured) with respect to the provisions of Section 7.
(g) Access.
     (i) Upon reasonable advance written request by Buyers, Sellers will, and
will permit and cause the Target Companies (and will use reasonable best efforts
to cause Tiwest and the Tiwest Joint Venture Participants), (A) to permit,
Buyers and their respective Representatives to have reasonable access during
normal business hours, and in a manner so as not to interfere unreasonably with
the normal business operations of Sellers, Target Companies, Tiwest or the
Tiwest Joint Venture Participants to all premises, properties, personnel,
Records, IT Systems and Contracts used or held for use in the operation of the
Business and the Tiwest Joint Venture, in each case, for the purpose of
evaluating, and reviewing the Business, the Tiwest Joint Venture and each Target
Company’s and Tronox Australia’s business, properties, the Acquired Assets and
the Assumed Liabilities and (B) to furnish reasonably promptly to Buyers such
information concerning Sellers’, the Target Companies’ and the Tiwest Joint
Venture’s business, properties, contracts, records and personnel as may be
reasonably requested, from time to time, by or on behalf of Buyers; provided,
however, that, for avoidance of doubt, the foregoing shall not require any Party
to waive, or take any action with the affect of waiving, its attorney client
privilege or any confidentiality obligation to which it is bound with respect
thereto or take any action in violation of applicable law. During the period
from the date hereof and ending upon the Closing, Buyers shall not, and shall
cause their respective Representatives not to, contact any customers, suppliers
or licensors of the Business in connection with or pertaining to the acquisition
of the Acquired Assets under this Agreement except with the prior written
consent of Tronox Incorporated (which consent shall not be unreasonably
withheld, conditioned or delayed).
     (ii) All information obtained pursuant to this Section 5(g) shall be
subject to the terms and conditions of the Confidentiality Agreement.
     (h) Press Releases and Public Announcements. Prior to the Closing, the
parties hereto will consult with each other and in relation to the Tiwest Joint
Venture, with the Tiwest Joint Venture Participants, before issuing, and will
provide each other reasonable opportunity to review and comment upon, any press
release or, to the extent practicable, other written public statements with
respect to the existence or subject matter of this Agreement; provided, however,
that any party may make (and permit the making of) any public disclosure that is
required by the

74



--------------------------------------------------------------------------------



 



Bankruptcy Court or that it believes in good faith is required by applicable law
or any listing or trading agreement concerning its or any of its respective
Affiliates’ publicly traded securities (in which case the disclosing party will
use its reasonable best efforts to advise the other parties prior to making the
disclosure).
     (i) Bulk Transfer Laws. Buyers acknowledge that the Asset Sellers will not
comply with the provisions of any bulk transfer laws of any jurisdiction in
connection with the transactions contemplated by this Agreement, and hereby
waive all claims related to the non-compliance therewith.
(j) Cure Amounts.
     (i) U.S. Sellers have delivered, or will deliver as soon as practicable
after the date hereof, to U.S. Buyer a schedule containing Sellers’ reasonable
estimate of the Cure Amounts for each Contract that is listed on Annex B as of
the date hereof. U.S. Sellers have set forth in Annex C, a list of each Contract
that U.S. Sellers reasonably believe in good faith require Cure Amounts in
excess of $50,000 along with U.S. Sellers’ reasonable good faith estimate of the
Cure Amount for each such Contract. U.S. Sellers shall reasonably cooperate with
and provide such additional information to U.S. Buyer so to identify and provide
to U.S. Buyer as promptly as practicable all Contracts relating to the Business
(and the related Cure Amounts) and subject to assumption or rejection (each, an
“Assumable Contract”).
     (ii) On or before the hearing on the Bidding Procedures, U.S. Buyer will
provide U.S. Sellers with a list of Assumable Contracts on Annex B that
represents U.S. Buyer’s reasonable best efforts to identify the Assumable
Contracts that U.S. Buyer desires to assume from U.S. Sellers at such time. From
and after the date hereof, (A) U.S. Buyer may add any Assumable Contract to
Annex B from and after the date hereof until the earlier to occur of
(1) March 31, 2010 or (2) the Closing, subject to Section 2(j) and 6(b), and
(B) U.S. Buyer may delete any Assumable Contract from Annex B from and after the
date hereof until the later to occur of (1) the Closing or (2) three Business
Days following entry of a Final Order determining all Cure Amounts and adequate
assurance (if any) required for such Assumable Contract (with respect to each
Assumable Contract, the “Applicable Assumption Deadline”). In the event that
U.S. Buyer shall determine to reject or refuse assignment of any Assumable
Contract, U.S. Buyer shall have no obligations with respect to such Assumable
Contract, including any obligation to cure any defaults thereunder. Any
Assumable Contract listed on Annex B at the close of business on the Applicable
Assumption Deadline shall be an Assumed Contract designated to be assumed and
assigned to U.S. Buyer, with U.S. Buyer being responsible for all Cure Amounts
associated therewith. U.S. Buyers shall not be required to make any payment for
Cure Amounts for any Assumable Contracts removed from Annex B.
     (iii) With respect to each Assumable Contract listed on Annex B, at the
Applicable Assumption Deadline, subject to the approval of the Bankruptcy Court
pursuant to the Sale Order, or such other order of the Bankruptcy Court and/or
the consent of the applicable counterparties to the extent necessary to effect
the assignment for such Assumable Contract in any case, U.S. Sellers shall
assume and assign to U.S.

75



--------------------------------------------------------------------------------



 



Buyer and U.S. Buyer shall assume from U.S. Sellers all such Assumable
Contracts, unless previously removed from Annex B pursuant to this Section 5(j).
     (iv) U.S. Sellers shall use their reasonable best efforts, including the
filing and prosecution of any and all appropriate proceedings in the Bankruptcy
Court, to establish the Cure Amount, if any, for each Assumable Contract that
Buyer adds to Annex B from and after the date hereof. Any motions filed with,
and any proposed orders submitted to, the Bankruptcy Court seeking authorization
after the date hereof to assume or reject any Contracts shall be in form and
substance satisfactory to U.S. Buyer. To the extent that any counterparty
objects to a proposed Cure Amount or to the assumption and assignment on any
other grounds (each, an “Objecting Counterparty”), U.S. Sellers shall reasonably
cooperate with U.S. Buyer to negotiate with such Objecting Counterparty,
including attending meetings and conferences with such Objecting Counterparty
and its representatives as U.S. Buyer reasonably requests, and providing U.S.
Buyer with reasonable access to the books and records of U.S. Sellers to defend
the proposed assignment and assumption and Cure Amount. Under no circumstances
shall U.S. Sellers, without the written consent of U.S. Buyer, (A) compromise or
commence any action with respect to a negotiated Cure Amount required to be made
under the Bankruptcy Code to effectuate the assumption of any Assumable
Contract, (B) agree to any other amendments, supplements or modifications of, or
waivers with respect to, any Assumable Contract as part of a negotiated Cure
Amount, or (C) reject or take any action (or fail to take any action that would
result in rejection, repudiation or disclaimer by operation of law) to reject,
repudiate or disclaim any Assumable Contract.
     (v) At the Applicable Assumption Deadline, to the extent not previously
paid, U.S. Buyer shall cure any monetary defaults under each Assumed Contract by
payment of any Cure Amounts related to Assumed Contracts as ordered by the
Bankruptcy Court, and U.S. Sellers shall have no Liability for any Cure Amounts
related to Assumed Contracts; provided, however, that notwithstanding anything
to the contrary in this Agreement, if the Cure Amount with respect to any
Assumable Contract with a vendor of U.S. Sellers that is not listed on Annex C
as of the date hereof exceeds $50,000 (an “Excluded Cure Amount”) and U.S. Buyer
agrees to assume such Assumable Contract, then U.S. Sellers shall be responsible
for the payment of such Excluded Cure Amount; provided, further, that the
immediately preceding proviso shall not apply if Sellers could not have
reasonably known as of the date hereof that the Cure Amount of such Assumable
Contract would exceed $50,000 unless, in each case, such Assumable Contract is a
Contract (A) containing pricing terms that are below market pricing terms for
the same goods, materials or services or (B) that Buyers would be unable to
replace on substantially similar terms and conditions.
     (vi) Notwithstanding any other provision of this Agreement, each Contract
to which Tronox Australia is party (other than Contracts with other Sellers)
shall be an Acquired Asset and shall be assumed by and assigned to Australia
Buyer and shall be an Assumed Contract.
     (vii) Any Contract of the Asset Sellers that is not assumed by U.S. Buyer
as provided in this Section 5(j) shall be an Excluded Asset.

76



--------------------------------------------------------------------------------



 



     (k) Replacement Bonding Requirements. On or prior to the Closing Date,
Buyers agree to provide replacement guarantees, standby letters of credit or
other assurances of payment with respect to all Bonding Requirements, in form
and substance satisfactory to the respective banks or other counterparties, and,
both prior to and following the Closing Date, Buyers and Sellers shall
reasonably cooperate to obtain a release of Sellers in form and substance
reasonably satisfactory to Buyers and Sellers with respect to all Bonding
Requirements.
     (l) Competing Transaction. From and after the date the Bidding Procedures
Order is entered by the Bankruptcy Court, Sellers and Target Companies are
permitted, and are permitted to cause their Representatives and Affiliates, to
(i) initiate contact with, solicit or encourage submission of any inquiries,
proposals or offers by, respond to any unsolicited inquiries, proposals or
offers submitted by, and enter into any discussions or negotiations regarding
any of the foregoing with, any Person (in addition to Buyers and their
respective Affiliates, agents and Representatives) in connection with any
Competing Transaction, provided, however, that any such solicitation may occur
only in accordance with the Bidding Procedures Order, and (ii) engage in
discussions with the official committees appointed in the Chapter 11 Cases or
third parties in consultation with such official committees with respect to a
Restructuring Transaction to the extent that Tronox Incorporated determines, in
good faith, that such action is required by the Tronox Incorporated board of
directors’ fiduciary duties to Tronox Incorporated’s stakeholders. In addition,
Sellers may supply information relating to the Business and the Acquired Assets
to prospective purchasers and other third parties in connection with a
Restructuring Transaction; provided that no non-public information may be
furnished until Sellers receive an executed confidentiality agreement from any
such Person containing terms and provisions that in the aggregate are no less
favorable in any material respect to Sellers (other than with respect to the
effective periods (e.g., the term of such agreement or any other provisions
related to timing limitations therein) and the non-disclosure and
non-solicitation provisions contained therein, all of which terms shall be
commercially reasonable) than those contained in the Confidentiality Agreement
(each, an “Acceptable Confidentiality Agreement”). Subject to any restrictions
under applicable Competition/Investment Law, any non-public information provided
to such third Persons after entry into an Acceptable Confidentiality Agreement
that has not previously been provided to Buyers shall be delivered to Buyers
promptly after delivery of such information to a third Person. Sellers and the
Target Companies shall not, and shall not permit any of their respective
Subsidiaries to, terminate, amend, modify or waive, and shall seek to enforce to
the fullest extent permitted under applicable law, such Acceptable
Confidentiality Agreements. At the Closing, Sellers shall either assign the
Acceptable Confidentiality Agreements to Buyer (to the extent such agreements
relate to the Acquired Business or the Acquired Assets), in which case such
agreements (or portions thereof) shall constitute Assumed Contracts, or seek to
enforce, upon Buyers’ request and at Buyers’ sole cost and expense, any
Acceptable Confidentiality Agreement. Sellers shall notify Buyers within
twenty-four hours after receipt of any proposal with respect to any Competing
Transaction or Restructuring Transaction and shall deliver to Buyers by email
transmission or same day courier service true and complete copies of all
documents related to any such offer. Sellers shall (i) keep Buyers informed on a
reasonably prompt basis of the status of any such proposal or offer and
(ii) provide Buyers reasonably promptly, and in any event with forty-eight
hours, with copies of all significant correspondence and other written material
sent or received in connection with any such offer or proposal.

77



--------------------------------------------------------------------------------



 



(m) Pre-Closing Assistance.
     (i) If requested by Buyers from and after the date hereof, Sellers shall:
     (A) engage Ernst & Young LLP, Sellers’ auditor, to provide U.S. Buyer with
audited historical financial statements for the Acquired Business for the fiscal
years 2006, 2007 and 2008 on or prior to ninety days after the entry of the
Bidding Procedures Order and to provide unaudited financial statements for the
Acquired Business for the nine-month periods ended September 30, 2009 and
September 30, 2008 on or prior to ninety days after the entry of the Bidding
Procedures Order (the “Carve-Out Financial Statements”). Sellers shall also
provide such direction and assistance as is required to support their auditor’s
reasonable needs under the above-referenced engagement and meeting the
above-referenced deadline, including (1) executing and delivering management
representation letters as reasonably agreed upon by Sellers and Sellers’ auditor
(provided that nothing herein shall require a representation as to the amount of
or need for an accrual for environmental Liabilities or any other contingent
reserves for liabilities not to be assumed by Buyers), (2) providing prepared
relevant financial statements to be the subject of the audit, (3) providing all
reasonably required supporting accounting records and (4) providing reasonable
access to relevant systems, files and persons. Nothing in this
Section 5(m)(i)(A) shall require any Seller to pay or incur Liability for any
fee or other expense of Sellers’ auditor that is not advanced or simultaneously
reimbursed by U.S. Buyer. In the event Sellers’ auditor declines to be engaged
or the audited portion of the Carve-Out Financial Statements is not delivered by
the above-mentioned deadline or it becomes reasonably apparent that such
deadline will not be met, Sellers shall (a) engage and provide such assistance
as is required to support Buyers’ auditor’s reasonable needs in order to provide
an audit within a reasonably prompt timeframe, including (i) executing and
delivering management representation letters as reasonably agreed upon by
Sellers and U.S. Buyer’s auditor (provided that nothing herein shall require a
representation as to the amount of or need for an accrual for environmental
Liabilities or other contingent reserves for Liabilities not to be assumed by
Buyers), (ii) providing prepared relevant financial statements to be the subject
of the audit, (iii) providing all reasonably required supporting accounting
records and (iv) providing reasonable access to relevant systems, files and
persons and (b) pay U.S. Buyer promptly after receiving an invoice $1,000,000
towards the audit fees of Buyers’ auditor, except in the case that U.S. Buyer’s
auditor is Ernst & Young LLP or one of its Affiliates;
     (B) following the entry of the Sale Order, communicating to those employees
listed on Section 5(m)(ii)(B) of the Disclosure Schedule a commitment to pay
retention bonuses at such times and in such amounts and subject to such
conditions as may be determined by U.S. Buyer; provided that in no event shall
Sellers be required to obligate themselves to make payments that are not
advanced or simultaneously reimbursed by U.S. Buyer. U.S. Buyer hereby agrees to
assume such obligations at Closing;

78



--------------------------------------------------------------------------------



 



     (C) as soon as reasonably possible following the date of this Agreement,
but in no event later than thirty days following the date hereof, provide U.S.
Buyer with a reasonably comprehensive description of the processes used in
Sellers’ order to cash activities;
     (D) subject to U.S. Buyer providing Sellers with a reasonably comprehensive
description of its order to cash process descriptions, required field
definitions, formats, system interface table formats, and examples of data and
documentation used in U.S. Buyer’s order to cash process and systems (the “Buyer
Master Data Description”) (such deliverable to be due as soon as reasonably
possible following the date of this Agreement, but in no event later than thirty
days following the date hereof), Sellers will provide to U.S. Buyer the Seller
Master Data with respect to the Acquired Business (in a format that reasonably
matches the Buyer Master Data Description or other format reasonably requested
by U.S. Buyer) to U.S. Buyer by the later to occur of (1) December 15, 2009 or
(2) five days after the date of the entry of the Sale Order. If, subsequent to
U.S. Buyer providing the Buyer Master Data Description, Sellers believe U.S.
Buyer has not fully complied with its obligations in this Section 5(m)(i)(D),
then Sellers shall promptly notify U.S. Buyer of the specific deficiencies with
respect to the U.S. Buyer’s provision of the Buyer Master Data Description.
Notwithstanding the above, prior to the Closing Date, U.S. Buyer shall only
permit U.S. Buyer’s IT Clean Team to have access to, view or use such Seller
Master Data or any portion thereof. If this Agreement is terminated for any
reason prior to the Closing, then U.S. Buyer shall, and shall cause the IT Clean
Team to, promptly destroy or return to Sellers, at U.S. Buyer’s election, all
such Seller Master Data (and all copies and derivative products thereof) and, in
the case of destruction, U.S. Buyer shall certify such destruction to Sellers in
writing;
     (E) assign to such Buyer (or to an Affiliate of such Buyer as such Buyer
may direct) as of the Closing, to the extent assignable, any lockboxes and
accounts used by any Target Company, Tronox Australia or Tiwest in the Acquired
Business, and execute and deliver such documentation reasonably required by such
Buyer to establish the collection accounts as collateralized accounts for such
Buyer’s proposed participation in a securitization or asset-backed lending
program; and
     (F) within ten Business Days prior to the Closing, execute and deliver
customary instructions to those customers of the Acquired Business identified by
such Buyer to make payments to bank accounts designated by such Buyer from and
after the Closing.
     (ii) Nothing in Section 5(m)(i) shall require such cooperation to the
extent it would unreasonably interfere with the ongoing operations of any
Seller, Target Company or Tiwest and nothing in this Section 5(m) shall require
any Seller, any Affiliate of any Seller, any Target Company or Tiwest to pay or
incur Liability for any fee or other expense that is not advanced or
simultaneously reimbursed by Buyers. Sellers and the Target Companies hereby
consent to the use of any such Person’s logo, subject to the

79



--------------------------------------------------------------------------------



 



prior written approval of its use (such approval not to be unreasonably
withheld, conditioned or delayed), in connection with the Debt Financing.
     (iii) Notwithstanding the foregoing, neither any breach of this
Section 5(m) nor the unavailability or terms of any Debt Financing shall affect
Buyers’ obligation to close the transactions contemplated by this Agreement or
be deemed to be a breach of a covenant of any Seller for purposes of
Section 7(a) and Section 8(a). Failure by Sellers to comply with
Sections 5(m)(i)(A) and/or (B) above shall result in a reduction to the Initial
Purchase Price of $3,000,000, which reduction shall be Buyers’ sole remedy for
such breach or breaches; provided that no such reduction shall be made if the
Carve-Out Financial Statements are available to Buyers at the time of the
Closing. Failure by Sellers to comply with Sections 5(m)(i)(C), (D), (E) and/or
(F) shall result in a reduction to the Initial Purchase Price of $5,000,000,
which reduction shall be Buyers’ sole remedy for such breach or breaches;
provided that no such reduction shall be made if financing of receivables of the
Acquired Business through the securitization or asset-backed lending program of
Buyers’ Affiliates is consummated or could reasonably have been consummated by
Buyer at or prior to the Closing.
     (n) Indebtedness of Target Companies. Immediately prior to the Closing, all
outstanding indebtedness for borrowed money, together with any interest accrued
thereon and any other amounts that may come due and payable as of the Closing
Date owed by any Target Company to any Seller (other than any Retained
Intercompany Balances) will be contributed to the equity capital of such Target
Company. Prior to the Closing, Sellers shall cause the Target Companies and
their Subsidiaries to pay off in full all of the outstanding indebtedness for
borrowed money, together with any interest accrued thereon and any other amounts
that may come due and payable as of the Closing Date owed by any Target Company
or any of its Subsidiaries to any Person (other than a Target Company or a
Seller) other than any Retained Intercompany Balances. As of the Closing Date,
the Target Companies and their Subsidiaries shall have no outstanding
indebtedness for borrowed money, other than any Retained Intercompany Balances,
and all Liens related to such indebtedness, other than any Retained Intercompany
Balances, shall be fully terminated, cancelled and extinguished. For the
avoidance of doubt, the only Intercompany indebtedness owed between Tronox
Australia and any Seller that will be assumed by Australia Buyer will be any
such indebtedness scheduled on Annex J. Sellers, Target Companies and their
Subsidiaries shall use commercially reasonable efforts to preserve the tax
attributes of the Target Companies in connection with taking all actions
required by this Section 5(n).
     (o) Transfer of Excluded Subsidiaries. Prior to the Closing, Sellers shall,
and shall cause Tronox Holland to, transfer, sell, convey, assign or otherwise
dispose of all of the equity interests directly or indirectly held by Tronox
Holland in the Excluded German Subsidiaries and, in the case that the election
to purchase Tronox Netherlands is exercised pursuant to Section 5(s), the
Excluded Danish Subsidiaries. As of the Closing Date, no Seller, Target Company
or any of their respective Subsidiaries or the Acquired Business shall have any
obligation or Liability arising out of or relating to Tronox Holland’s ownership
of equity interests in the Excluded German Subsidiaries or, in the case that the
election to purchase Tronox Netherlands is exercised pursuant to Section 5(s),
Tronox Netherlands’ ownership of equity interests in the Excluded Danish
Subsidiaries.

80



--------------------------------------------------------------------------------



 



(p) Target Companies’ Asset Sales.
     (i) If Sellers are unable to obtain the PBGC Release at least thirty days
prior to the Closing, then U.S. Buyer may elect (the “Asset Sale Option”), by
delivering a written notice to Sellers at least twenty days prior to the Closing
Date, at its sole discretion, to restructure the acquisition of any of the
Target Companies by acquiring all of the properties and assets (the “Target
Companies’ Assets”) and Liabilities of such Target Companies in an asset
acquisition rather than the acquisition of the Target Interests as contemplated
by this Agreement, in which case U.S. Buyer and Sellers shall, and Sellers shall
cause the Target Companies to, enter into one or more separate asset purchase
agreements in the form set forth as Exhibit O with each of the Target Companies
(each, a “Target Company APA”) with respect to the Target Companies’ Assets and
all of Target Companies’ Liabilities, and any reasonably required transfer
documents, pursuant to which, among other things, each Target Company shall
assign, to the extent permitted under applicable Law, all Permits required by
the applicable Governmental Entities to operate the business of such Target
Company and assign all Contracts to which such Target Company is a party.
     (ii) If a consent of any third party or Governmental Entity with respect to
the transfer or assignment to and operation by U.S. Buyer of any of the Target
Companies’ Assets (including any Contracts) is required but cannot, in the
opinion of Sellers or the relevant Target Companies, be obtained as promptly as
reasonably practicable following the entry of the Sale Order (but in any case on
or prior to the End Date), so long as all other conditions in Section 7 are
satisfied or anticipated to be satisfied at the Closing, the provisions set
forth in Section 2(j) shall apply to such Target Companies’ Assets mutatis
mutandis.
     (iii) The U.S. Buyer and Sellers agree that it is the intent of the Parties
that the transactions contemplated under this Section 5(p) will not in any way
expand the Liabilities of Sellers and their Affiliates under this Agreement or
any other Related Agreement, and that the transactions contemplated under this
Section 5(p) shall (A) not be conditioned upon any consents, approvals or
notices to or from any third party or Governmental Entity (provided that Sellers
shall comply with Section 5(b)(i) and Section 5(b)(iii)), (B) require the U.S.
Buyer to offer employment to all employees who are employed by such Target
Company (or Target Companies, as the case may be) at Closing, and (C) require
U.S. Buyer to indemnify the Target Company (or Target Companies, as the case may
be) for any Liabilities of such Target Company that arise prior to the Closing.
For the avoidance of doubt, and notwithstanding any other provision in this
Agreement, U.S. Buyer shall be responsible for all Transfer Taxes pursuant to
Section 6(h)(i) arising out of the transactions contemplated under this
Section 5(p).
     (iv) Notwithstanding the foregoing, unless U.S. Buyer has exercised the
Asset Sale Option within the time period set forth in Section 5(p)(i), at the
Closing, Sellers shall transfer to U.S. Buyer the Target Interests pursuant to
this Agreement.

81



--------------------------------------------------------------------------------



 



(q) Insurance.
     (i) Prior to the Closing, Sellers shall use reasonable best efforts (A) to
amend all casualty and property insurance policies in the name of any of Tronox
Australia or Tiwest so as to name Australia Buyer or its designee as an
additional insured on each such Insurance Policy where Tronox Australia or
Tiwest is a named party, and (B) to enter into a tail directors’ and officers’
insurance policy with a reputable insurance company on customary terms, which
insurance policy shall be in effect for a period of at least six years following
the Closing Date.
     (ii) From and after the Closing, Sellers shall reasonably assist Buyers
with claims for recovery of damages for breaches of representations, warranties
or covenants contained in Contracts related to the Acquired Business that have
not been assigned to Buyers (the “Contract Indemnities”) with respect to claims
arising out of pre-Closing events or occurrences in the Acquired Business.
Seller will pay such Contract Indemnities proceeds to Buyers net of deduction
and reasonable expense of recovery.
     (iii) As necessary to enable Buyers to exercise their respective rights
under Section 5(q)(ii), Sellers shall (A) provide information in its possession
regarding any such claim under applicable Contract or reasonably required under
the applicable Contract and (B) at Buyers’ cost and expense, provide any further
reasonable assistance in connection with prosecution of claims. Buyers shall
provide Sellers prompt written notice of any claims that it desires to submit
pursuant to Section 5(q)(ii) and shall provide to Sellers all information as may
be required by the applicable Contract or reasonably required under the
applicable Contract in connection with such claim.
     (r) PBGC Release. Sellers shall, and shall cause the Target Companies and
their Subsidiaries to, reasonably cooperate in good faith to assist Buyers in
obtaining an agreement, waiver and release from PBGC (the “PBGC Release”),
pursuant to which PBGC shall (i) waive its rights, covenant not to sue, release
and discharge the Target Companies, Tiwest and each of their respective
Representatives of and from any and all actions, suits, causes of action,
contracts, debts, sums of money, controversies, claims, demands, Liabilities,
losses, judgments, costs, attorneys fees, damages and expenses of any kind
whatsoever, whether in law, equity or otherwise, known or unknown, actual or
contingent, including any claims, actions or Liabilities with respect to or
arising from any Employee Benefit Plan subject to Title IV of ERISA (“Pension
Plans”), including any Liabilities imposed or that could be imposed under ERISA
or the Code, which the PBGC may now have, ever has had or ever will have, from
the beginning of the world relating to or arising from the Pension Plans
(collectively, the “Released Matters”); provided, however, that this subsection
excludes any of the U.S. Sellers and certain of their Affiliates who (A) seek
relief in the Chapter 11 Cases (“Debtors”); (B) agree not to pursue or perfect
any Lien or claim with respect to the Pension Plans, whether arising before or
after the date of this Agreement, against the Target Companies or any of their
assets or equity or any of the proceeds from the sale thereof; and (C) forever
waive its rights, covenants not to sue, releases, and discharges Buyers,
Guarantor and each of their respective Representatives or against any other
party who is selected as the winning bidder pursuant to the bidding procedures
approved by the Bankruptcy Court or otherwise with respect to the sale of
(1) substantially all of the assets of the Debtors and (2) the stock or assets
of the Target Companies (collectively, the

82



--------------------------------------------------------------------------------



 



“Third Party Beneficiaries”), of and from any and all Released Matters, which
the PBGC may now have, ever has had or ever will have, from the beginning of the
world relating to or arising from the Pension Plans, any Released Matter or
Buyers, Guarantor or their respective Affiliates (or any Third Party
Beneficiaries) purchase of the Debtors’ assets, including the stock and assets
of the Target Companies. Notwithstanding any other provision herein, if the PBGC
Release is conditional upon the payment of any monies, then U.S. Buyer, in its
discretion, may make any necessary payment to PBGC; it being understood and
agreed that Sellers shall be responsible for the first $2,000,000 of any such
payment to PBGC, which amount shall be included in the calculation of the
Assumed Current Liabilities with respect to the determination of the Estimated
Net Working Capital Amount and the Net Working Capital on the Conclusive Net
Working Capital Statement hereunder (such amount, the “Sellers PBGC Amount”).
     (s) Election to Purchase Tronox Netherlands. U.S. Buyer may elect at least
thirty Business Days prior to the Closing Date to purchase all of the issued and
outstanding equity interests of Tronox Netherlands instead of all of the issued
and outstanding equity interests, or assets, of Tronox Holland. In the event of
such election, Tronox Netherlands shall be treated as a Target Company for all
purposes of this Agreement, including, for the avoidance of doubt, Section 5(p);
it being understood and agreed, however, that Sellers make no representations or
warranties with respect to Tronox Netherlands and that Tronox Netherlands shall
not be required to perform any covenants or other agreements hereunder.
     (t) Covered Employees. Section 5(t) of the Disclosure Schedule sets forth a
list of each of the Covered Employees, other than Covered Employees employed by
Tiwest, along with the following information as to each, as of July 31, 2009:
employing entity, site of employment, position held, hire date, annualized base
salary or hourly wages, aggregate annual compensation, accrued but unused paid
time off, accrued long-service leave, reason for leave of absence (if
applicable) and duration of leave of absence (if applicable). Section 5(t) of
the Disclosure Schedule will be updated with current information as to each
Covered Employee, other than a Covered Employee employed by Tiwest, as of a date
within three days prior to the Closing Date.
     (u) Employee Layoffs. Section 5(u) of the Disclosure Schedule sets forth as
of the date hereof a list of employee layoffs, by date and site of employment
(as contemplated by the WARN Act), implemented by Sellers with respect to the
Covered Employees during the past ninety days. Section 5(u) of the Disclosure
Schedule will be updated with current information as to each site of employment
(as contemplated by the WARN Act) as of a date within three days prior to the
Closing Date and again on the Closing Date.
     (v) Seller Retained Employees. No later than thirty days before the Closing
Date, U.S. Sellers shall deliver to U.S. Buyer a list of Covered Employees who
are primarily involved in legacy environmental remediation and who U.S. Sellers
intend to continue to employ after the Closing (such employees, the “Seller
Retained Employees”) to aid in environmental issues and the wind-down of the
estate and to whom Buyers will not offer employment pursuant to Section 6(g)
without the prior written consent of U.S. Sellers.

83



--------------------------------------------------------------------------------



 



6. Other Covenants.
     (a) Cooperation. From and after the Closing, the Parties shall reasonably
cooperate with each other, and shall use their reasonable best efforts to cause
their respective controlled Affiliates and Representatives to reasonably
cooperate with each other, to provide an orderly transition of the Acquired
Business from Sellers and the Target Companies to Buyers and to minimize the
disruption to the Business resulting from the transactions contemplated hereby.
     (b) Further Assurances. In case at any time from and after the Closing any
further action is necessary or reasonably required to carry out the purposes of
this Agreement, subject to the terms and conditions of this Agreement and the
terms and conditions of the Sale Order, at any Party’s request and sole cost and
expense, each other Party shall take, and shall cause to be taken, such further
action (including the execution and delivery to any other Party of such other
reasonable instruments of sale, transfer, conveyance, assignment, assumption and
confirmation and providing materials and information) as another Party may
reasonably request as shall be necessary to transfer, convey and assign to
Buyers all of the Acquired Assets and Target Interests, to confirm Buyers’
assumptions of the Assumed Liabilities and to confirm Sellers’ retention of the
Excluded Assets and Excluded Liabilities. Without limiting the generality of
this Section 6(b), to the extent that any Buyer or Seller discovers any
additional assets or properties which should have been transferred or assigned
to Buyers as Acquired Assets but were not so transferred or assigned, Buyers and
Sellers shall reasonably cooperate and execute and deliver any instruments of
transfer or assignment necessary to transfer and assign such asset or property
to the applicable Buyer. Without limiting the generality of this Section 6(b),
to the extent that any Buyer or Seller discovers any assets or properties which
is an Excluded Asset which was inadvertently or otherwise mistakenly transferred
or assigned to the applicable Buyer, Buyers and Sellers shall reasonably
cooperate and execute and deliver any instruments of transfer or assignment
necessary to transfer and assign such asset or property back to Sellers.
     (c) Litigation Support. From and after the Closing, in the event and for so
long as any Party actively is contesting or defending against any Litigation
commenced by any Person that is not a Party (or a party to any other Related
Agreement) with respect to (i) any transaction contemplated by this Agreement or
any other Related Agreement or (ii) any fact, situation, circumstance, status,
condition, activity, practice, plan, occurrence, event, incident, action,
failure to act or transaction on or prior to the Closing Date involving the
Business, each other Party will reasonably cooperate with the contesting or
defending Party and its counsel in the contest or defense, make available its
personnel on a reasonable basis and provide such testimony and access to its
books and records as shall be reasonably necessary in connection with the
contest or defense, all at the sole cost and expense of the contesting or
defending Party; provided, however, that, for avoidance of doubt, the foregoing
shall not require any Party to waive, or take any action with the affect of
waiving, its attorney-client privilege with respect thereto. As a condition to
providing the cooperation required pursuant to this Section 6(c), the Party to
provide such cooperation or assistance may require the Party receiving such
cooperation or assistance to enter into a non-disclosure agreement reasonably
satisfactory in form and substance to the providing Party.
     (d) Run-Off. From and after the Closing and until the first anniversary
thereof:

84



--------------------------------------------------------------------------------



 



     (i) if U.S. Sellers receive any payment relating to any Accounts Receivable
outstanding on or after the Closing Date related to the Acquired Business
reflected on the Conclusive Net Working Capital Statement (or if not yet
determined, the Estimated Net Working Capital Statement), such payment shall be
the property of Buyers and shall be held in trust by U.S. Sellers, and U.S.
Sellers shall promptly forward and remit such payment to Buyers by wire transfer
of immediately available funds to an account designated by Buyers (which account
Buyers may change from time to time by delivering notice to Sellers). U.S.
Sellers shall promptly endorse and deliver to Buyers any cash, checks or other
documents received by U.S. Sellers on account of any such Accounts Receivable;
and
     (ii) each U.S. Seller shall use its reasonable best efforts to refer all
customer or supplier inquiries received by such U.S. Seller relating to the
Acquired Business to Buyers.
(e) Prorations. As promptly as reasonably practicable after the Closing:
     (i) Buyers and Sellers shall prorate all installments of real property
Taxes and personal property taxes, special assessments, water and sewer rentals,
vault charges and other real property related charges incurred in the Ordinary
Course of Business with respect to the Owned Real Property and, to the extent
constituting an obligation under the applicable Leases, the Leased Real Property
leased pursuant to such Leases. The Parties shall calculate such proration using
current year real estate Tax information, if available. If current year Tax
information is not available, then the Parties shall calculate such proration
using the amount due and payable in the year immediately preceding the year of
Closing, subject to subsequent adjustment when the current Tax bills become
available. Sellers’ prorated portion of such Taxes shall be included in the
calculation of the Tax Amount. At such time as Tax bills for such property Taxes
are received, the Parties shall calculate any necessary adjustments to such
prorations in order to reflect differences between such estimated Taxes and the
actual Taxes as reflected in such Tax bills, and the Parties shall make the
necessary payments to each other to account for such differences, which payments
shall be treated as a supplemental Purchase Price Adjustment. All property and
similar Taxes (but not including any Transfer Taxes covered by Section 6(h), and
for the sake of clarity, not including any income Taxes) shall be prorated
between Sellers and Buyers as of the Closing Date. For this purpose, the amount
of property and similar Taxes for any Tax year or period with respect to
Sellers, the Target Companies and Tiwest that begins on or before and ends after
the Closing Date (a “Straddle Period”) allocated to the period prior to the end
of the Closing Date shall be the product of (A) the amount of such property and
similar Taxes due for the entire Straddle Period and (B) a fraction with the
numerator equal to the number of days in the Straddle Period up to and including
the Closing Date and the denominator equal to the number of days in the entire
Straddle Period. Buyers shall be responsible for and control the conduct of any
audit, litigation or other Tax proceeding with respect to property Taxes for any
Straddle Period.
     (ii) For purposes of this Section 6(e), the amount of any expense credited
by one Party to the other shall be deemed an expense paid by that Party.

85



--------------------------------------------------------------------------------



 



     (f) Availability of Business Records. From and after the Closing, each
Party shall promptly provide to the other Parties and their respective
Representatives (after reasonable notice and during normal business hours and
without charge to the other Parties) access to all Records, to the extent
permissible under Competition/Investment Law, included in the Acquired Assets,
and Records of the Target Companies and Tiwest used or held for use in the
Business, in each case, for periods prior to the Closing and shall preserve such
Records until the latest of (i) seven years after the Closing Date, (ii) the
required retention period for all government contact information, records or
documents, (iii) the conclusion of all bankruptcy proceedings relating to the
Chapter 11 Cases or (iv) in the case of Records related to Taxes, the expiration
of the statute of limitation applicable to such Taxes. Such access shall include
access to any information in electronic form to the extent reasonably available.
Buyers acknowledge that Sellers have the right to retain originals or copies of
all of Records related exclusively to the Excluded Assets and Excluded
Liabilities for periods prior to the Closing. Prior to destroying any Records
included in the Acquired Assets for periods prior to the Closing, each Party
shall notify the other Parties thirty days in advance of any such proposed
destruction of its intent to destroy such Records, and each Party will permit
the other Parties to retain such Records. With respect to any litigation and
claims that are Excluded Liabilities, Buyers shall render, at Sellers’ expense,
all reasonable assistance that Sellers may request in defending such litigation
or claim and shall make available to Sellers’ personnel most knowledgeable about
the matter in question.
     (g) Offers of Employment to Covered Employees. Buyers shall offer
employment, effective as of the Closing Date, to substantially all of the
Covered Employees (other than the Seller Retained Employees, which neither Buyer
shall employ without the prior written consent of Sellers) as of the Closing
Date in sufficient numbers and at sufficient terms and conditions of employment
so as to give rise to no Seller obligation or liability under the WARN Act with
respect to any Covered Employee. Offers of employment will be at substantially
the same base salaries or hourly wages and with bonus opportunities and employee
benefit plan coverage that is substantially similar, in the aggregate, to the
opportunities and coverage as in effect immediately prior to the Closing;
provided, however, that Buyers, the Target Companies, Tiwest and any of their
Subsidiaries shall be under no obligation to assume, adopt, create, provide or
make payments with respect to any defined benefit pension plan, defined
superannuation fund or any post-retirement welfare benefits unless required by
law; provided, further, that the foregoing provisions do not apply to (i) any
Covered Employees employed by any Target Company, which Covered Employees will
continue to be employed such Target Company after the Closing Date on terms and
conditions acceptable under applicable law or (ii) Covered Employees employed by
Tiwest, which Covered Employees will continue to be employed by Tiwest, after
the Closing Date on terms and conditions acceptable under applicable law. Each
Covered Employee (other than the Retained Seller Employees) who accepts
employment with Buyers and thereafter satisfies Buyers’ pre-employment
requirements, and each Covered Employee that remains in employment at any Target
Company or Tiwest shall hereafter be referred to as a “Retained Employee.”
Nothing expressed or implied in this Agreement shall obligate Buyers to provide
continued employment to any Retained Employees for any period of time following
the Closing Date. Buyers shall indemnify and hold Sellers harmless from all
Liabilities under the WARN Act arising against Sellers as a result, in whole or
in part, of Buyers’ actions after the Closing Date with respect to any Retained
Employees. Buyers shall grant all Retained Employees credit after the Closing
for all service with any of Sellers or any of their Affiliates and their
respective predecessors (to the extent such service was recognized by Sellers
and their Affiliates) for

86



--------------------------------------------------------------------------------



 



purposes of (A) participation and vesting under any employee benefit or
compensation plans, programs, agreements or arrangements maintained by Buyers or
any of their respective Affiliates for the benefit of such Retained Employees
and (B) the Long Service Leave Act 1958 (WA). For each Retained Employee
previously employed by a U.S. Seller, to the extent applicable, Buyers shall
recognize up to twenty-five days’ worth of such Retained Employee’s unused
vacation time that existed as of the Closing Date with such Sellers (“Assumed
Vacation Liabilities”) and shall credit such vacation time as unused vacation
time under Buyers’ applicable vacation policy, program or arrangement. Buyers
will cause to be waived any waiting period and preexisting condition limitations
applicable to such Retained Employees under any group health plan maintained by
Buyers or any of their respective Affiliates in which such Retained Employees
are otherwise permitted to participate, but only to the extent that a waiting
period or preexisting condition exclusion requirement under an analogous
employee welfare benefit plan sponsored by any Seller, Target Company, Tiwest or
any of their Subsidiaries did not exclude a Retained Employee from participation
in such plan of Sellers, Target Companies, Tiwest or any of their Subsidiaries.
Buyers will take all action necessary to ensure that such Retained Employees are
given full credit for all expenses and deductibles incurred under any group
health plan sponsored by any of Sellers or any of their Affiliates for the plan
year that includes the Closing Date for purposes of satisfying any maximum
out-of-pocket expense limitations and deductibles under any group health plan
sponsored by Buyers or any of their respective Affiliates in which such Retained
Employees participate after the Closing. Buyers shall be solely responsible for
satisfying the continuation coverage requirements of COBRA for all Retained
Employees. Tronox Australia shall on the Closing make all necessary
superannuation contributions to avoid being liable to pay the superannuation
guarantee charge in respect of the employees employed by it in Australia and
attributable to any period prior to the Closing. The provisions of this
Section 6(g) are solely for the benefit of the Parties, and no current or former
employee, director, independent contractor or consultant of any of Sellers,
Buyers, Target Companies, Tiwest or any of their Subsidiaries or any other
Person associated therewith shall be regarded as a third party beneficiary of
this Section 6(g). No provision of this Agreement shall be construed as amending
any Assumed Employee Benefit Plan.
(h) Transfer Taxes.
     (i) Buyers shall pay (and shall indemnify and hold harmless Sellers and
their directors, officers, employees, Affiliates, agents, successors, permitted
assigns and Representatives against) any stamp, documentary, duty, registration,
transfer, added-value or similar Tax (but, for the avoidance of doubt, not to
include GST) (each, a “Transfer Tax”) imposed under any applicable law in
connection with the conveyance of the Acquired Business to Buyers contemplated
by this Agreement that are not eliminated through the application of section
1146(a) of the Bankruptcy Code, other than any Transfer Taxes that arise out of
the United States of America.
     (ii) Sellers shall pay (and shall indemnify and hold harmless Buyers and
their directors, officers, employees, Affiliates, agents, successors, permitted
assigns and Representatives against) any Transfer Taxes that arise out of the
United States of America imposed under any applicable law in connection with the
conveyance of the Acquired Business to Buyers contemplated by this Agreement
that are not eliminated through the application of section 1146(a) of the
Bankruptcy Code.

87



--------------------------------------------------------------------------------



 



     (iii) Sellers and Buyers shall cooperate to minimize such Taxes and to
prepare and timely file any Tax Returns required to be filed in connection with
Transfer Taxes described in the immediately preceding sentence. Buyers shall be
responsible for filing such Tax Returns and remitting the Tax to the applicable
Taxing Authority.
(i) GST.
     (i) Tronox Australia shall continue to carry on the Enterprise until the
Closing.
     (ii) Sellers and Buyers agree that the supply of all things by Sellers
under or in connection with this Agreement so far as it relates to the Tiwest
Joint Venture Interest constitutes a GST-free supply of a going concern for the
purposes of Section 38-325 of the GST Law.
     (iii) Australia Buyer shall use reasonable best efforts to remain
registered under the GST Law until the Closing. Australia Buyer shall promptly
notify Sellers if it ceases to be so registered at any time prior to the
Closing.
     (iv) If GST is or will be imposed on a supply made under or in connection
with this Agreement, then Sellers may, to the extent that the consideration
otherwise provided for that supply under this Agreement is not stated to include
an amount in respect of GST on the supply, increase the consideration otherwise
provided for that supply under this Agreement by the amount of GST or otherwise
recover from Australia Buyer the amount of GST; provided, first, that any such
increase in consideration shall not be paid by Australia Buyer until (i) Tronox
Australia shall have provided Australia Buyer with a copy of its proposed GST
Tax Return for review and comment at least ten Business Days prior to the due
date for such GST Tax Return, which Tronox Australia shall not file without
Australia Buyer’s consent (which consent shall not be unreasonably withheld,
conditioned or delayed) unless Australia Buyer fails to deliver its comments
prior to due date of such GST Tax Return, and (ii) Sellers shall used their
reasonable efforts to permit Australia Buyer to claim an Input Tax Credit to
recover any GST imposed on Sellers in connection with this Agreement (except for
paying any GST); provided, second, that Sellers shall reasonably cooperate with
Australia Buyer with respect to all filings necessary to claim an Input Tax
Credit, and Australia Buyer shall control all administrative proceedings and
contests with respect to whether Sellers are subject to GST as a result of this
Agreement and whether Australia Buyer is entitled to an Input Tax Credit with
respect to any such GST; provided, third, that Australia Buyer will not take any
such action that is adverse or otherwise prejudicial to any Seller without such
Seller’s prior written consent.
     (v) If the amount paid by the recipient of a Taxable Supply (the
“Recipient”) to the party making the Taxable Supply (the “Supplier”) in respect
of GST (whether because of an Adjustment or otherwise) (A) is more than the GST
on the Taxable Supply, then the Supplier shall refund the excess to the
Recipient, or (B) is less than the GST on the Taxable Supply, then the Recipient
shall pay the deficiency to the Supplier.

88



--------------------------------------------------------------------------------



 



     (vi) The Recipient shall not be obligated to pay any amount in respect of
GST to the Supplier unless and until the Supplier issues a Tax Invoice to the
Recipient in respect of the Taxable Supply. If an Adjustment has occurred, then
the Supplier shall issue an Adjustment Note to the Recipient.
     (vii) The amount of a Party’s entitlement under this Agreement to recovery
or compensation for any of its costs, expenses or liabilities is reduced by the
Input Tax Credits to which such Party (or the Representative Member of a GST
Group of which such Party is a member) is entitled in respect of such costs,
expenses or liabilities.
     (j) Wage Reporting. Buyers and Sellers agree to utilize, or cause their
respective Affiliates to utilize, the alternate procedure set forth in Internal
Revenue Service Revenue Procedure 2004-53 with respect to wage reporting.
     (k) Acknowledgements. Each Buyer acknowledges that it has received from
Sellers certain projections, forecasts and prospective or third party
information relating to Sellers, the Target Companies, the Business, the
Acquired Business, the Acquired Assets, the Assumed Liabilities or any related
topics. Each Buyer acknowledges that (i) there are uncertainties inherent in
attempting to make such projections and forecasts and in such information,
(ii) such Buyer is familiar with such uncertainties and is taking full
responsibility for making its own evaluation of the adequacy and accuracy of all
projections, forecasts and information so furnished, and (iii) neither Buyer nor
any other Person shall have any claim against any Seller or any of their
respective directors, officers, Affiliates, agents or Representatives with
respect thereto. Accordingly, without limiting the generality of Section 3(aa),
Sellers make no representations or warranties with respect to such projections,
forecasts or information.
(l) Provisions Relating to Excluded Environmental Liabilities.
     (i) Each Buyer shall provide written notice to Sellers promptly (and in no
event later than twenty-one days) upon becoming aware of any facts, events or
conditions allegedly constituting an Excluded Environmental Liability.
     (ii) Upon receipt of timely written notice from either Buyer regarding an
Excluded Environmental Liability affecting any of the Acquired Assets, Sellers
shall promptly undertake and perform diligently until completion of all actions
required under Environmental Health and Safety Requirements to address and
resolve the Excluded Environmental Liability, including the conduct of any
environmental investigatory, corrective or remedial action (collectively,
“Remedial Action”) with respect thereto. To the extent necessary to address and
resolve the Excluded Environmental Liability, Sellers shall: select technical
experts and counsel; evaluate, select and implement remedial measures; defend
and resolve third party claims, and negotiate and reach agreements with
Governmental Entities and third parties; provided, however, that when or if any
of the foregoing may in any way affect either Buyer’s operation of the Acquired
Assets or the Business, Sellers shall consult with Buyers and keep Buyers
reasonably apprised of major developments with respect to such Excluded
Environmental Liability and Sellers shall not take any action that would
adversely impair either Buyer’s use of the Acquired Assets for industrial
purposes without such Buyer’s express written consent, not to be

89



--------------------------------------------------------------------------------



 



unreasonably withheld or delayed. Each Buyer agrees that it shall not
independently disclose, negotiate, or otherwise communicate with Government
Entities or other third parties as to such Excluded Environmental Liability,
unless Sellers have agreed, in writing, to such Buyer’s participation or
involvement in such communications or such communications are required under
Environmental Health and Safety Requirements. For avoidance of doubt, the
Parties agree that Sellers have received timely notice of, and have undertaken
principal management with respect to, the Henderson Legacy Contamination.
     (iii) In connection with any Remedial Action relating to any Excluded
Environmental Liability affecting any of the Acquired Assets: (A) each Buyer
agrees to provide Sellers with reasonable access to all relevant properties,
personnel, documents and other information, and Sellers agree to use reasonable
best efforts to minimize material interference with such Buyer’s ongoing
operation of any Acquired Assets or the Acquired Business to the extent
practicable; (B) each Buyer shall reasonably cooperate with Sellers’ efforts in
conducting the Remedial Action, and Sellers shall comply with such Buyer’s
reasonable requirements relating to the protection of any Acquired Assets or the
Business; (C) each Buyer agrees to facilitate any institutional controls, deed
notices or other risk-based remediation approaches permitted by Environmental
Health and Safety Requirements, provided that such approaches reasonably seek to
minimize any material limitations on the such Buyer’s ability to use any
Acquired Assets in connection with continued operation of the Acquired Business;
(D) each of Buyers and Sellers shall use their reasonable best efforts to
prevent any unreasonable interference with business operations on the relevant
property; and (E) the Parties agree to reasonably cooperate with one another and
keep one another reasonably informed of material developments.
     (iv) Sellers shall not have any obligation to Buyers to take or perform
Remedial Action with respect to an Excluded Environmental Liability affecting
any of the Acquired Assets after Closing unless (A) a third party claim has been
asserted, or (B) Remedial Action is required pursuant to Environmental Health
and Safety Requirements. Any obligation of Sellers to conduct or fund any
Remedial Action affecting any of the Acquired Assets shall be deemed satisfied
upon completion of such action in a manner which is acceptable to the relevant
Governmental Entity or otherwise attains compliance with Environmental Health
and Safety Requirements.
     (v) Nothing in this Section 6(l), nor any other provision of this
Agreement, shall be construed to indicate that either Buyer is in any way liable
or otherwise responsible for any Excluded Environmental Liabilities, as it is
the specific intention of the Parties that Buyers shall not assume, or become
liable or otherwise responsible for, any Excluded Environmental Liabilities.
     (m) Assumed Employee Benefit Plans. Sellers have delivered to Buyers Annex
H, which includes a list of all Employee Benefit Plans (or portions thereof)
currently anticipated to be assumed by and assigned to Buyers on the Closing
Date. Buyers shall have the right to add or remove any Employee Benefit Plans
from Annex H, until twenty Business Days prior to the Closing Date, with the
exception of any Employee Benefit Plans maintained or contributed to by Tronox
Australia, which Buyers will assume at the Closing. Those Employee Benefit Plans
set forth in Annex H on such date shall be assumed by and assigned to Buyers at
the Closing (the

90



--------------------------------------------------------------------------------



 



“Assumed Employee Benefit Plans”). The foregoing provisions do not apply to any
Employee Benefit Plans sponsored or maintained by any Target Company, which
Employee Benefit Plans will continue to be sponsored and/or maintained by such
Target Company pursuant to their terms.
(n) Removal of Certain Equipment.
     (i) Prior to the Closing, reasonably promptly following Buyers’ request,
Sellers shall engage a reputable third party reasonably acceptable to Sellers
and Buyers to disassemble, package, prepare for shipment and ship prior to the
Closing the Acquired Soda Springs Plant and Equipment, along with all applicable
records, to U.S. Sellers’ Henderson, Nevada site (or, in the event that Buyers
exercise their right to not acquire the Acquired Henderson Assets and to enter
into the Henderson Lease Agreement, as described in Section 2(h)(ii), such other
delivery location as Buyers may reasonably request) and shall use reasonable
best efforts to cause such third party to exercise the standard of care of a
reasonably prudent commercial shipper (including insuring such Acquired Soda
Springs Plant and Equipment in commercially reasonable amounts), in each case,
at Buyers’ sole cost, risk and expense, and in no event shall Buyers be
reimbursed by Sellers for any such cost or expense.
     (ii) After the entry of the Sale Order and prior to the Closing, Sellers
shall allow U.S. Buyer reasonable access to the U.S. Sellers’ Savannah, Georgia
site to enable U.S. Buyer to verify the Acquired Savannah Equipment which will
be delivered to it pursuant to this Section 6(n)(ii). As soon as reasonably
practicable after the Closing and at such time that Sellers reasonably deem it
to be safe to take such actions, Sellers shall engage a third party reasonably
acceptable to Sellers and U.S. Buyer to disassemble, package, prepare for
shipment and ship the Acquired Savannah Equipment to a location designated by
U.S. Buyer, in each case, at Buyers’ sole cost, risk and expense.
(o) Continuation of Coverage.
     (i) U.S. Sellers, Target Companies and any of their Subsidiaries shall
continue to provide post-retirement health and dental coverage under each
Employee Benefit Plan providing such coverage until January 13, 2010, and
neither U.S. Sellers or Target Companies nor any of their Subsidiaries will
cause any of their former employees to “lose coverage” (as described in Treasury
Regulation § 54.4980B-4, A-1(c)) under any Employee Benefit Plan providing
post-retirement health and dental coverage at any time after the date of this
Agreement while such coverage is to be provided by Sellers, Target Companies or
any of their Subsidiaries as set forth in this Section 6(o).
     (ii) In addition, from and after the Closing Date, U.S. Sellers shall
provide coverage under a group health plan sponsored by U.S. Sellers to any
“qualified beneficiary” (as defined in COBRA) with respect to any former
employee of U.S. Sellers, Target Companies or any of their respective
Subsidiaries who experienced a “qualifying event” (as defined in COBRA) on or
prior to the Closing Date and who is not a Retained Employee, until the earlier
of (A) the date U.S. Sellers, and any member of the controlled group of
corporations or the group of trade or businesses under common control that

91



--------------------------------------------------------------------------------



 



includes any U.S. Seller, cease to sponsor or maintain any group health plan or
(B) the end of the applicable coverage continuation period prescribed by COBRA.
At least five Business Days prior to the date U.S. Sellers, and any member of
the controlled group of corporations or the group of trades or businesses under
common control that includes any U.S. Seller, cease to sponsor or maintain any
group health plan, U.S. Sellers will provide U.S. Buyer with (1) a list of all
“qualified beneficiaries” who were eligible for or were receiving COBRA as of
the Closing Date, such list to include the name of each such qualified
beneficiary and the date he or she experienced a “qualifying event” and (2) an
updated list of such qualified beneficiaries as of the plan cessation date.
     (iii) If, following the Closing, any U.S. Seller or Target Company or any
of their respective Subsidiaries fails to satisfy its obligations pursuant to
Section 6(o)(i), then U.S. Sellers shall pay to U.S. Buyer as Buyers’ sole
remedy and as liquidated damages an aggregate amount equal to $5,000,000, which
amount shall then be paid by U.S. Sellers to U.S. Buyer as an administrative
priority expense under sections 503(b) and 507(a)(1) of the Code.
     (p) Bankruptcy Release. Except for rights granted under and claims pursuant
to this Agreement and all documents executed in connection herewith or related
hereto, the Confidentiality Agreement or any other agreement between either
Buyer or Guarantor, on the one hand, and Sellers or their respective
Subsidiaries (other than the Target Companies), on the other hand, Sellers, on
their own behalf and on the behalf of each of their Affiliates (collectively,
the “Releasing Parties”), effective as of Closing, hereby release, acquit and
forever discharge Buyers, Guarantor, the Target Companies and each of their
respective Subsidiaries and each of their respective present directors, officers
and employees (collectively, the “Released Parties”), from any and all claims,
causes of action, demands, costs, debts, damages, obligations and liabilities,
whether known or unknown, including all Avoidance Actions, which the Releasing
Parties have or may come to have against the Released Parties, in each case,
solely in connection to the ownership or operation of the Business prior to the
Closing, whether directly, indirectly or derivatively, including, but not
limited to, negligence or gross negligence, provided that this release shall not
release any officers, directors or employees for any gross negligence, willful
misconduct, violation of state of federal securities laws, theft, fraud,
conversion, or other criminal acts to which Sellers had no Knowledge as of
Closing; provided, however, this release shall not release (i) any claim, known
or unknown, by any Seller against the Tiwest Joint Venture Participants or
Tiwest and (ii) any claims relating to the creation and formation of Sellers as
a spin-off from Kerr-McGee Corporation, including all claims against Anadarko
Petroleum Corporation, Kerr-McGee Corporation and their respective past or
present parents, Subsidiaries, Affiliates, predecessors, successors, directors,
officers or Representatives, including all such claims that have been, could
have been or could be asserted in civil action Tronox Worldwide LLC & Tronox LLC
v. Anadarko Petroleum Corporation, et al. (Case No. 09 01198) against any
parties other than the Target Companies and their Subsidiaries (the “Released
Claims”). The Releasing Parties covenant not to sue the Released Parties on
account of any Released Claim. The Sale Order shall provide that (A) the release
of the Released Claims shall be final upon entry of the Sale Order and such
release shall forever release, discharge and expunge such Released Claims,
(B) no order shall be entered in the Chapter 11 Cases that in any way waives,
limits or modifies the release or any rights of the Released Parties under the
release or this Agreement and (C) the release shall survive any dismissal of the
Chapter 11 Cases.

92



--------------------------------------------------------------------------------



 



(q) Confidentiality.
     (i) The terms of the Confidentiality Agreement shall continue in full force
and effect until the Closing, at which time such Confidentiality Agreement and
the obligations of the Parties thereunder shall terminate. If this Agreement is,
for any reason, terminated prior to the Closing, the Confidentiality Agreement
shall continue in full force and effect. Nothing in this Section 6(q) shall be
deemed to limit Sellers’ right to comply with the Bidding Procedures Order or
any other order entered into in the Chapter 11 Cases or otherwise to discharge
their duties as debtors in the Chapter 11 Cases.
     (ii) On or after the Closing, Sellers will, and will cause each of their
respective Subsidiaries (other than the Target Companies and Tiwest) to hold,
and will use reasonable best efforts to cause their Affiliates and
Representatives to hold, in confidence (to the extent not prohibited by
applicable law, regulation or court or other governmental order) all
confidential information concerning Buyers, the Target Companies, the Tiwest
Joint Venture, Tiwest, any of their respective Subsidiaries, the Acquired Assets
or the Acquired Business, (including any confidential information or documents
provided pursuant to Section 6(f)), except to the extent that such information
is (A) in the public domain through no fault of Sellers or any of their
respective Affiliates or Representatives, (B) later lawfully acquired by Sellers
on a non-confidential basis from sources other than Buyers or their respective
Affiliates or Representatives, but only to the extent that any such source is
not bound, to Sellers’ Knowledge, by a confidentiality agreement with Buyers or
any of their respective Affiliates or Representatives or (C) produced under a
protective order in response to a valid discovery request in civil action Tronox
Worldwide LLC & Tronox LLC v. Anadarko Petroleum Corporation, et al. (Case
No. 09 01198); provided, however; that Sellers shall exercise reasonable best
efforts to obtain assurance that confidential treatment shall be accorded to any
such confidential information that is being disclosed.
     (r) Tronox Netherlands Tax Filing. Tronox Netherlands shall allocate and
will procure, to the extent possible, the attribution of tax loss carry forwards
of the fiscal unity for corporate income tax purposes to Tronox Holland. In
connection therewith, Tronox Netherlands and Tronox Holland shall jointly file a
request in the fiscal unity Tax Return for the year including the Closing to
attribute loss carry forwards of the fiscal unity, to the extent possible, to
Tronox Holland in accordance with article 15af of the corporate income tax act
1969 (“Wet op de vennootschapsbelasting 1969”).
     (s) WARN Obligations. With respect to all employees at the U.S. Sellers’
Savannah, Georgia site, Sellers shall assume sole responsibility for sending all
notices required under the WARN Act as a result of the transactions contemplated
by this Agreement and all actions taken prior to or after the Closing,
regardless of whether such notices are required to be sent prior to or after the
Closing.
     (t) Survey for Henderson Real Property. Sellers shall cause to be delivered
to Buyer, within one hundred twenty days after the date hereof, at U.S. Buyer’s
sole cost and expense, an ALTA land title survey of the Henderson, Nevada site,
in form and substance reasonably acceptable to U.S. Buyer, which survey shall
include surveyed legal descriptions of both the

93



--------------------------------------------------------------------------------



 



entire Henderson, Nevada site and that portion of the Henderson, Nevada site to
be leased by Buyer pursuant to the Henderson Lease Agreement. U.S. Buyer shall
bear, or promptly reimburse U.S. Seller for, all fees and expenses incurred in
connection with such survey.
     (u) Assistance with Comfort Letter. Sellers shall use reasonable best
efforts to assist U.S. Buyer in obtaining a “comfort letter” from the Nevada
Department of Environmental Protection (the “NDEP”) that provides reasonable
assurances to U.S. Buyer that the NDEP will not seek to hold U.S. Buyer liable
or otherwise responsible for the Henderson Legacy Contamination unless the
Henderson Legacy Contamination is materially exacerbated by the actions of Buyer
or its Representatives after the Closing. Sellers shall reasonably assist U.S.
Buyer in arranging such meetings and shall attend such meetings with the NDEP as
may be reasonably necessary to persuade the NDEP to issue a comfort letter to
U.S. Buyer, shall provide any and all information and assurances reasonably
requested by the NDEP in connection with the comfort letter request, and shall
use reasonable best efforts to assist U.S. Buyer in obtaining a comfort letter
reasonably acceptable to U.S. Buyer prior to the Closing Date. Each Party shall
be responsible for its own expenses incurred in obtaining the comfort letter
from the NDEP.
7. Conditions to Obligation to Closing.
     (a) Conditions to Buyers’ Obligations. Buyers’ obligation to consummate the
transactions contemplated hereby in connection with the Closing is subject to
satisfaction or waiver of the following conditions:
     (i) the representations and warranties set forth in Section 3 qualified as
to materiality or Material Adverse Effect shall be true and correct in all
respects, and those not so qualified shall be true and correct in all material
respects, in each case, as of the date of this Agreement and at and as of the
Closing as though made at and as of the Closing (in either case, except to the
extent expressly made as of an earlier date, in which case as of such date as if
made at and as of such date);
     (ii) Sellers and the Target Companies shall have performed and complied
with their covenants and agreements hereunder through the Closing in all
material respects;
     (iii) all applicable waiting periods (and any extensions thereof) under the
HSR Act or any other Competition/Investment Law listed on Section 5(b)(iv) of
the Disclosure Schedule shall have expired or otherwise been terminated, and
Sellers shall have received all other authorizations, consents and approvals of
Governmental Entities contemplated by Section 7(a)(iii) of the Disclosure
Schedule to have been received on or prior to the Closing, and Buyers shall have
received evidence of each of the foregoing reasonably satisfactory to it;
     (iv) no Decree or Litigation shall be pending which would be reasonably
likely to (A) prevent consummation of any of the transactions contemplated by
this Agreement, or (B) cause any of the transactions contemplated by this
Agreement to be rescinded following consummation thereof;

94



--------------------------------------------------------------------------------



 



     (v) Sellers and Target Companies (as applicable) shall have received the
consent (or waiver, as applicable) of each of the parties set forth on Exhibit K
attached hereto to the consummation of the transactions contemplated by this
Agreement;
     (vi) the Bankruptcy Court shall have entered the Bidding Procedures Order
and such order shall be a Final Order and reasonably satisfactory to Buyers and
Sellers, and no order staying, reversing, modifying or amending the Bidding
Procedures Order shall be in effect on the Closing Date;
     (vii) the Bankruptcy Court shall have entered the Sale Order and such order
shall be a Final Order and reasonably satisfactory to Buyers and Sellers, and no
order staying, reversing, modifying or amending the Sale Order shall be in
effect on the Closing Date;
     (viii) the Dutch Works Council of Tronox Holland shall have rendered an
advice in accordance with the Dutch Works Council Act (Wet op de
Ondernemingsraden) in respect of the transactions contemplated by this Agreement
and, to the extent Tronox Holland will be a party thereto, the financing
thereto, which advice is either an unconditional positive advice or an advice
which is reasonably acceptable to Buyers;
     (ix) Tronox Netherlands and Tronox Holland shall have informed the Dutch
trade unions in accordance with the Dutch Rules relating to Mergers of the
Social and Economic Council (SER Fusiegedragsregels);
     (x) following the Parties’ execution of this Agreement, there shall have
been no Material Adverse Effect on the Acquired Business;
     (xi) each delivery contemplated by Section 2(g)(i) to be delivered to
Buyers shall have been delivered; and
     (xii) (A) Yalgoo, Exxaro Sands and/or their Affiliates shall have waived
their rights pursuant to such Person’s preemptive, first refusal or similar
rights under the Tiwest Joint Venture Documents to acquire all or any Tiwest
Joint Venture Interests, (B) Yalgoo, Exxaro Sands and/or their Affiliates shall
have exercised such rights to acquire, and shall have consummated the
acquisition of all or any Tiwest Joint Venture Interests by Yalgoo, Exxaro Sands
and/or their Affiliates or (C) Yalgoo, Exxaro Sands and/or their Affiliates
shall have failed to exercise such rights to acquire all or any Tiwest Joint
Venture Interests within the time period set forth in the Tiwest Joint Venture
Documents, and Buyer may acquire such Tiwest Joint Venture Interests.
     (b) Conditions to Sellers’ Obligations. Sellers’ obligation to consummate
the transactions contemplated hereby in connection with the Closing are subject
to satisfaction or waiver of the following conditions:
     (i) the representations and warranties set forth in Section 4 qualified as
to materiality or Material Adverse Effect shall be true and correct in all
respects, and those not so qualified shall be true and correct in all material
respects, in each case, as of the date of this Agreement and at and as of the
Closing as though made at and as of the

95



--------------------------------------------------------------------------------



 



Closing (in either case, except to the extent expressly made as of an earlier
date, in which case as of such date as if made at and as of such date);
     (ii) Buyers shall have performed and complied with its covenants and
agreements hereunder through the Closing in all material respects;
     (iii) all applicable waiting periods (and any extensions thereof) under the
HSR Act or any other Competition/Investment Law listed on Section 5(b)(iv) of
the Disclosure Schedule shall have expired or otherwise been terminated and
Buyers shall have received all other authorizations, consents and approvals (or
waivers, as applicable) of third parties and of Governmental Entities
contemplated by Section 7(a)(iii) of the Disclosure Schedule to have been
received on or prior to the Closing, and Sellers shall have received evidence of
each of the foregoing reasonably satisfactory to them;
     (iv) no Decree or Litigation shall be pending which would be reasonably
likely to (A) prevent consummation of any of the transactions contemplated by
this Agreement, or (B) cause any of the transactions contemplated by this
Agreement to be rescinded following consummation thereof;
     (v) the Bankruptcy Court shall have entered the Bidding Procedures Order
and such order shall be a Final Order and reasonably satisfactory to Buyers and
Sellers;
     (vi) the Bankruptcy Court shall have entered the Sale Order and such order
shall be a Final Order and reasonably satisfactory to Buyers and Sellers;
     (vii) Sellers shall have received a deed of release, providing for the
release of Tronox LLC as guarantor for any guarantee, indemnity, assurance,
security or other undertaking given by Tronox LLC pursuant to the Tiwest Joint
Venture Documents, in form and substance reasonably acceptable to Sellers;
provided, however, that if requested by Exxaro as a condition to the delivery of
such deed of release, Tronox LLC shall execute a written deed of release
providing for the release of Exxaro and its Affiliates for any liabilities,
covenants, contracts, losses, claims, counterclaims, demands that have arisen or
occurred prior to the Closing Date under any guarantee, indemnity, assurance,
security or other undertaken given by Exxaro or any of its Affiliates in respect
of the applicable Tiwest Joint Venture Documents, in form and substance
reasonably acceptable to Tronox LLC and to Exxaro;
     (viii) no later than fifteen Business Days prior to the Closing Date,
Buyers shall have provided to Sellers a list of Covered Employees to whom one of
Buyers has made (or intends to make) offers of employment, and on or prior to
the Closing Date Buyers shall have offered employment to substantially all of
the Covered Employees in accordance with Section 5(t);
     (ix) each delivery contemplated by Section 2(g)(ii) to be delivered to
Sellers shall have been delivered; and
     (x) (A) Yalgoo, Exxaro Sands and/or their Affiliates shall have waived
their rights pursuant to such Person’s preemptive, first refusal or similar
rights under the

96



--------------------------------------------------------------------------------



 



Tiwest Joint Venture Documents to acquire all or any Tiwest Joint Venture
Interests, (B) Yalgoo, Exxaro Sands and/or their Affiliates shall have exercised
such rights to acquire, and shall have consummated the acquisition of all or any
Tiwest Joint Venture Interests by Yalgoo, Exxaro Sands and/or their Affiliates
or (C) Yalgoo, Exxaro Sands and/or their Affiliates shall have failed to
exercise such rights to acquire all or any Tiwest Joint Venture Interests within
the time period set forth in the Tiwest Joint Venture Documents, and Buyer may
acquire such Tiwest Joint Venture Interests.
     (c) No Frustration of Closing Conditions. None of Buyers or Sellers may
rely on the failure of any condition to its obligation to consummate the
transactions contemplated hereby set forth in Section 7(a) (other than
Sections 7(a)(iii) and 7(a)(iv)) or Section 7(b) (other than Sections 7(b)(iii)
and 7(b)(iv)), as the case may be, to be satisfied if such failure was caused by
such Party’s failure to use its reasonable best efforts to satisfy the
conditions to the consummation of the transactions contemplated hereby.
8. Termination.
     (a) Termination of Agreement. This Agreement may be terminated and the
transactions contemplated hereby abandoned at any time prior to the Closing:
     (i) by the mutual written consent of Buyers, on the one hand, and Sellers,
on the other hand;
     (ii) by Buyers in the event that any condition set forth in Section 7(a)
(other than Section 7(a)(i) or (ii)) shall become impossible of fulfillment on
or before Closing, unless such impossibility shall be due to the failure of
either Buyer to perform or comply with any of the covenants or agreements herein
to be performed or complied with by it prior to the Closing, and such
impossibility is not waived by such Buyer; provided that if such failure is
curable, then Buyers shall have ten Business Days after receipt of written
notice of such failure by Sellers to Buyers in which to cure such failure;
     (iii) by Sellers in the event that any condition set forth in Section 7(b)
(other than Section 7(b)(i) or (ii)) shall become impossible of fulfillment on
or before Closing, unless such impossibility shall be due to the failure of any
Seller to perform or comply with any of the covenants, agreements or conditions
herein to be performed or complied with by it prior to the Closing, and such
condition is not waived by Sellers; provided that if such failure is curable,
then Sellers shall have ten Business Days after receipt of written notice of
such failure by Buyers to Sellers in which to cure such failure;
     (iv) by Buyers, if there shall be a breach by any Seller of any
representation or warranty, or any covenant or agreement contained in this
Agreement, which would result in a failure of a condition set forth in
Section 7(a)(i) or (ii), provided that if such breach is curable, then Sellers
shall have ten Business Days after receipt of written notice of such breach by
Buyers to Sellers in which to cure such breach; provided further that Buyers
shall not then be in material breach of any provision of this Agreement;
     (v) by Sellers, if there shall be a breach by Buyers of any representation
or warranty, or any covenant or agreement contained in this Agreement, which
would result

97



--------------------------------------------------------------------------------



 



in a failure of a condition set forth in Section 7(b)(i) or (ii), provided that
if such breach is curable, then Buyers shall have ten Business Days after
receipt of written notice of such breach by Sellers to Buyers in which to cure
such breach; provided further that no Seller shall then be in material breach of
any provision of this Agreement;
     (vi) by Buyers or Sellers, upon the Bankruptcy Court’s entry of an order
approving a Competing Transaction or Restructuring Transaction, or by Buyers,
upon Sellers’ entry into a definitive agreement governing a Competing
Transaction or Restructuring Transaction or upon the failure of Sellers to
identify Buyer as the successful bidder at the end of the Auction (as defined in
the Bidding Procedure Order); provided, however, that, in the case of a
Competing Transaction, Buyers may not terminate this Agreement pursuant to this
Section 8(a)(vi) until the earlier of (a) two days after the consummation of a
Competing Transaction or (b) thirty days after the Bankruptcy Court’s entry of
an order authorizing and approving a Competing Transaction if Sellers determine
at the conclusion of the Auction that Buyers are the Back-Up Bidder (as defined
in the Bidding Procedures Order);
     (vii) by Buyers, on the one hand, or Sellers, on the other hand, on any
date that is after March 31, 2010 (the “End Date”) if the Closing shall not have
occurred on or before such date; provided, however, that a Party shall not have
the right to terminate this Agreement under this Section 8(a)(vii) if the
Closing has not occurred on or before such date because of such Party’s material
breach of any of the provisions of this Agreement;
     (viii) by Buyers, if the Chapter 11 Cases of the Debtor whose estate
includes any portion of the Acquired Assets are dismissed or converted to cases
under chapter 7 of the Bankruptcy Code, an examiner with expanded powers or a
trustee is appointed pursuant to the Bankruptcy Code or the Bankruptcy Court
enters an order pursuant to section 362 of the Bankruptcy Code lifting the
automatic stay with respect to any material portion of the Acquired Assets;
     (ix) by Buyers, if the Bidding Procedures Order has not been entered by the
Bankruptcy Court and become a Final Order within thirty-five days after the date
hereof; provided, however, that Buyers may not terminate the Agreement pursuant
to this Section 8(a)(ix) after the Bidding Procedures Order has been entered and
become a Final Order;
     (x) by Buyers, if the Sale Order has not been entered by the Bankruptcy
Court and become a Final Order within one hundred twenty-five days after the
date hereof; provided, however, that Buyers may not terminate the Agreement
pursuant to this Section 8(a)(x) after the Sale Order has been entered and
become a Final Order;
     (xi) by Buyers, if the Bidding Procedures Order (including the Bidding
Procedures and Bidding Incentives) is denied or modified in any respect without
the consent of Buyers;
     (xii) by Buyers, if the Sale Order is modified in any adverse respect
without the consent of Buyers; or

98



--------------------------------------------------------------------------------



 



     (xiii) (A) by Sellers, until the entry of the Sale Order, to pursue a
Restructuring Transaction, or (B) by Buyers, if any Person files with the
Bankruptcy Court a plan or disclosure statement which contemplates a Competing
Transaction or Restructuring Transaction and Sellers do not object to or oppose
such plan or disclosure statement.
     (b) Procedure Upon Termination. In the event of termination and abandonment
by Buyers or Sellers, or each of them, pursuant to Section 8(a), written notice
thereof shall forthwith be given to the other Party or Parties, and this
Agreement shall terminate and the purchase of the Acquired Assets hereunder
shall be abandoned, without further action by Buyers or Sellers. If this
Agreement is terminated as provided herein, then each Party shall redeliver all
documents, work papers and other materials of any other Party relating to the
transactions contemplated hereby, whether so obtained before or after the
execution hereof, to the Party furnishing the same.
(c) Effect of Termination; Break-Up Fee.
     (i) If any Party terminates this Agreement pursuant to Section 8(a), then
all rights and obligations of the Parties hereunder shall terminate upon such
termination and shall become null and void and no Party shall have any Liability
or obligation to any other Party in connection with the transactions
contemplated by this Agreement except (A) that Section 1 (Definitions),
Section 2(e)(ii) (Consideration), Section 3(aa) (No Other Representations or
Warranties; Disclosed Materials), Section 4(i) (Condition of the Business),
Section 9 (Miscellaneous), and this Section 8 (Termination) shall survive any
such termination in accordance with their terms hereunder and (B) as expressly
set forth in this Section 8(c). Any Liability for breach of the representations
and warranties, or any covenant to be performed prior to the Closing, contained
in this Agreement occurring prior to the Closing shall terminate absolutely and
be deemed fully waived released and forever discharged as of the Closing, if the
Closing occurs.
     (ii) If this Agreement is terminated pursuant to Section 8(a)(ii) (other
than for failure of a condition set forth in Section 7(a)(iii) or 7(a)(iv)
(other than with respect to a Decree of the Bankruptcy Court)), 8(a)(iv),
8(a)(vi), 8(a)(vii), 8(a)(viii), 8(a)(x), 8(a)(xii) or 8(a)(xiii), then Sellers
shall pay to Buyers in immediately available funds the Reimbursable Expenses
within five Business Days after the delivery by Buyers to Sellers of notice of
demand for payment setting forth a reasonable description of the Reimbursable
Expenses.
     (iii) If Buyers terminate this Agreement pursuant to Section 8(a)(ii)
(other than for failure of a condition set forth in Section 7(a)(iii) or
7(a)(iv) (other than with respect to a Decree of the Bankruptcy Court)), or
8(a)(x), and a definitive agreement with respect to a Competing Transaction or
Restructuring Transaction is executed on or prior to twelve months following the
date of termination of this Agreement, then, in addition to the Reimbursable
Expenses, Buyers shall also be entitled to a cash fee equal to three percent
(3%) of the Sales Proceeds (the “Break-Up Fee”), such fee to be paid promptly by
Sellers (and in any event within five Business Days) following the consummation
of such Competing Transaction or Restructuring Transaction, as applicable.

99



--------------------------------------------------------------------------------



 



     (iv) If Buyers terminate this Agreement pursuant to Section 8(a)(iv),
8(a)(vii) (unless all conditions to the Closing have occurred except for a
condition set forth in Section 7(a)(iii)) or Section 8(a)(xii), and a Competing
Transaction or Restructuring Transaction is executed on or prior to twelve
months following the date of termination of this Agreement, then, in addition to
the Reimbursable Expenses, Buyers shall also be entitled to the Break-Up Fee,
such fee to be paid promptly by Sellers and in any event within five Business
Days following the consummation of a Competing Transaction or Restructuring
Transaction, as applicable.
     (v) If Buyers or Sellers terminate this Agreement pursuant to
Section 8(a)(vi) or 8(a)(xiii), then, in addition to the Reimbursable Expenses,
Buyers shall also be entitled the Break-Up Fee, such fee to be paid promptly by
Sellers and in any event within five Business Days following such termination.
     (vi) Except as otherwise provided in Section 9(j), the payment of the Break
Up Fee payable pursuant to Sections 8(c)(iii) through 8(c)(v), together with
Reimbursable Expenses to the extent payable under Section 8(c)(ii), shall be the
exclusive remedy of Buyers and their respective Affiliates in the event that
this Agreement is terminated pursuant to the terms hereof, and any claim, right
or cause of action by either Buyer or any other Person against Sellers or their
respective Affiliates in excess of any Break-Up Fee and Reimbursable Expenses is
hereby fully waived, released and forever discharged; provided, however, that no
termination or payment shall relieve Sellers from Liability for any losses or
damages (but subject to the limitation in Section 8(c)(x)) suffered as a result
of the transactions contemplated hereby not being consummated in the event of
(x) any willful termination of this Agreement by Sellers to pursue (1) a
Competing Transaction, (2) a Restructuring Transaction or (3) any other sale of
the Tiwest Joint Venture Interests, Target Companies or the assets of the U.S.
Sellers or Tronox Australia that would not constitute a Competing Transaction,
(y) any willful, grossly negligent or fraudulent breach of any representations
and warranties or (z) any willful breach of any covenants which breach could
reasonably be expected to result in a termination of this Agreement, in each
case of clause (x), (y) and (z), occurring after entry of the Sale Order;
provided, however, that in no event shall Sellers and their respective
Affiliates be liable, at equity or at law, for any losses or damages of in any
kind in excess of $62,250,000 in the aggregate.
     (vii) Any obligation to pay the Break-Up Fee and/or Reimbursable Expenses
hereunder shall be absolute and unconditional; such payment shall constitute an
administrative expense of U.S. Sellers’ and their debtor Affiliates’ estates
under sections 503(b)(1)(A) and 507(a)(2) of the Bankruptcy Code and shall be
payable as specified herein, and not subject to any defense, claim,
counterclaim, offset, recoupment, or reduction of any kind whatsoever. Sellers
and Buyers agree that the Bidding Incentives were a material inducement to
Buyers to enter into this Agreement and to consummate the transactions
contemplated hereby and shall be payable as specified herein and not subject to
any defense, claim, counterclaim, offset, recoupment, or reduction of any kind
whatsoever.

100



--------------------------------------------------------------------------------



 



     (viii) Except as otherwise provided in Section 9(j), the payment of the
Deposit to Sellers pursuant to Section 2(e)(ii)(B) shall be the exclusive remedy
of Sellers and their Affiliates in the event that this Agreement is terminated
pursuant to the terms hereof; provided, however, that no termination or payment
shall relieve either Buyer or Guarantor from Liability for any losses or damages
(but subject to the limitation in Section 8(c)(x)) suffered as a result of the
transactions contemplated hereby not being consummated in the event of (x) any
willful, grossly negligent or fraudulent breach of any representations and
warranties but solely to the extent such breach would result in a failure of the
condition set forth in Section 7(b)(i)) or (y) any intentional breach of any
covenants which breach could reasonably be expected to result in a failure of
the condition set forth in Section 7(b)(ii)) set forth in this Agreement;
provided, however, that in no event shall either Buyer, Guarantor and their
respective Affiliates be liable, at equity or at law, for any losses or damages
of any kind in excess of $62,250,000 in the aggregate.
     (ix) The Confidentiality Agreement shall survive any termination of this
Agreement and nothing in this Section 8(c) shall relieve Buyers or Sellers of
their respective obligations under the Confidentiality Agreement. If this
Agreement is terminated in accordance with Section 8(a), then Buyers agree that
the prohibition in the Confidentiality Agreement restricting Buyers’ ability to
solicit any employee of any Seller to join the employ of either Buyer or any of
their respective Affiliates or to hire any such employee shall be extended to a
period of two years from the date of this Agreement.
     (x) In no event shall a Party or an Affiliate of such Party have any
Liability to the other Party or any other Person for any special, incidental,
exemplary or punitive damages, and any such claim, right or cause of action for
any damages that are special, incidental, exemplary or punitive is hereby fully
waived, released and forever discharged.
9. Miscellaneous.
     (a) Expenses. Except as otherwise expressly provided in this Agreement,
Sellers, Guarantor and Buyers shall bear their own expenses, including
attorneys’ fees, incurred in connection with the negotiation and execution of
this Agreement, the other Related Agreements and each other agreement, document
and instrument contemplated by this Agreement and the consummation of the
transactions contemplated hereby and thereby whether or not the Closing occurs;
it being understood that Buyers as acquiring parties shall solely be responsible
for paying the HSR Act filing fees and all other filing and similar fees (but
not legal or other advisor fees) incurred in connection with filings under any
other Competition/Investment Law. Notwithstanding the foregoing, in the event of
any action or proceeding to interpret or enforce this Agreement, the prevailing
party in such action or proceeding (i.e., the party who, in light of the issues
contested or determined in the action or proceeding, was more successful) shall
be entitled to have and recover from the non-prevailing party such costs and
expenses (including all court costs and reasonable attorneys’ fees) as the
prevailing party may incur in the pursuit or defense thereof.

101



--------------------------------------------------------------------------------



 



     (b) Entire Agreement. This Agreement, the other Related Agreements and the
Confidentiality Agreement together in each case any schedules, exhibits or
annexes hereto or thereto, constitute the entire agreement between the parties
hereto and supersede any prior understandings, agreements or representations
(whether written or oral) by or among the parties hereto, written or oral, to
the extent they relate in any way to the subject matter hereof.
     (c) Incorporation of Annexes, Exhibits and Disclosed Materials. The Annexes
and Exhibits to this Agreement, the documents and other information in the
Disclosed Materials are incorporated herein by reference and made a part hereof.
     (d) Amendments and Waivers. No amendment of any provision of this Agreement
shall be valid unless the same shall be in writing and signed by each party
hereto except as expressly provided herein. No waiver of any breach of this
Agreement shall be construed as an implied amendment or agreement to amend or
modify any provision of this Agreement. No waiver by any party hereto of any
default, misrepresentation or breach of warranty or covenant hereunder, whether
intentional or not, shall be valid unless the same shall be in writing and
signed by the party hereto making such waiver, nor shall such waiver be deemed
to extend to any prior or subsequent default, misrepresentation or breach of
warranty or covenant hereunder or affect in any way any rights arising by virtue
of any prior or subsequent default, misrepresentation or breach of warranty or
covenant. No conditions, course of dealing or performance, understanding or
agreement purporting to modify, vary, explain or supplement the terms or
conditions of this Agreement shall be binding unless this Agreement is amended
or modified in writing pursuant to the first sentence of this Section 9(d)
except as expressly provided herein. Except where a specific period for action
or inaction is provided herein, no delay on the part of any party hereto in
exercising any right, power or privilege hereunder shall operate as a waiver
thereof.
     (e) Succession and Assignment. This Agreement shall be binding upon and
inure to the benefit of the parties hereto named herein and their respective
successors and permitted assigns. No party hereto may assign either this
Agreement or any of its rights, interests or obligations hereunder without the
prior written approval of the other parties hereto; provided that either Buyer
may, without the prior written approval of the other parties hereto, (i) assign
this Agreement and the other Related Agreements and any of its rights, interests
or obligations hereunder or thereunder to any Affiliate of such Buyer or
(ii) assign, transfer, encumber, create a Lien in or pledge this Agreement and
the other Related Agreements and any of its rights, interests or obligations
hereunder or thereunder as collateral to any potential lender to such Buyer or
any Affiliate thereof (in any or all of which cases such Buyer nonetheless shall
remain responsible for the performance of all of its obligations hereunder or
thereunder). Buyers shall give prompt written notice to Sellers of any
assignment by either Buyer.
     (f) Notices. All notices, requests, demands, claims and other
communications hereunder will be in writing. Any notice, request, demand, claim
or other communication hereunder shall be deemed duly given (i) when delivered
personally to the recipient; (ii) one Business Day after being sent to the
recipient by reputable overnight courier service (charges prepaid); (iii) when
sent by facsimile on a Business Day (with written confirmation of transmission)
on such Business Day (otherwise on the first Business Day after being sent); or
(iv) three Business Days after the postmark date when mailed to the recipient by
certified or

102



--------------------------------------------------------------------------------



 



registered mail, return receipt requested and postage prepaid, and addressed to
the intended recipient as set forth below:
     If to any Seller or Target Company (in the case of any Target Company,
prior to the Closing), then to:

              c/o Tronox Incorporated
3301 NW 150th Street
Oklahoma City, Oklahoma 73134-2009
 
  Attention:   Dennis Wanlass, Interim Chairman and
Chief Executive Officer
 
      Michael J. Foster, Vice President, General
Counsel and Secretary
 
  Facsimile:   +1 (405) 775-5151

     with a copy (which shall not constitute notice) to:

              Kirkland & Ellis LLP
601 Lexington Avenue
New York, New York 10022
 
  Attention:   Jonathan S. Henes
Andrew E. Nagel
 
  Facsimile:   +1 (212) 446-6460

     If to U.S. Buyer or any Target Company (in the case of any Target Company,
following the Closing), then to:

         
 
  Huntsman Pigments LLC    
 
  500 Huntsman Way    
 
  Salt Lake City, Utah 84108    
 
  Attention: Samuel D. Scruggs, Executive Vice    
 
  President, General Counsel and Secretary    
 
  Facsimile:  +1 (801) 584-5782    

     If to Australia Buyer, then to:

     
 
  Huntsman Australia R&D Company Pty Ltd
 
  c/o Huntsman Pigments LLC
 
  500 Huntsman Way
 
  Salt Lake City, Utah 84108
 
  Attention: Samuel D. Scruggs, Executive Vice
 
  President, General Counsel and Secretary
 
  Facsimile: +1 (801) 584-5782

103



--------------------------------------------------------------------------------



 



     If to Guarantor, then to:

     
 
  Huntsman Corporation
 
  500 Huntsman Way
 
  Salt Lake City, Utah 84108
 
  Attention: Samuel D. Scruggs, Executive Vice
 
  President, General Counsel and Secretary
 
  Facsimile: +1 (801) 584-5782

Any party hereto may change the address or facsimile number to which notices,
requests, demands, claims and other communications hereunder are to be delivered
by giving the other party hereto notice in the manner set forth in this
Section 9(f).
     (g) Governing Law; Jurisdiction. This Agreement shall in all aspects be
governed by and construed in accordance with the internal laws of the State of
New York without giving effect to any choice or conflict of law provision or
rule (whether of the State of New York or any other jurisdiction) that would
cause the application of the laws of any jurisdiction other than the State of
New York (other than Section 5-1401 of the New York general obligations law),
except to the extent that the laws are superseded by the Bankruptcy Code, and
the obligations, rights and remedies of the parties hereto shall be determined
in accordance with such laws; provided that, the validity and enforceability of
all conveyance or assignment documents or instruments executed and delivered
pursuant to this Agreement insofar as they affect title to real property or any
interests in any contracts or agreements shall be governed by and construed in
accordance with the laws of the jurisdiction in which such property is located
or which is the governing law of the relevant contract or agreement. For so long
as Sellers are subject to the jurisdiction of the Bankruptcy Court, the parties
hereto irrevocably elect as the sole judicial forum for the adjudication of any
matters arising under or in connection with the this Agreement, the other
Related Agreements or the transactions contemplated hereby or thereby, and
consent to the exclusive jurisdiction of, the Bankruptcy Court. After Sellers
are no longer subject to the jurisdiction of the Bankruptcy Court, any legal
action or proceeding with respect to this Agreement or the transactions
contemplated hereby shall be brought in the courts of the State of New York
sitting in Manhattan or of the United States for the Southern District of New
York, and by execution and delivery of this Agreement, each of the parties
hereto consents to the exclusive jurisdiction of those courts. Each of the
parties hereto irrevocably waives any objection, including any objection to the
laying of venue or based on the grounds of forum non conveniens, which it may
now or hereafter have to the bringing of any action or proceeding in such
jurisdiction in respect of this Agreement or the transactions contemplated
hereby.
     (h) Consent to Service of Process. Each of the parties hereto hereby
consents to process being served by any party hereto in any suit, action or
proceeding by delivery of a copy thereof in accordance with the provisions of
Section 9(f).
     (i) Waivers of Jury Trial. Each party hereto irrevocably and
unconditionally waives any right it may have to a trial by jury in respect of
any Litigation directly or indirectly arising out of, under or in connection
with this Agreement, the other Related Agreements or the transactions
contemplated hereby or thereby.

104



--------------------------------------------------------------------------------



 



(j) Specific Performance.
     (i) Buyers and Guarantor acknowledge and agree that Sellers would be
damaged irreparably in the event that Section 5(b)(iv) or 5(b)(vi) or Buyers’
obligations to consummate the transactions contemplated hereby is not performed
by Buyers and Guarantor in accordance with its specific terms or otherwise is
breached, and that in addition to remedies, other than injunctive relief and
specific performance, that Sellers may have under law or equity, (A) Sellers
shall be entitled to injunctive relief to prevent breaches of Sections 5(b)(iv)
and 5(b)(vi) of this Agreement and to enforce specifically the terms and
provisions thereof and (B) in circumstances in which all of conditions to the
obligations of Buyers to consummate the transactions contemplated by this
Agreement as set forth in Section 7(a) (other than conditions with respect to
actions that Sellers and/or Buyers will take at Closing, but subject to the
satisfaction or waiver of those conditions) have been satisfied or waived,
Sellers shall be entitled to enforce specifically Buyers’ obligations to
consummate the transactions contemplated hereby.
     (ii) Sellers acknowledge that Buyers would be damaged irreparably in the
event that the terms of this Agreement are not performed by Sellers in
accordance with its specific terms or otherwise breached or Sellers fail to
consummate the Closing, in each case, following the entry of the Sale Order, and
that, in addition to any other remedy that Buyers may have under law or equity,
Buyers shall be entitled to injunctive relief to prevent breaches of the terms
of this Agreement and to enforce specifically the terms and provisions thereof
that are required to be performed by Sellers, in each case, following the entry
of the Sale Order.
     (k) Severability. The invalidity or unenforceability of any provision of
this Agreement shall not affect the validity or enforceability of any other
provisions of this Agreement. In the event that any of the provisions of this
Agreement shall be held by a court or other tribunal of competent jurisdiction
to be illegal, invalid or unenforceable, such provisions shall be limited or
eliminated only to the minimum extent necessary so that this Agreement shall
otherwise remain in full force and effect.
     (l) No Third Party Beneficiaries. This Agreement shall not confer any
rights or remedies upon any Person other than the parties hereto and their
respective successors and permitted assigns.
     (m) No Survival of Representations, Warranties and Agreements. None of
Sellers’, Buyers’ or Guarantor’s representations and warranties contained in
Section 3 and Section 4, respectively, and none of the covenants contained in
Section 5 to the extent they are to be performed on or prior to the Closing
shall survive the Closing.
     (n) Construction. The definitions contained in this Agreement are
applicable to the singular as well as the plural forms of such terms. Whenever
the context may require, any pronouns used herein shall include the
corresponding masculine, feminine or neuter forms, and the singular form of
names and pronouns shall include the plural and vice versa. The words
“including” and “include” and other words of similar import will be deemed to be
followed by the phrase “without limitation.” The words “herein,” “hereof,”
“hereto” and “hereby,” and other

105



--------------------------------------------------------------------------------



 



words of similar import refer to this Agreement as a whole and not to any
particular Article, Section or other subdivision of this Agreement. Unless
expressly stated in connection therewith or the context otherwise requires, the
phrase “relating to the Business” and other words of similar import will be
deemed to mean “relating to the operation of the Business as conducted as of the
date hereof.” References to Articles, Sections, clauses, subclauses,
subparagraphs, Annexes, Exhibits and the Disclosure Schedule herein are
references to Articles, Sections, clauses, subclauses, subparagraphs, Annexes,
Exhibits and the Disclosure Schedule of this Agreement. The word “if” and other
words of similar import will be deemed to be followed by the phrase “and only
if.” Any reference herein to any law, statute, rule or regulation of any
Governmental Entity (or any provision thereof) shall include all laws, statutes,
rules or regulations promulgated thereunder (or provision thereof), including
any successor thereto, as it may be amended, modified or supplemented from time
to time. Any reference herein to “dollars” or “$” means United States dollars.
     (o) Computation of Time. In computing any period of time prescribed by or
allowed with respect to any provision of this Agreement that relates to Sellers
or the Chapter 11 Cases, the provisions of Rule 9006(a) of the Federal Rules of
Bankruptcy Procedure shall apply.
     (p) Mutual Drafting. The parties hereto have participated jointly in the
negotiation and drafting of this Agreement. In the event an ambiguity or
question of intent or interpretation arises, this Agreement shall be construed
as if drafted jointly by the parties hereto and no presumption or burden of
proof shall arise favoring or disfavoring any party hereto by virtue of the
authorship of any of the provisions of this Agreement.
     (q) Disclosed Materials. All capitalized terms not defined in the
Disclosure Schedule shall have the meanings ascribed to them in this Agreement.
The representations and warranties of Sellers in this Agreement are made and
given subject to the disclosures and exceptions set forth in the Disclosed
Materials. The disclosure of any matter in any section of the Disclosure
Schedule shall only be deemed to be a disclosure for all other sections and
schedules of the Disclosure Schedule so long as the relevance of such matter to
such other section or schedule of the Disclosed Materials is reasonably apparent
on the face of such matter. The listing of any matter shall expressly not be
deemed to constitute an admission by Sellers, or to otherwise imply, that any
such matter is material, is required to be disclosed under this Agreement or
falls within relevant minimum thresholds or materiality standards set forth in
this Agreement. No disclosure in the Disclosed Materials relating to any
possible breach or violation of any Contract or law shall be construed as an
admission or indication that any such breach or violation exists or has actually
occurred. In no event shall the disclosure of any matter in the Disclosed
Materials be deemed or interpreted to expand the scope of Sellers’
representations and/or warranties set forth in this Agreement. All attachments
to the Disclosure Schedule are incorporated by reference into the Disclosure
Schedule in which they are directly referenced. The information contained in the
Disclosed Materials is in all events subject to the terms of the Confidentiality
Agreement.
     (r) Headings; Table of Contents. The section headings and the table of
contents contained in this Agreement and the Disclosure Schedule are inserted
for convenience only and shall not affect in any way the meaning or
interpretation of this Agreement.

106



--------------------------------------------------------------------------------



 



     (s) Counterparts; Facsimile and Email Signatures. This Agreement may be
executed in one or more counterparts, each of which shall be deemed an original
but all of which together will constitute one and the same instrument. This
Agreement or any counterpart may be executed and delivered by facsimile or email
with scan attachment copies, each of which shall be deemed an original.
(t) Time of Essence. Time is of the essence of this Agreement.
(u) Guaranty.
     (i) Subject to the conditions and limitations as set forth below, Guarantor
hereby absolutely, irrevocably and unconditionally guarantees, as principal and
not as surety, to Sellers and their successors, (i) the due and punctual payment
of all payment obligations of Buyers under this Agreement and the Related
Agreements (other than the Henderson Lease Agreement), including the payment
obligations contemplated under Sections 5(j), 5(k), 6(h) and 8(c)(viii) (the
guaranteed payment obligations under this Section 9(u), collectively, the
“Guarantied Obligations”).
     (ii) Guarantor guarantees that the Guarantied Obligations will be duly and
punctually paid in accordance with the terms of this Agreement. If for any
reason either Buyer shall fail or be unable duly and punctually to pay any
Guarantied Obligation as and when the same shall become due or otherwise
required, then Guarantor shall, subject to the terms and conditions of this
Agreement, forthwith duly and punctually pay such Guarantied Obligation.
Guarantor further agrees that this Agreement, to the extent it requires the
payment of money, constitutes a guaranty of payment when due and not of
collection and is in no way conditioned or contingent upon any attempt to
collect from either Buyer. Guarantor’s liability under this Agreement shall be
absolute, unconditional, irrevocable and continuing irrespective, without
limitation, of:
     (A) any lack of validity or enforceability of this Agreement as a result of
the application of any bankruptcy, insolvency, moratorium or other similar laws
relating to creditors’ rights and general principles of equity to either Buyer;
     (B) any modification, amendment, consent, extension, forbearance or waiver
of or any consent to departure from this Agreement that may be agreed to by
either Buyer;
     (C) any action or inaction by Sellers under or in respect of this
Agreement, any failure, lack of diligence, omission or delay on the part of any
Seller to enforce, assert or exercise any right, power or remedy conferred on
any Seller in this Agreement;
     (D) any merger or consolidation of either Buyer, Guarantor or any of their
respective Affiliates into or with any Person, or any sale, lease or transfer of
any of the assets of the Parties or any other Person to any other Person;
     (E) any change in the ownership of any of the Parties or any Person; or

107



--------------------------------------------------------------------------------



 



     (F) any other occurrence, circumstance, happening or event, whether similar
or dissimilar to the foregoing and whether foreseen or unforeseen, which
otherwise might constitute a legal or equitable defense or discharge of the
liabilities of a guarantor or surety or which otherwise might limit recourse
against Guarantor or any other Person.
     (iii) Guarantor hereby unconditionally waives (A) any and all notices,
including promptness, diligence, notice of acceptance of this Agreement and any
other notice with respect to any of the Guarantied Obligations and this
Agreement, (B) any presentment, demand, performance, protest, notice of
non-payment as the same pertains to either Buyer, suit or the taking of other
action by any Seller against, and any other notice to, Guarantor with respect to
any of the Guarantied Obligations, (C) any right to require any Seller to
proceed against either Buyer or to exhaust any security held by any Seller or to
pursue any other remedy with respect to any of the Guarantied Obligations,
(D) any defense based upon an election of remedies by Sellers, unless the same
would excuse performance by either Buyer under this Agreement with respect to
any of the Guarantied Obligations and (E) any duty of Sellers to advise
Guarantor of any information known to Sellers regarding either Buyer or its
ability to perform under this Agreement with respect to any of the Guarantied
Obligations. Each Seller may at any time and from time to time without notice to
or consent of Guarantor and without impairing or releasing the obligations of
Guarantor hereunder, with respect to any of the Guarantied Obligations,
(1) agree with either Buyer to make any change in the terms of the Guarantied
Obligations, (2) take or fail to take any action of any kind in respect of any
security for the Guarantied Obligations, (3) exercise or refrain from exercising
any rights against either Buyer or others, or (4) compromise or subordinate the
Guarantied Obligations, including any security therefor. Any other suretyship
defenses are hereby waived by Guarantor with respect to any of the Guarantied
Obligations.
     (iv) The provisions of this Section 9(u) shall continue to be effective or
be reinstated, as the case may be, if (A) at any time and to the extent that any
payment of any of the Guarantied Obligations is rescinded or must otherwise be
returned by the payee thereof to either Buyer or Guarantor upon the insolvency,
bankruptcy, reorganization or similar event of either Buyer or Guarantor, all as
though such payment had not been made or (B) the obligations of Guarantor under
this Section 9(u), with respect to any of the Guarantied Obligations, are
released in consideration of a payment of money or transfer of property by
either Buyer or any other Person and to the extent that such payment, transfer
or grant is rescinded or must otherwise be returned by the recipient thereof to
either Buyer or Guarantor upon the insolvency, bankruptcy, reorganization or
similar event of either Buyer or Guarantor, all as though such payment, transfer
or grant had not been made.
[END OF PAGE]
[SIGNATURE PAGES FOLLOW]

108



--------------------------------------------------------------------------------



 



SIGNATURE PAGES TO
ASSET AND EQUITY PURCHASE AGREEMENT
     IN WITNESS WHEREOF, the Parties hereto have executed this Agreement as of
the date first above written.

            SELLERS:

TRONOX INCORPORATED
      By:   /s/ Dennis L. Wanlass

      Name:   Dennis Wanlass       Title:   Interim Chairman of the Board &
Chief Executive Officer       TRONOX LLC
      By:   /s/ Robert C. Gibney

      Name:   Robert C. Gibney       Title:   President       TRONOX PIGMENTS
(SAVANNAH) INC.
      By:   /s/ Robert C. Gibney

      Name:   Robert C. Gibney       Title:   President       TRONOX WORLDWIDE
LLC
      By:   /s/ Robert C. Gibney

      Name:   Robert C. Gibney       Title:   President  

 



--------------------------------------------------------------------------------



 



         

SIGNATURE PAGES TO
ASSET AND EQUITY PURCHASE AGREEMENT
(continued)

            TRONOX PIGMENTS (NETHERLANDS) B.V.
      By:   /s/ Robert C. Gibney       Name:   Robert C. Gibney       Title:  
Managing Director    

             
State of Oklahoma
  )        
 
           
 
  )   ss:    
County of Oklahoma
  )        

     Be it remembered that on this 28th day of August, 2009 personally came
before me, the undersigned, a Notary Public in and for said State duly
commissioned and sworn, Robert C. Gibney, the Managing Director of Tronox
Pigments Netherlands, party to the within and foregoing instrument, known to me
personally to be such and the person who executed such instrument on behalf of
such entity, and acknowledged to me that such instrument was his/her own act and
deed and the act and deed of such entity, that the signature therein is his/her
own proper handwriting, that his/her act of executing and delivering such
instrument was duly authorized and that the facts stated therein are true. Given
under my hand and seal of office the day and year aforesaid.


        /s/ Irla Brady
 
      Signature of Notary Public

(SEAL) [d69004d6900401.gif]

 



--------------------------------------------------------------------------------



 



SIGNATURE PAGES TO
ASSET AND EQUITY PURCHASE AGREEMENT
(continued)
Executed by Tronox Western Australia Pty. Ltd, ACN 009 331 195, in accordance
with section 127 of the Corporations Act by or in the presence of:


     
/s/ Robert C. Gibney
  /s/ John D. Romano
 
   
Signature of Secretary/other Director
  Signature of Director or sole Director and sole Secretary  
 
   
Robert C. Gibney
  John D. Romano
 
   
Name of Secretary/other Director in full
  Name of Director or sole Director and sole Secretary in full

            U.S. BUYER:

HUNTSMAN PIGMENTS LLC
        By:   /s/ Peter R. Huntsman        Name:   Peter R. Huntsman       
Title:   President and Chief Executive Officer        AUSTRALIA BUYER:


HUNTSMAN AUSTRALIA R&D COMPANY PTY LTD
    Witness: /s/ Susan Ferguson             By:   /s/ Peter R. Huntsman        
   
Name: Susan Ferguson
  Name:   Peter R. Huntsman        Title:   Authorized Representative       
GUARANTOR:


HUNTSMAN CORPORATION
      By:   /s/ Peter R. Huntsman        Name:   Peter R. Huntsman       
Title:   President and Chief Executive Officer     

 